     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 1 of 162


 1 David A. Senior (SBN 108759)
   MCBREEN & SENIOR
 2 1900 Avenue of the Stars, Eleventh Floor
   Los Angeles, California 90067
 3
   Phone: (310) 552-5300
 4 Fax: (310) 552-1205
   dsenior@mcbreensenior.com
 5
   John R. Grele (SBN 167080)
 6 LAW OFFICE OF JOHN R. GRELE

 7 1000 Brannan Street, Suite 400
   San Francisco, California 94103
 8 Phone: (415) 655-8776
   Fax: (415) 484-7003
 9 jgrele@earthlink.net
10 Richard P. Steinken (admitted PHV)

11 JENNER & BLOCK
   353 N. Clark Street
12 Chicago, IL 60654
   Phone: (312) 923-2938
13 Fax: (312) 840-7338
   rsteinken@jenner.com
14

15 Attorneys for Plaintiffs*

16 *SEE SIGNATURE PAGE FOR COMPLETE LIST
   OF COUNSEL AND PARTIES REPRESENTED
17
                    UNITED STATES DISTRICT COURT
18                NORTHERN DISTRICT OF CALIFORNIA
19
     HECTOR AYALA, RONALDO AYALA,      )              CASE NOS. C-06-0219-RS
20   ALBERT BROWN, RICHARD BOYER,      )                        C-06-0926-RS
     TRACY CAIN, KEVIN COOPER, TIEQUON )
21   COX, RAYNARD CUMMINGS, ALBERT )
     CUNNINGHAM, RONALD DEERE,         )
22   ROBERT FAIRBANK, HARVEY           )
23   HEISHMAN, DOUGLAS MICKEY,         )              FIFTH AMENDED COMPLAINT
     MICHAEL MORALES, WILLIAM PAYTON, )               FOR EQUITABLE AND
24   SCOTT PINHOLSTER, DAVID RALEY,    )              INJUNCTIVE RELIEF
     GUY ROWLAND, RICHARD SAMAYOA, )                  [42 U.S.C. § 1983]
25   RICARDO SANDERS, MITCHELL SIMS, )
     ANTHONY SULLY, JOHN VISCIOTTI,    )
26   AND CONRAD ZAPIEN,                )
27                                     )
                        Plaintiffs,    )
28                                     )

                                               -1-
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 2 of 162


 1                                                 )
            vs.                                    )
 2                                                 )
     RONALD DAVIS, Warden of San Quentin           )
 3   State Prison, RALPH DIAZ, Acting Secretary )
 4   of the California Department of Corrections   )
     and Rehabilitation, GAVIN NEWSOM,             )
 5   Governor of the State of California, and DOES )
     1-100,                                        )
 6                                                 )
                               Defendants.         )
 7
                                                   )
 8

 9                             FIFTH AMENDED COMPLAINT
10                DEFENDANT GOVERNOR NEWSOM SHOULD RESPOND
11                          TO THIS COURT’S INQUIRY

12          California’s execution methods have been broken for more than two decades,

13 during which time the State repeatedly has violated the U.S. Constitution in its execution

14 of condemned inmates. In September 2006, this Court undertook at a four-day bench

15
     trial, “a thorough review of every aspect of the protocol, including the composition and
16
     training of the execution team, the equipment and apparatus used in executions, the
17
     pharmacology and pharmacokinetics of the drugs involved, and the available
18

19 documentary and anecdotal evidence concerning every execution in California since

20 lethal injection was adopted as the State’s preferred means of execution in 1992.”

21 Morales v. Tilton, 465 F. Supp. 2d 972, 974 (N.D. Cal. 2006).

22
            Upon conclusion of this comprehensive trial, this Court concluded that
23
     Defendants’ “implementation of lethal injection is broken,” that the written protocol
24
     “does not function as intended,” that “Defendants’ implementation of California’s lethal-
25
     injection protocol lacks both reliability and transparency,” and that the evidence was
26

27 “more than adequate to establish a constitutional violation.” Id. at 979, 980. The Court

28 ordered Defendant California Department of Correction and Rehabilitation (“CDCR”)
                                              -2-
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 3 of 162


 1 and the Governor, who evidence revealed was controlling, directing, and overseeing the

 2 unconstitutional behavior of CDCR, to advise the Court whether they intended “to review

 3
     and revise OP 770 further and, if so, how much additional time, if any, they believe they
 4
     will need to complete that task.” Id. at 984. The Governor responded on December 18,
 5
     2006 that he and his administration were “committed to fixing the identified deficiencies
 6

 7 and intend[ed] to review, evaluate and revise the lethal injection protocol.” ECF No. 291

 8 at 2.

 9          Despite the Court’s encouragement that this case “presents an important
10 opportunity for executive leadership,” 465 F. Supp. 2d at 982, and Governor

11
     Schwarzenegger’s commitment to fix the execution protocol and its implementation,
12
     lethal injection in California remains broken. San Quentin Operational Procedure No 0-
13
     770 (“OP 770”), California’s lethal injection protocol, has been revised several times
14

15 since 2006, but the problems remain. Most recently, CDCR published in January 2018

16 the currently-applicable File and Print Execution Regulations (“2018 Regulations”) but

17 these not only fail to cure the defects noted by this Court in 2006 but introduce new

18
     problems of constitutional dimension.
19
            Defendant Governor was added to this lawsuit after the 2006 trial; now a third
20
     Governor must confront the fact that all Defendants – CDCR and the Governor –
21
     continue to violate the Constitution. Due to the passage of time and change in Executive
22

23 administrations (see ECF No. 708), Defendant Governor should “take this opportunity to

24 address seriously . . . the significant problems with [the execution Regulations] and

25 [their] implementation” (465 F. Supp. 2d at 982), and “advise the Court” whether his

26
     office intends “to review and revise” its execution policies and protocols “further and, if
27

28
                                              -3-
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 4 of 162


 1 so, how much additional time, if any, they believe they will need to complete that task.”

 2 Id. at 984.

 3
                                       NATURE OF ACTION
 4
     1.      Plaintiffs Hector Ayala, Ronaldo Ayala, Albert Brown, Richard Boyer, Tracy
 5
     Cain, Kevin Cooper, Tiequon Cox, Raynard Cummings, Albert Cunningham, Ronald
 6

 7 Deere, Robert Fairbank, Harvey Heishman, Douglas Mickey, Michael Morales, William

 8 Payton, Scott Pinholster, David Raley, Guy Rowland, Richard Samayoa, Ricardo

 9 Sanders, Mitchell Sims, Anthony Sully, John Visciotti, and Conrad Zapien, 1 are
10 California death-sentenced prisoners held under the supervision of Defendant California

11
     Department of Corrections and Rehabilitation (CDCR). Defendant CDCR’s Secretary
12
     and Warden operate an agency (“Defendant CDCR”) under the direction and control of
13
     Defendant Governor.
14

15 2.        This action is brought pursuant to 42 U.S.C. § 1983 for violations and threatened

16 violations of the rights of Plaintiffs: (i) to be free from cruel and unusual punishment and

17 to due process under the Eighth and Fourteenth Amendments of the United States

18
     Constitution; (ii) to due process and to be free from arbitrary and capricious protocols and
19
     procedures under the Fifth and Fourteenth Amendments of the United States
20
     Constitution; (iii) to the free exercise of religion, religious liberty, and equal protection
21
     under the First, Fifth, and Fourteenth Amendments of the United States Constitution; and
22

23 (iv) to their rights under state law.

24 3.        Plaintiffs contend that execution via remote infusion of toxins, as is performed in
25 California, will subject them to a present demonstrated substantial risk of severe pain and

26

27
   1
     All death-sentenced prisoners in California are subject to the same unconstitutional
28 procedures as the Plaintiffs named above.
                                              -4-
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 5 of 162


 1 suffering, prohibited by the Eighth Amendment, while numerous alternatives exist that

 2 are feasible, readily implemented, and significantly reduce a substantial risk of severe

 3
     pain.
 4
     4.      Plaintiffs additionally contend that Defendants, as a result of their deliberate
 5
     failure to use, inter alia, reasonable procedures, properly selected and trained personnel,
 6

 7 and properly designed facilities and equipment, have inflicted severe pain and torture on

 8 more than 64% of the inmates who they have executed by remote infusion, making it

 9 certain that a presently-existing, demonstrated risk exists that Plaintiffs will suffer the
10 same fate unless Defendants implement an alternative execution protocol.

11
     5.      Plaintiffs seek temporary, preliminary, and permanent injunctive relief to prevent
12
     Defendants from executing Plaintiffs by means of a remote infusion of an unknown,
13
     untested, non-registered, and/or unapproved toxin, as that method of execution currently
14

15 is to be performed in California under the current protocol. Plaintiffs request that

16 Defendants be restrained from using the current execution procedures to carry out any

17 executions, and from any preparatory measures to effectuate executions, until such time

18
     as this Court has ruled that they have eliminated the substantial risk of severe pain and
19
     suffering prohibited by the Constitution.
20
                                  JURISDICTION AND VENUE
21
     6.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question),
22

23 § 1343 (civil rights violations), § 2201 (declaratory relief), and § 2202 (further relief).

24 This action arises under the First, Fifth, Eighth, and Fourteenth Amendments to the

25 United States Constitution and under 42 U.S.C. § 1983.

26
     7.      Without conceding that the provisions for exhaustion of administrative remedies
27
     are applicable to their claims, Plaintiffs have effectively exhausted all administrative
28
                                               -5-
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 6 of 162


 1 remedies for the issues contained in this complaint to the extent that they were available

 2 and have satisfied the Prison Litigation Reform Act’s exhaustion requirements pursuant

 3
     to 42 U.S.C. § 1997e(a).
 4
     8.     Plaintiffs are not required to exhaust administrative remedies before bringing this
 5
     claim because resolution of the grievance seeking modification of the regulations is not
 6

 7 possible through the administrative appeal process and because exhaustion is futile. See

 8 also Beardslee v. Woodford, 395 F.3d 1064, 1069 (9th Cir. 2005).

 9 9.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
10 substantial part of the events or omissions giving rise to the claims occur in this District.

11
                                           THE PARTIES
12
     10.    Plaintiffs are death-sentenced prisoners under the supervision of Defendant
13
     CDCR. Each has undertaken full state court appellate and initial habeas review and has
14

15 pursued federal post-conviction habeas proceedings under 28 U.S.C. § 2254 and is

16 subject to the imposition of a date for execution under California law.

17 11.      Defendant Ralph Diaz is the Secretary of the CDCR.
18 12.     Defendant Ronald Davis is the Warden of San Quentin State Prison, where the
19
   Plaintiffs’ executions will occur.
20
   13.     Defendant Gavin Newsom is the Governor of the State of California.
21
   14.     Plaintiffs do not know the true names of Does 1-100 but allege that they have
22

23 participated or will participate in Plaintiffs’ executions by virtue of their roles in

24 designing, implementing, and/or carrying out a process of remote infusion of unknown

25 quantities and qualities of lethal toxins. When Plaintiffs discover the Doe Defendants’

26
     true identities, they will amend this complaint accordingly.
27

28
                                                -6-
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 7 of 162


 1                           INTRODUCTION AND BACKGROUND

 2 15.       This Fifth Amended Complaint does not originate from a “clean slate. Indeed,

 3 this Court has recognized that there is no case involving an Eighth Amendment challenge

 4
     to a lethal-injection protocol in which the factual record is as developed as is the record
 5
     here.” ECF No. 401 at 7. Defendants have a lengthy history of violating the federal
 6
     Constitution in their execution of condemned inmates. The procedures by which
 7
     condemned inmates have been killed by the State have subjected those inmates to a
 8

 9 demonstrated risk of severe pain – and there is evidence that that risk has been realized in
10 the execution of most inmates. This Court has so concluded. Morales v. Tilton, 465 F.

11 Supp. 2d 972, 974, 978-79, 980 (N.D. Cal. 2006) (finding that despite the fact that

12
     “assuming that the sodium thiopental is delivered properly, there should be virtually no
13
     risk that an inmate will suffer an unconstitutional level of pain, . . . the record in this case
14
     . . . is replete with evidence that in actual practice [the execution protocol] does not
15

16 function as intended”; and that “anomalies in six execution logs raise substantial

17 questions as to whether certain inmates may have been conscious when pancuronium

18 bromide or potassium chloride was injected.”); ECF No. 424 at 4 (“the Court hereby

19 finds that O.P. 770 as implemented in practice through and including the date of the

20
     evidentiary hearing in the 2006 Morales litigation created a ‘demonstrated risk of severe
21
     pain’” prohibited under Baze v. Rees, 553 U.S. 35, 61 (2008); noting that “Defendants’
22
     execution logs indicate that sodium thiopental did not have its expected effect or function
23

24 as expected in 64% of lethal-injection executions pursuant to the protocol.”).

25 16.       Although Defendants have made some changes to execution procedures since this

26 Court’s finding of constitutional violations in 2006, this Court has noted that “there is a

27 significant dispute” still remaining whether the changes result in substantial

28
                                               -7-
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 8 of 162


 1 improvements that eliminate the demonstrated risk of harm and that there are “substantial

 2 questions of fact as to whether at least some of the deficiencies of O.P. 770 have been

 3
     addressed in actual practice.” ECF No. 424 at 5, 7. The Court’s conclusion in this
 4
     respect was reached in September 2010, after Defendants had made changes to the
 5
     execution procedure and attempted to promulgate them as regulations as required by
 6

 7 California law, and was reaffirmed in 2010, when the Court denied Defendants’ motion

 8 to dismiss. Morales v. Cate, 757 F. Supp. 2d 961 (N.D. Cal. 2010). Many, if not most,

 9 of the changes made are reflected in the currently-applicable File and Print Execution
10 2018 Regulations published in January 2018; that is, the provisions in the 2010

11
     regulations are the same as those in the (current) 2018 Regulations.
12
     17.    Moreover, the modification of the execution protocol as set forth in the 2018
13
     Regulations to include the purported use of either sodium thiopental or pentobarbital does
14

15 not, on the record in this case, eliminate the demonstrated risk of severe pain. “The

16 deficiencies noted by this Court extend far beyond the issue of number and type of drugs

17 used and remain a very real concern for any protocol.” ECF No. 620 at 4; see also

18
     Morales, 465 F. Supp. 2d at 979 (finding critical deficiencies in the prior protocol that
19
     were not related to the number of drugs used). Furthermore, as this Court found in 2006,
20
     an execution with the use of an anesthetic alone would eliminate constitutional concerns
21
     only if “adequate, verifiable procedures [were implemented] to ensure that the inmate
22

23 actually receives a fatal dose of the anesthetic.” Morales, 465 F. Supp. 2d at 983. The

24 Court found, based on the record before it, that there was “improper mixing, preparation,

25 and administration of sodium thiopental by the execution team” and that the team

26
     members failed “to follow the simple directions provided by the manufacturer of sodium
27
     thiopental.” Id. at 980. This Court also determined that “the team members almost
28
                                              -8-
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 9 of 162


 1 uniformly have no knowledge of the nature or properties of the drugs that are used or the

 2 risks or potential problems associated with the procedure.” Id. at 979. In important

 3
     respects, executioners failed to comply with the written procedures – and California law.
 4
     For example, although OP 770 required lethal chemicals to be returned to the prison
 5
     pharmacy if they were not used, this Court found that sodium thiopental was taken from
 6

 7 the pharmacy for training purposes, but was not actually used in the training sessions, and

 8 was not returned to the pharmacy. Id. at 979 n.9. Critically, this Court determined that

 9 the executions of condemned inmates were permeated with a “pervasive lack of
10 professionalism,” and “lack of reliability and transparency,” id. at 980, 981. The Court

11
     concluded that “Defendants’ actions and failures to act have resulted in an undue and
12
     unnecessary risk of an Eighth Amendment violation,” id. at 981, and “created a
13
     ‘demonstrated risk of severe pain,’” ECF No. 494 at 4.
14

15 18.      Plaintiffs have alleged, and this Court has found, constitutional violations in the

16 conduct of executions by Defendants. Morales, 465 F. Supp. 2d at 975. This Court also

17 has rejected changes Defendants made to the execution procedure as insufficient to fix

18
     the violations, id. at 972, and has “urged” Defendants to perform activities to remedy the
19
     violations, while prepared to “issue formal findings of fact and conclusions of law with
20
     respect to the deficiencies in the administration of California’s current lethal-injection
21
     protocol,” id. at 982. Defendants have since sought pleading guidance from Plaintiffs as
22

23 to the specifics of their concerns, and thereafter moved to dismiss the amended complaint

24 for failure to state a claim. This Court denied Defendants’ motion because Plaintiffs set

25 forth “detailed factual allegations as to the various ways in which the new regulations

26
     allegedly have failed to remedy the deficiencies of OP 770” and because “there is
27

28
                                               -9-
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 10 of 162


 1 substantial evidence that similar prior protocols have been deficient in actual practice.”

 2 Morales, 757 F. Supp. 2d 961, 970, 969 (N.D. Cal. 2010).

 3
     19.    “When a court attempts to remedy an entrenched constitutional violation through
 4
     reform of a complex institution . . . it may be necessary in the ordinary course to issue
 5
     multiple orders directing and adjusting ongoing remedial efforts.” Brown v. Plata, 563
 6

 7 U.S. 493, 516, 513 (2011) (holding that the lower court was “well situated to make the

 8 difficult factual judgments necessary to fashion a remedy for [the] complex and

 9 intractable constitutional violation” relating to prison conditions). This Court must
10 determine whether Defendants’ remedial efforts, including but not limited to the

11
     publishing of a revised execution protocol, have addressed the “complex and intractable
12
     constitutional violation[s]” already found by the Court based on the extensive record in
13
     this case. This Court has stated that it will do so, in part by ensuring “the existence of an
14

15 extensive, well-developed factual record” by “monitor[ing] closely the scope and pace of

16 any additional discovery.” ECF No. 461 at 15.

17                        Plaintiff Initiated this Action in January 2006
18 20.    Plaintiff Morales filed this action on January 13, 2006 against Defendant CDCR’s
19
   Secretary and Warden, seeking equitable relief from the unconstitutional manner and
20
   method by which Defendants intended to execute him on February 21, 2006. ECF No. 1.
21
   When Plaintiff Morales moved for a Temporary Restraining Order on January 26, 2006,
22

23 the Court set the matter for a Preliminary Injunction hearing on February 9, 2006. ECF

24 No. 26. The hearing took place (ECF No. 49) with Plaintiff Morales seeking a stay of

25 execution “so that the Court [could] conduct a full evidentiary hearing to consider his

26
     claims.” Morales v. Hickman, 415 F. Supp. 2d 1037, 1038 (N.D. Cal. 2006).
27

28
                                               - 10 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 11 of 162


 1                   The Court Placed Conditions on the Morales Execution

 2 21.      The Court conditionally denied Plaintiff Morales a preliminary injunction on
 3
     February 14, 2006 (ECF No. 62), stating that it would allow Defendants to execute him
 4
     using either of two execution procedures fashioned by this Court: 1) use only sodium
 5
     thiopental or another barbiturate or combination of barbiturates in Plaintiff Morales’s
 6
     execution; or 2) “agree to independent verification, through [continuous] direct
 7

 8 observation and examination by a qualified individual or individuals, in a manner

 9 comparable to that normally used in medical settings where a combination of sedative
10 and paralytic medications is administered, that Plaintiff in fact is unconscious before

11
     either pancuronium bromide or potassium chloride is injected.” Morales, 415 F. Supp.
12
     2d at 1047.
13
     22.    In response to the evidence presented by Plaintiff Morales at the Preliminary
14

15 Injunction hearing, this Court also “respectfully suggest[ed] that Defendants conduct a

16 thorough review of the lethal-injection protocol, including, inter alia, the manner in

17 which the drugs are injected, the means used to determine when the person being

18
     executed has lost consciousness, and the quality of contemporaneous records of
19
     executions, such as execution logs and electrocardiograms” because, as the Court
20
     correctly anticipated, “the issues presented by this case are likely to recur with
21
     considerable frequency.” Morales, 415 F. Supp. 2d at 1046-47; Morales v. Tilton, 465 F.
22

23 Supp. 2d 972, 975-76 (N.D. Cal. 2006). To date, Defendants still have failed to conduct

24 the thorough review suggested by this Court, and there now are more than 20 Plaintiffs

25 and proposed Intervenors in this action.

26
     23.    On February 14, 2006, Defendants were advised that if they rejected both
27
     execution protocols created by this Court, “a stay of execution [would] issue . . . [and] the
28
                                               - 11 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 12 of 162


 1 Court [would] hold an evidentiary hearing on the merits of Plaintiff’s claims . . .”

 2 Morales, 415 F. Supp. 2d at 1048.

 3
     24.     On February 15, 2006, Defendants verified that they would “comply with the
 4
     second alternative [created by this Court]. To that end [Defendants] . . . obtained the
 5
     services of two highly qualified, board certified anesthesiologists to monitor plaintiff
 6

 7 throughout the execution.” ECF No. 63 at 2.

 8 25.       On February 16, 2006, this Court again set forth Defendants’ obligations under its

 9 second alternative with which Defendants stated they would comply: they must present
10 “two board-certified anesthesiologists who will, as directed in the order, independent[ly]

11
     verif[y], through direct observation and examination . . . that Plaintiff in fact is
12
     unconscious before either pancuronium bromide or potassium chloride is injected.
13
     Because Plaintiff has raised a substantial question . . . the presence of [the
14

15 anesthesiologists] shall be continuous until Plaintiff is pronounced dead.” ECF No. 67 at

16 1-2 (emphasis added).

17 26.       This Court expressly addressed Plaintiff Morales’s concern “that Defendants
18
     might seek to comply with the order by having the anesthesiologists do nothing more
19
     than sit in the antechamber and attempt to view the execution process.” ECF No. 67 at 3.
20
     This concern was rejected by this Court because “[i]n fact, [] the relevant terms of the
21
     Court’s order of February 14, 2006, order are quite specific. As set forth above, the order
22

23 directs the anesthesiologists to ‘independent[ly] verif[y], through direct observation and

24 examination . . . in a manner comparable to that normally used in medical settings where

25 a combination of sedative and paralytic medications is administered, that Plaintiff in fact

26
     is unconscious before either pancuronium bromide or potassium chloride is injected.’”
27
     Id. at 4.
28
                                               - 12 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 13 of 162


 1 27.      Quoting Defendants’ sworn declaration, this Court emphasized that Defendant

 2 CDCR’s personnel had “spoken with both doctors and the warden of San Quentin about

 3
     the participation of these doctors in the scheduled execution of Michael Morales [and]
 4
     confirmed that one doctor will be physically present in the execution chamber to monitor
 5
     the consciousness of Mr. Morales using whatever equipment or other techniques he
 6

 7 deems medically appropriate. The other doctor will be present outside the chamber as an

 8 observer.” Id. at 4 n.3.

 9 28.      “To the extent that [the] declaration might be read to imply otherwise, the Court
10 construes [the] use of the word ‘monitor’ to mean that the anesthesiologists will take all

11
     medically appropriate steps to ensure that Plaintiff is and remains unconscious after
12
     Plaintiff is injected with sodium thiopental and before he is injected with pancuronium
13
     bromide or potassium chloride.” Id.
14

15 29.      “Defendants themselves as well as the anesthesiologists are presumed to

16 understand and comply with the order . . . It has been demonstrated to the Court’s

17 satisfaction that the anesthesiologists designated by Defendants . . . will use their

18
     professional judgment not merely to observe the execution but to ensure that Plaintiff is
19
     and remains unconscious . . .” Id. at 5.
20
                   Defendants Failed to Comply with the Court’s Conditions
21                                for the Morales Execution
22
     30.    Defendants’ representations to this Court and the U.S. Court of Appeals for the
23
     Ninth Circuit – that Defendants would execute Plaintiff Morales in the presence of two
24
     board certified anesthesiologists “to monitor plaintiff throughout the execution” and to
25
     “convey[] the necessary verification” ordered by the Court (ECF No. 63 at 2, 5) – were
26

27 knowingly false.

28
                                              - 13 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 14 of 162


 1 31.      It is undisputed that Defendants approved the request of anesthesiologist A2 “to

 2 be allowed, during the execution, to stand in the small room off the anteroom where the

 3
     lethal drugs are mixed – an area where it would be impossible for A2 to see into the
 4
     execution chamber. When A2 left San Quentin on February 18, 2006 [three days before
 5
     the scheduled execution], it was his understanding that, in attending the execution of
 6

 7 Michael Morales . . . he would have to do nothing other than show up at the prison and

 8 stand in that little room.” ECF No. 277, Undisputed Facts 108* and 109*. “It was A2’s

 9 assessment, based upon his conversations with Darc Keller, Assistant Secretary, Office of
10 Health Care Policy of CDCR, that CDCR was requesting his presence merely as a ‘warm

11
     body.’ A2 had no plans to do anything but stand there.” Id. at 106*. A2 believed that he
12
     “had no responsibilities,” he “agreed to be present as a backup after confirming his
13
     understanding that he would not be in the chamber, that he would have no responsibilities
14

15 other than to be present,” he “never had any understanding that he was ever to give any

16 professional opinion,” and he “had no understanding that ‘if there was a problem with the

17 primary anesthesiologist, [his] role would escalate to something else.’” Id. at 96*-99*.

18
     At an execution rehearsal on February 18, 2006, A2 refused to participate in
19
     communicating with the other anesthesiologist (Dr. Robert Singler) by use of a headset or
20
     other signals whether Plaintiff Morales “was unconscious.” Id. at 107*.
21
     32.    This Court generously characterized Defendants’ misconduct as a “disconnect,”
22

23 with “reasons that remain somewhat unclear,” and noted that the Defendants “told the

24 anesthesiologists that [they] merely would have to observe the execution, while

25 Defendants’ counsel represented to the Court that the anesthesiologists would ensure that

26
     Plaintiff would remain unconscious after he was injected with sodium thiopental.”
27
     Morales, 465 F. Supp. 2d at 976. The Court’s benevolence does not undermine the
28
                                              - 14 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 15 of 162


 1 undisputed facts: while Plaintiff Morales’s appeal was pending in the Ninth Circuit,

 2 Defendants made arrangements that anesthesiologist A2 did not have to be physically

 3
     present for the execution (instead, A2 would be standing in a small box room outside the
 4
     antechamber which afforded no visibility of the execution or the condemned prisoner),
 5
     but Defendants knowingly and falsely represented to the courts otherwise. There would
 6

 7 be – at a minimum – no observation of the execution by A2, let alone the ability to “take

 8 all medically appropriate steps” to ensure unconsciousness.

 9 33.      It is undisputed that Defendants made no arrangements to have sodium thiopental
10 present at the execution. ECF No. 277, Undisputed Facts 26j; Ex. 76. See also

11
     Undisputed Facts 25b-25o, 26-26i. Without sodium thiopental available, Defendants
12
     would conduct the execution without anesthesia by paralyzing Plaintiff Morales with
13
     pancuronium bromide and letting him suffocate, and thereafter, infusing potassium
14

15 chloride to stop his heart, if it was still beating, in a torturous undertaking. No one –

16 including the anesthesiologists – would have been able to determine whether anesthesia

17 had been administered or whether Plaintiff Morales was unconscious. Morales, 465 F.

18
     Supp. 2d at 980 (“pancuronium bromide masks any outward signs of consciousness”);
19
     RT 366 [Dr. Ebling] (“You can’t breathe. You can’t move. You can’t grimace. You
20
     can’t blink. You are paralyzed. That doesn’t mean that you are not experiencing
21
     sensations and you’re not registering those sensations.”). See also Morales, 465 F. Supp.
22

23 2d at 983. Proceeding in this manner would have masked Defendant CDCR’s 64%

24 failure rate of infusing anesthesia (id. at 980) and prevented critical observation by board

25 certified anesthesiologists (who were required to be present) of Defendant CDCR’s

26
     actions.
27

28
                                              - 15 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 16 of 162


 1 34.      It is undisputed “that a person injected with either of these two drugs

 2 [pancuronium bromide or potassium chloride] while conscious would experience

 3
     excruciating pain . . .” Morales, 415 F. Supp. 2d at 1040.
 4
     35.    Much of Defendants’ misconduct resulted from directives received from the
 5
     State’s Executive branch – the Governor and his Legal Affairs Secretary. The directives
 6

 7 were received by Defendant CDCR’s employees whose jobs and careers are tethered to

 8 acquiescence, notwithstanding whether federal court orders or the Constitution dictates

 9 otherwise. Ultimately Defendant CDCR’s Warden stepped down from proceeding with
10 Plaintiff Morales’s execution mid-day on February 21, 2006, only to be fired by the

11
     Executive branch for doing so. “They said, You know better than to ask; just suffice it to
12
     say that you serve at the pleasure of the governor, and it’s no longer pleasurable.”
13
     Ornoski Depo. Vol. 2, at 253 (Steven Ornoski, Warden, San Quentin State Prison).
14

15 36.      Defendant CDCR’s Secretary, who also serves at the pleasure of the Governor,

16 recounted the events for the Governor’s Legal Affairs Secretary as being the result of a

17 “lack of understanding” by this Court. Letter, J.S. Woodford, Mar. 13, 2006. Defendant

18
     CDCR’s Secretary offered these additional insights to justify Defendants’ disregard of
19
     the orders of this Court and the Ninth Circuit (Morales v. Hickman, 438 F.3d 926 (9th
20
     Cir. 2006)): “the Ninth Circuit issued a decision purporting to affirm Judge Fogel’s
21
     order”; court’s “concern was more one of perception than reality”; “loose language used
22

23 by the Ninth Circuit” should not be controlling; and the Court “imposed two impossible

24 conditions on the State.” Id.

25 37.      After knowingly making misrepresentations to both federal courts, the public, and
26
     Plaintiff Morales, Defendants returned to this Court on February 21, 2006 and moved to
27

28
                                              - 16 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 17 of 162


 1 execute Plaintiff Morales at 7:30 p.m. using this Court’s first alternative execution

 2 procedure.

 3
     38.    This Court granted the motion, this time adding that its order was “subject to
 4
     Defendants’ strict compliance.” ECF No. 78 at 2. Defendants could “proceed with the
 5
     execution . . . using only sodium thiopental, [and] do so only if the sodium thiopental is
 6

 7 injected in the execution chamber directly into the intravenous cannula by a person or

 8 persons licensed by the State of California to inject medications intravenously.” Id. at 3.

 9 This was necessary because, as the Court found, “[a]n insufficient dose . . . has the
10 potential to cause irreversible brain damage while not causing death,” and the evidence

11
     demonstrated a history of inadequate administration of sodium thiopental. Id. at 2.
12
     39.    State law prohibited Defendant CDCR’s deviation from their execution protocol.
13
     See Morales v. Cal. Dept. of Corrs. & Rehab., 85 Cal. Rptr. 3d 724 (Cal. Ct. App. 2008).
14

15 Plaintiff Morales immediately challenged Defendants’ use of this execution procedure in

16 the California Supreme Court, Case No. S141245, for, inter alia, Defendants’ failure to

17 vet this Court’s new procedure under the State’s Administrative Procedures Act (“APA”).

18
     40.    Plaintiff Morales was advised by Defendants at 5:30 p.m. on February 21, 2006,
19
     that Defendant Warden had “stepped-down” from proceeding with the execution, and that
20
     Morales would be returned to his normal cell. Defendants allowed the death warrant to
21
     expire at midnight, triggering this Court’s stay of execution order.
22

23 41.      Plaintiff Morales’s immediate APA challenge was dismissed by the California

24 Supreme Court without prejudice as moot when Defendants canceled the February 21,

25 2006 execution.

26
     42.    After the death warrant expired, Defendant CDCR’s Secretary stated to, among
27
     others, the Governor’s Legal Affairs Secretary that: “We are fully confident that when we
28
                                              - 17 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 18 of 162


 1 have the opportunity to present all of the facts and science regarding the use of lethal

 2 injections we will prevail in the federal courts and that no other lawful execution will be

 3
     subject to the same unconscionable delay we experienced with Michael Morales.” Letter,
 4
     J.S. Woodford, Mar. 13, 2006.
 5
           Trial in September 2006 Confirmed the Lethal Injection System is Broken
 6

 7 43.      Defendants’ opportunity to present all of the facts and science took place at a non-

 8 jury trial on the merits of Plaintiff Morales’s claims commencing on September 26, 2006

 9 (ECF No. 249) and concluding on September 29, 2006 (ECF No. 253). The Court also
10 took evidence for the trial at San Quentin State Prison’s execution facility on March 30,

11
     2006. ECF No. 123.
12
     44.    The Court undertook “a thorough review of every aspect of the protocol,
13
     including the composition and training of the execution team, the equipment and
14

15 apparatus used in executions, the pharmacology and pharmacokinetics of the drugs

16 involved, and the available documentary and anecdotal evidence concerning every

17 execution in California since lethal injection was adopted as the State’s preferred means

18
     of execution in 1992 . . .” Morales, 465 F. Supp. 2d at 974.
19
     45.    Notably, the foregoing trial far exceeded a limited review of the written execution
20
     protocol. The trial was with respect to “every aspect of the protocol,” including the
21
     behavior required to conduct an execution, the equipment used, the drugs selected for
22

23 use, as well as all lethal injection execution history; to wit, the Defendants’ past and

24 current practices, and the culture that controls Defendant CDCR’s operations.

25 46.      Upon conclusion of this comprehensive trial, this Court concluded that
26
     Defendants’ “implementation of lethal injection is broken.” Id. This conclusion was not
27
     restricted to the written execution protocol – it was regarding the implementation of
28
                                              - 18 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 19 of 162


 1 executions. “[T]he record in this case, particularly as it has been developed through

 2 discovery and the evidentiary hearing, is replete with evidence that in actual practice [the

 3
     written protocol] does not function as intended.” Id. at 979.
 4
     47.    Defendants tried their case and lost. The evidence was “more than adequate to
 5
     establish a constitutional violation.” Id. at 980. Plaintiff Morales proved beyond a
 6

 7 preponderance of the evidence that there were “systemic flaws in the implementation of

 8 the protocol,” not simply a substandard written execution protocol. Id. Defendants

 9 displayed a “pervasive lack of professionalism in the implementation” of their executions
10 which “at the very least is deeply disturbing.” Id.

11
     48.    “Whatever the merits of the protocol in the abstract, there can be no real doubt
12
     that Defendants’ implementation of [the written protocol] has major flaws, many of
13
     which are apparent from the undisputed facts to which Defendants stipulated in the
14

15 amended joint pre-hearing conference statement.” Id. at 981 (emphasis in original).

16 49.      After this comprehensive trial on Plaintiff Morales’s Eighth Amendment claims,

17 this Court concluded that “Defendants’ implementation of California’s lethal-injection

18
     protocol lacks both reliability and transparency.” Id. This Court cautioned that “if
19
     Defendants’ goal is to resume executions as soon as possible, the Court respectfully
20
     suggests that their unwillingness to see the situation for what it is and to be proactive is
21
     self-defeating.” Id. at 982 n.13.
22

23 50.      This Court made expressly clear that if a one-drug execution protocol was ever to

24 be adopted by Defendants to correct, in part, Defendants’ unconstitutional conduct,

25 “implementation of adequate, verifiable procedures to ensure that the inmate actually

26
     receives a fatal dose of the anesthetic” is compulsory. Id. at 984.
27

28
                                               - 19 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 20 of 162


 1 51.      This Court reiterated its earlier guidance that the State “is in a particularly good

 2 position to address these issues and put them to rest. . . . [T]he particulars of California’s

 3
     lethal-injection protocol are and should remain the province of the State’s executive
 4
     branch.” Id. at 975 (quoting Morales, 415 F. Supp. 2d at 1046-47).
 5
     52.    Defendants were ordered on December 15, 2006 to advise the Court and Plaintiff
 6

 7 Morales whether Defendants intended to review and revise their execution practices. Id.

 8 53.      Taking the cues from this Court’s orders, and after exposure at trial of the State’s

 9 misconduct, the Governor issued a press release on December 18, 2006, claiming that his
10 Legal Affairs Secretary, Andrea Hoch, would undertake remedial action. ECF No. 291.

11
                Defendants’ Review Process to Fix the System Was Inadequate
12
     54.    Defendants advised this Court that they were “committed to reviewing,
13
     evaluating, and revising the current lethal injection protocol with respect to the identified
14

15 deficiencies and any others that may emerge during the evaluation.” ECF No. 292 at 3.

16 Defendants added that “[c]are must be taken [] to ensure that the efforts are

17 comprehensive and effective.” Id. They concluded that “[t]o allow a thorough review

18 and opportunity to take corrective action, Defendants will submit to the Court and

19
   Plaintiff a report setting forth a revision of OP 770 and identifying corrective actions
20
   addressing deficiencies in the implementation of lethal injection executions by May 15,
21
   2007.” Id.
22

23 55.      Notwithstanding their commitments, however, Defendants refused to undertake

24 these actions with transparency and/or with public participation and oversight under the

25 State’s APA. The Governor’s Legal Affairs Secretary’s decision to implement an

26
     execution protocol without public participation was erroneous as a matter of state law.
27
     Morales v. Cal. Dept. of Corrs. & Rehab., 85 Cal. Rptr. 3d 724 (Cal. Ct. App. 2008).
28
                                               - 20 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 21 of 162


 1 56.       The May 15, 2007 review and revision deadline was arbitrary and self-imposed.

 2 Once Defendants’ review began, the need for additional time became clear to those

 3
     tasked with the undertaking. Their request to the Governor and his Legal Affairs
 4
     Secretary for additional time was rejected. Cal. Senate Pub. Safety Comm. Hearing, May
 5
     8, 2007.
 6

 7 57.       The Governor’s Legal Affairs Secretary composed a team of five CDCR

 8 employees and CDCR retirees to review the execution protocol and Defendants’

 9 unconstitutional conduct. The team members were plainly unqualified, and unable to
10 provide independent oversight of Defendant CDCR’s purported remedial actions that

11
     were needed to correct Defendant CDCR’s unconstitutional conduct, knowing
12
     misrepresentations to the federal courts, and intentional misconduct. Further, the CDCR
13
     remedial team was rushed and able to make only very minor revisions to meet the Legal
14

15 Affairs Secretary’s deadline. The review process was superficial. Among other things,

16 Defendants concluded that they would limit their review, evaluation, and revisions to

17 only five issues raised in the District Court’s December 15, 2006 order, despite that

18
     order’s express notation that it was not meant as an exhaustive recitation of the failings of
19
     Defendant CDCR’s procedures. Moreover, the review process yielded no improvements
20
     responsive to the Court’s December 15, 2006 post-trial order.
21
         •   Defendant CDCR’s employee Kingston “Bud” Prunty, Undersecretary of
22

23           Operations (Parole), managed the team and reported to the Governor’s Legal

24           Affairs Secretary, Andrea Hoch. Prunty lacked independence, qualifications,
25           education, and experience to manage the team, review the constitutional
26
             violations, and develop necessary remedial solutions;
27

28
                                              - 21 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 22 of 162


 1     •   Prunty made no record of his revision activities, thoughts, considerations, and/or
 2         recollections. He estimated that he attended over 50 meetings regarding the
 3
           revision, several with Ms. Hoch, but he never took a single note;
 4
       •   Despite this Court’s findings, and the undisputed facts regarding Defendant
 5
           CDCR employee Darc Keller’s misconduct in the handling and directions
 6

 7         provided to anesthesiologist A2, Keller was selected by Ms. Hoch to review the

 8         State’s execution practices. See ECF No. 277, Undisputed Facts 106* (“CDCR

 9         was requesting his presence merely as a ‘warm body.’ A2 had no plans to do
10
           anything but stand there.”);
11
       •   During the review process of Defendants’ execution practices, Keller was fired by
12
           CDCR for fraud in the work place;
13

14     •   Prunty did not believe the review team was qualified to address medical issues;

15     •   Team member John McAuliffe (CDCR retiree and contracted “Consultant”) was

16         responsible for reviewing the drug mixtures used by other states, but admittedly
17
           lacked education, experience, or training to do so;
18
       •   CDCR Secretary James Tilton and Warden Robert Ayers falsely stated under oath
19
           that McAuliffe was selected to review Defendants’ execution practices “because
20

21         of his medical background,” and therefore he “was responsible for reviewing the

22         drug mixtures used by other states and developing the drug mixture set forth in

23         the revised version of O.P. 770.”;
24
       •   Neither Prunty nor McAuliffe ever attended an execution before the review
25
           process began or when it was completed;
26

27

28
                                            - 22 -
                              FIFTH AMENDED COMPLAINT
                            Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 23 of 162


 1     •   Prunty and McAuliffe toured other execution facilities in Virginia, Oklahoma,
 2         Indiana, and the federal Board of Prisons in Indiana. Neither took any notes.
 3
           They concluded that the facilities had “basic similarities” to California’s facility;
 4
       •   Prunty neither inquired nor learned whether Indiana, Virginia, or Oklahoma ever
 5
           sought medical expert opinions in designing their lethal injection protocol; he had
 6

 7         no knowledge whether Oklahoma, Indiana, or Virginia have ever had an

 8         unsuccessful execution procedure; and he never learned of any emergency

 9         procedures to be employed in any of these states in the event of a mishap during
10
           an execution;
11
       •   Prunty was aware of an emergency procedure to be utilized in Oklahoma in the
12
           event a stay is issued. This was not included in any revisions to California’s
13

14         execution practices;

15     •   Prunty did not know what type of execution training takes place in Oklahoma. He

16         had no information regarding the difficulties encountered in Oklahoma during its
17         executions, the reasons for the difficulties, or its attempted solutions to the
18
           problems;
19
       •   Oklahoma’s executioners purportedly believed that the most difficult part of the
20
           execution process is ensuring that there is proper IV access. Prunty was not sure
21

22         whether he attended a discussion about that;

23     •   “Virginia has executed sixty-six inmates pursuant to its lethal-injection protocol,
24         which appears to provide for training, physical facilities, and oversight far
25
           superior to that provided by California’s.” Morales, 465 F. Supp. 2d 981 n.12.
26
           Neither Prunty nor McAuliffe noted a single practice employed by Virginia (or by
27

28
                                             - 23 -
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 24 of 162


 1         Oklahoma, Indiana, or the federal Board of Prisons in Indiana) that they

 2         recommended be adopted for California;
 3
       •   George Sifuentes, CDCR Director of the Office of Facilities Management,
 4
           evaluated California’s execution chamber for modifications. He did not visit any
 5
           execution sites in other states;
 6

 7     •   Sifuentes fraudulently advised that a new chamber “could be done as a minor

 8         capital outlay project for under $400,000,” which was the threshold figure for

 9         requiring legislative oversight of capital expenditures, and thereby allow CDCR
10
           to “do it quietly” – “low profile.” The cost of the new chamber was actually
11
           $800,000;
12
       •   Sifuentes was disciplined by CDCR for “a pattern” of fraudulent government
13

14         building cost estimates – it was “the way he had done business for a while.”;

15     •   Neither Prunty nor Hoch took any disciplinary action against Sifuentes;

16     •   Defendants’ execution facility was re-designed before the trial in this matter, and
17
           therefore without regard to this Court’s trial findings;
18
       •   Defendants’ execution facility was re-designed and built before the review team
19
           considered the State’s execution practices, observed other execution facilities, or
20

21         recommended any changes to Defendants’ execution procedures;

22     •   Defendants falsely claimed that they had been ordered by this Court to build a

23         new execution facility;
24
       •   Defendant CDCR Secretary James Tilton later claimed he was not advised of this
25
           decision to build a new chamber, or of the commencement of the construction of
26
           this facility;
27

28
                                             - 24 -
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 25 of 162


 1     •   The review team was told to maintain all documentation generated during its
 2         review. The team used CDCR staff to conduct administrative tasks. CDCR
 3
           Correctional Captain John McNitt from the Office of Facilities Management was
 4
           so utilized and reported to the review team that he would destroy documents
 5
           gathered in the course of reviewing the protocol. The team did not report this to
 6

 7         Prunty, and Prunty never took corrective or disciplinary action against the team;

 8     •   Carl Larson, a CDCR retiree, was responsible to address the selection,

 9         recruitment, and retention of the execution team. Notwithstanding the published
10
           revisions that required the most qualified individuals for an execution team
11
           assignment, Larson believed that “as long as the warden at San Quentin could get
12
           a team that meets that criteria, they’re going to use San Quentin people,” even if
13
           there were people “who were better and brighter and cleaner outside of San
14

15         Quentin”;

16     •   The revisions did not require any psychological tests or evaluations of the team
17         members, screening for any psychiatric diagnosis, or review of files that may
18
           disclose such a disability;
19
       •   Employees who had served in the condemned housing unit were permitted to be
20
           on the execution team, notwithstanding long-term interactions with the inmate
21

22         that likely affected execution performance and decision making;

23     •   Review of execution team candidate Personnel, Supervisory, and Training files,
24         and review of candidate current Criminal Identification and Information Report
25
           files were not undertaken when an execution team was assembled as was required
26
           in the revisions; and
27

28
                                             - 25 -
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 26 of 162


 1         •   Significantly, no independent fiduciary was used to monitor Defendant CDCR
 2             and ensure it would comply with the written protocol, court orders, and its
 3
               constitutional obligations.
 4
                    Defendants Misrepresented the Review Process to this Court
 5
     58.       Upon the completion of the review of, and revisions to, the State’s execution
 6

 7 practices by the Governor’s Legal Affairs Secretary, Defendants reported a review

 8 process to this Court that was contrary to the facts. Defendants claimed that “team

 9 members were selected on the basis of their background, experience, and expertise.”
10 ECF No. 317-1 at 13. However, the team members had no necessary knowledge, skill,

11
     experience, training, or education, discussed infra.
12
     59.       Defendants added that the “team members and selected staff . . . prepared working
13
     documents” (id.); however, the leader of the enterprise (Prunty) made sure to not record a
14

15 single note over the course of 50 meetings and numerous execution facility site visits,

16 undermining any transparency or reliability.

17 60.         While Defendants advised this Court that Defendants surveyed the practices of
18
     other lethal injection states “to gather relevant lethal injection protocol information” and
19
     to learn, “review, analyze, and record” pertinent information (id. at 14), Defendants failed
20
     to make records of any such matters. Moreover, CDCR staff obtained and then destroyed
21
     documentation in the purported review process, all without disciplinary action.
22

23 Defendants claimed that the documentation purportedly was “invaluable . . . to this

24 review” and also in making improvements (id. at 15); however, this contention is

25 uncorroborated by any documentation, and Defendants’ destruction of documentation

26
     infers the contrary.
27

28
                                                 - 26 -
                                   FIFTH AMENDED COMPLAINT
                                 Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 27 of 162


 1 61.      Defendants contended “[a]s an integral element of the review, physical site visits

 2 were made to other jurisdictions” (id. at 14), yet Defendants failed to record a single note

 3
     during these integral undertakings. Moreover, these integral site visits took place after
 4
     Defendants’ new execution facility was designed (id. at 21) and after construction had
 5
     commenced, allowing for no integration of any information gathered. The Defendants’
 6

 7 new facility was built from “schematics” prepared by the Office of Facilities

 8 Management well before trial, the issuance of this Court’s findings, or Defendants’

 9 review process following trial. Id. The facility neither was designed nor built to address
10 any findings by this Court.

11
     62.    “Defendants commenced construction of the new facility on March 5, 2007, even
12
     though the necessary funding had not been authorized by the California Department of
13
     Finance or the California Legislature, apparently because of a mistaken belief that this
14

15 Court had ordered the construction. Findings of S. Public Safety Comm. Informational

16 Hr’g on San Quentin Death Chamber, 2007-08 Sess. (Cal. 2007); see also S. Public

17 Safety Comm. Informational Hr’g: San Quentin Death Chamber, 2007-08 Sess., at 26,

18
     Supp-5, Supp-8 (Cal. 2007) (emphasis omitted) (funding requested in Defendants’ budget
19
     proposal because this “Court directed the creation of a separate Lethal Injection
20
     Chamber”).” ECF No. 321 at 2 (Order Following Status Conference). 2
21
     63.    Defendants reported that new execution team member selection rules were in
22

23 place to eliminate members with certain unacceptable characteristics, but the rules

24 immediately were observed in the breach. Defendant CDCR’s Undersecretary Prunty, a

25

26
     2
     Construction commenced well before the protocol review team had finalized its review,
27 reached its conclusions or made recommendations, or published its revised protocol.
   Construction was premised upon “previously prepared schematics” provided by the
28 Office of Facilities Management, apparently “in the years past.” ECF No. 317-1 at 21.
                                            - 27 -
                              FIFTH AMENDED COMPLAINT
                            Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 28 of 162


 1 team selection member, failed to review the candidates’ supervisory files, training files,

 2 and personnel files when reviewing applicants for the execution team. Execution team

 3
     applicants were ordained by the Warden to be the execution team members and leaders
 4
     without regard to the application requirements in the protocol. One applicant was made a
 5
     member of the three-person execution team selection panel. Moreover, Defendants’
 6

 7 revisions allowed any execution team member who violated a selection rule to continue

 8 to participate in executions for up to one year before the violations were subject to

 9 review. ECF No. 317-1 at 16.
10 64.      Defendants reported that as part of their improvements there would be a “Lethal
11
     Injection Record Keeping Team” that would perform “Proper report writing and record
12
     keeping.” Id. at 17. There was no mention how this would occur or the content of the
13
     records that would be kept, and this function was created by a review team that went to
14

15 great lengths to make no records of their activities, while intentionally destroying others.

16 65.      Defendants reported to this Court that “as an integral element of the review, the

17 CDCR considered alternatives to the existing three-chemical protocol including a one-

18
     chemical protocol.” Id. at 5. However, on January 31, 2007, San Quentin Legal Affairs
19
     Coordinator Denise Dull made contemporaneously prepared notes that stated as early as a
20
     few weeks after this Court’s December 15, 2006 order, Defendant Governor had
21
     instructed Prunty that the “1 drug protocol is now off the table, stick w 3 drugs.”
22

23 66.      After publishing the revised execution protocol, Defendants’ counsel contradicted

24 the Governor’s press release regarding their intentions: “Our perspective is basically, we

25 want to speed along the case.” ECF No. 322, RT 9 (June 1, 2007). These revised

26
     intentions were consistent with Defendant CDCR’s execution review and revision
27

28
                                              - 28 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 29 of 162


 1 undertakings that were controlled and supervised by the Governor’s Legal Affairs

 2 Secretary.

 3
     67.    The Legal Affairs Secretary insisted upon an inadequate time schedule for the
 4
     review; she employed unqualified and/or unethical CDCR employees to conduct the
 5
     review; Defendant CDCR continued its unlawful and fraudulent misconduct under her
 6

 7 oversight; and she refused to employ an independent receiver or fiduciary to control and

 8 audit Defendant CDCR’s actions (despite its fully documented record of misconduct).

 9 Defendant Governor’s Legal Affairs Secretary’s conduct prevented “a thorough review of
10 the lethal-injection protocol, including, inter alia, the manner in which the drugs are

11
     injected, the means used to determine when the person being executed has lost
12
     consciousness, and the quality of contemporaneous records of executions, such as
13
     execution logs and electrocardiograms.” Morales, 415 F. Supp. 2d at 1046-47; Morales,
14

15 465 F. Supp. 2d at 975-76. The Legal Affairs Secretary’s review process also did not

16 ensure the eradication of “systemic flaws in the implementation,” a “pervasive lack of

17 professionalism in the implementation,” the absence of quality control methods, “poor

18
     quality” record keeping, a lack of “reliability and transparency” and other “major flaws.”
19
     Morales, 465 F. Supp. 2d at 975-76.
20
     //
21
     //
22

23

24

25

26

27

28
                                              - 29 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 30 of 162


 1                CDCR Published a Revised Execution Protocol in May 2007

 2 68.      Notwithstanding the foregoing, on May 15, 2007, Defendant CDCR published a
 3
     revised written execution protocol. ECF No. 317. Defendant CDCR again made no
 4
     attempt to vet the protocol through California’s APA. “A major purpose of the APA is to
 5
     provide a procedure for persons or entities affected by a regulation to be heard on the
 6
     merits in its creation, and to have notice of the law’s requirements so they can conform
 7

 8 their conduct accordingly.” Morales v. Cal. Dept. of Corrs. & Rehab., 85 Cal. Rptr. 3d

 9 724, 728-29 (Cal. Ct. App. 2008). Defendant CDCR was required by law to comply with
10 the APA with respect to enacting their revised protocol, yet under the direction of the

11
     Governor’s Legal Affairs Secretary, they failed to do so.
12
     69.    The Governor injected the Executive office into the matters at issue, made
13
     assurances and promises to, among others, this Court, and immediately breached them.
14

15 The State failed “to correct court-identified deficiencies in California’s lethal injection

16 protocol to ensure the death penalty procedure is constitutional.” ECF No. 291. The

17 Governor failed “to implement a screening process and undertake a comprehensive

18
     training program for execution team members, create standardized record-keeping,
19
     recommend how to improve the death penalty facility and identify the best experts in
20
     other states to advise the CDCR on lethal injection and its implementation.” Id. The
21
     Governor breached his promise to do “whatever it takes to ensure that the lethal injection
22

23 process is constitutional . . .” Id.

24 70.      The revised May 15, 2007 protocol eliminated transparency in the execution

25 process, and therefore reliability. Among other things, the protocol removed physician

26
     observations of inmate vital signs; failed to require medical professionals to infuse the
27
     toxins; failed to include a rate of administration of the toxins; required remote
28
                                              - 30 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 31 of 162


 1 administration of the toxins; failed to require medically trained personnel to assess

 2 sedation; and even failed to require the presence of anesthesiologists after selecting them

 3
     as the most qualified personnel to perform the tasks for the Morales scheduled execution.
 4
     71.      Notwithstanding the Court’s detailed trial order, the Governor’s subsequent
 5
     promises for remedial actions, and the actions undertaken and coordinated by the Legal
 6

 7 Affairs Secretary, Defendant CDCR then requested that Plaintiff Morales amend his

 8 complaint, claiming “it would be useful” to allow Defendants “to get a more – a better

 9 view of what exactly they are complaining about with this new protocol.” ECF No. 322,
10 RT 21 (June 1, 2007). The Court acquiesced to the request. Id.

11
     Third Amended Complaint and APA Litigation Challenged the May 2007 Protocol
12
     72.      A third amended complaint was filed on July 2, 2007. ECF No. 323. In light of
13
     the Governor’s involvement in Defendant CDCR’s unconstitutional execution practices,
14

15 the Executive’s misconduct with regard to the federal courts’ February 2006 orders, the

16 fraudulent promises made by the Governor in response to the Court’s December 15, 2006

17 order, and the control exercised by the Executive over the review process of the State’s

18 execution practices, the Governor was named as a defendant in the third amended

19
   complaint.
20
   73.    This Court noted that “there are a lot of moving parts in the new protocol, and one
21
   of them is a new chamber; and another is a new training program; and another is a
22

23 different, you know, mixture of chemicals and the different delivery systems and so forth.

24 And the Court has to ultimately decide whether that entire package addresses the

25 constitutional concerns that were raised in this case.” ECF No. 322, RT 14 (June 1,

26
     2007).
27

28
                                               - 31 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 32 of 162


 1 74.      This Court added that discovery was required, at a minimum, as to “two potential

 2 areas of inquiry, one being the sources of the ideas for the protocol, who was consulted

 3
     and what – what opinions were relied on, and then the other line of inquiry would have to
 4
     do with the details of implementation going forward, what is going to be the content of
 5
     the training, for instance, and what are the details of the selection of the team and so
 6

 7 forth.” ECF No. 322, RT 8 (June 1, 2007).

 8 75.      Less than six months after the revised execution protocol was published and the

 9 third amended complaint was filed, “[o]n October 31, 2007, the Superior Court . . .
10 enjoined implementation . . . of the lethal-injection protocol based upon its conclusions

11
     that Defendants were required to and did not comply with California’s Administrative
12
     Procedures Act, Cal. Gov’t Code § 11346 et seq. (West 2007), when they promulgated
13
     the protocol. Morales v. Cal. Dep’t of Corr. & Rehab., No. CV061436 (Cal. Super. Ct.
14

15 Marin County Oct. 31, 2007).” ECF No. 370 at 1. Plaintiff Morales then requested that

16 judgment be entered here because “the state has not undertaken the proper review the

17 Court requested.” ECF No. 368 at 3-4. This Court instead vacated the case management

18
     schedule and stayed discovery. ECF No. 370 at 1-2.
19
     76.    On November 21, 2008, Defendants were permanently enjoined by the California
20
     Court of Appeal from using their May 15, 2007 published execution protocol for failing
21
     to vet it through the APA process. Morales v. Cal. Dept. of Corrs. & Rehab., 85 Cal.
22

23 Rptr. 3d 724 (Cal. Ct. App. 2008). Defendants asked the California Supreme Court to

24 depublish the decision. The request was denied on February 25, 2009.

25 / /

26
     //
27

28
                                               - 32 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 33 of 162


 1          Defendants Published an Execution Protocol for APA Review in 2009

 2 77.      On May 1, 2009, Defendants published an execution protocol for APA review
 3
     that was “almost identical” to the May 15, 2007 protocol. Sims v. Dep’t of Corrs. &
 4
     Rehab., 157 Cal. Rptr. 3d 409, 413 n.4 (Cal. Ct. App. 2013). This Court noted, “indeed,
 5
     in most respects the documents are remarkably similar.” ECF No. 424 at 5. Defendant
 6
     CDCR received public comments on the protocol, held a public hearing for further
 7

 8 comments, and on January 4, 2010, provided modifications to the proposed execution

 9 protocol. On April 29, 2010, Defendant CDCR submitted the new regulations for review
10 by the Office of Administrative Law (“OAL”). On June 8, 2010, the OAL disapproved

11
     the regulations because Defendant CDCR failed to comply with the clarity, consistency,
12
     and necessity standards of the APA, and several procedural requirements. On July 6,
13
     2010, Defendant CDCR resubmitted modified regulations to address the issues raised by
14

15 the OAL, the execution protocol was approved by the OAL on July 30, 2010, and the

16 regulations took effect on August 29, 2010.

17 78.      Notwithstanding the OAL’s approval, Defendant CDCR “substantially failed to
18
     comply” with the APA in submitting and publishing its execution protocol. Sims v. Dep’t
19
     of Corrs. & Rehab., 157 Cal. Rptr. 3d 409 (Cal. Ct. App. 2013). Defendants refused to
20
     undertake any remedial actions with transparency and/or with public participation and
21
     oversight under the State’s APA. The Governor’s Legal Affairs Secretary’s failure in this
22

23 regard was erroneous as a matter of state law. Defendants were notified accordingly.

24 With valid claims pending regarding Defendants’ failures to comply with the APA, under

25 the direction and control of Defendant Governor’s Legal Affairs Secretary, Defendants

26
     immediately pursued the executions of numerous Plaintiffs, including Morales, Mitchell
27
     Sims, and Albert Brown.
28
                                               - 33 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 34 of 162


 1                Defendants Unsuccessfully Attempted to Resume Executions

 2 79.      A public session to set the execution date of Plaintiff Morales was calendared,
 3
     despite the Legal Affairs Secretary’s knowledge of this Court’s stay of execution order.
 4
     An execution date was set for Plaintiff Brown on September 29, 2010. Plaintiff Brown
 5
     was allowed to intervene as a Plaintiff in this action but was denied a stay of execution by
 6
     this Court (ECF No. 401), largely predicated upon and nondisclosures by Defendants,
 7

 8 including the fact that Defendant CDCR had an insufficient quantity of sodium thiopental

 9 to provide experience and training on mixing the drug and to conduct the execution, and
10 that the limited quantity CDCR did possess expired the day after the scheduled execution.

11
     80.    When Defendants’ deceptive conduct surfaced again, this Court advised the U.S.
12
     Court of Appeals for the Ninth Circuit, only hours before Plaintiff Brown was to be
13
     executed, that “[Defendants] did not disclose that they have an insufficient amount of
14

15 sodium thiopental to provide members of the execution team with experience and training

16 in the actual mixing of the drug, or that they will be unable to obtain additional sodium

17 thiopental until at least the first quarter of 2011 (citations omitted).” U.S. Court of

18
     Appeals, No. 10-72977 (9th Cir. Sept. 29, 2010), ECF No. 5 at 2 ([This Court’s]
19
     Response to Petition for Writ of Mandamus). “[Defendants] did not make any
20
     representations or disclosures with respect to the availability of sodium thiopental in
21
     either their papers or their oral argument in opposition to [Plaintiff] Brown’s motion for a
22

23 stay of execution. (citation omitted).” Id. “[This Court] thus did not consider, and

24 Brown did not have an opportunity to address, the implications of the shortage of usable

25 sodium thiopental in connection with whether Brown was entitled to a stay.” Id.

26
     81.    After a remand from the Court of Appeals directing this Court to undertake
27
     certain considerations, including sufficient time to undertake the necessary review of
28
                                              - 34 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 35 of 162


 1 California’s procedures in light of the 2006 findings (ECF No. 411), a stay of execution

 2 was entered in favor of Plaintiff Brown hours before his scheduled execution. ECF No.

 3
     424 at 9. The stay was predicated upon a finding that California’s procedures violated
 4
     the Eighth Amendment under the standard set forth in Baze.
 5
                    Plaintiffs Filed a Fourth Amended Complaint to Address
 6                                 the Protocol Published in 2010
 7
     82.    In the days following the scheduled execution of Plaintiff Brown, this Court
 8
     ordered Plaintiffs to amend the complaint in three days to set “forth their claims with
 9
     respect to California’s new lethal-injection regulations.” ECF No. 425 at 1. The Court
10

11 noted its “understanding that Defendants will not seek to obtain any execution dates until

12 at least thirty days after the conclusion of any further evidentiary hearing in the present

13 action.” Id. at 2.

14 83.      Plaintiffs amended the complaint (ECF No. 428) to address Defendants’
15
     execution protocol that was substantially similar to earlier iterations, and that unlawfully
16
     was prepared under the oversight of Defendant Governor’s Legal Affairs Secretary. ECF
17
     No. 291.
18

19 84.      Defendant CDCR admitted that it substantially failed to comply with many of the

20 requirements of the APA. Sims v. Dep’t of Corrs. & Rehab., 157 Cal. Rptr. 3d 409, 415

21 (Cal. Ct. App. 2013). As a result, the review process, revisions, and publication of

22
     Defendants’ “lethal-injection protocol lacks both reliability and transparency” that this
23
     Court required. See Morales, 465 F. Supp. 2d at 981; Sims v. Dep’t of Corrs. & Rehab.,
24
     157 Cal. Rptr. 3d at 420 (affirming that the “public has [not] timely received all available
25
     information that is relevant to the proposed regulations, accurate, and as complete as
26

27 reasonably possible”).

28
                                              - 35 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 36 of 162


 1 85.      Defendant CDCR further admitted in the Superior Court for the County of Marin

 2 (and later on appeal) that, inter alia, it “falsely represented” – i.e., it lied about – the

 3
     predicate for key execution provisions during the promulgation. Sims, 157 Cal. Rptr. 3d
 4
     at 415, 421.
 5
         Defendants Unsuccessfully Moved to Dismiss the Fourth Amended Complaint
 6

 7 86.      On October 25, 2010, Defendants moved to dismiss the Fourth Amended
                                                       3
 8 Complaint for Failure to State a Claim. ECF No. 430. The only determination that the

 9 Court was permitted to make at that point was procedural: “whether Defendants have
10 shown beyond doubt that the Court could not grant any relief no matter what Plaintiffs

11
     are able to prove.” ECF No. 461 at 3. There, as in this Fifth Amended Complaint,
12
     Plaintiffs set forth: (1) a cognizable legal theory; and (2) minimal threshold plausible
13
     facts under the theory. “In light of this standard, motions to dismiss are viewed with
14

15 disfavor and rarely are granted.” Id. at 4. The motion was denied on December 10, 2010.

16 ECF No. 461.

17 87.      This Court articulated the plausible and already established factual predicate of
18
     Plaintiffs’ claims embedded in the record of this case (and that remains no different here):
19
     “Among other deficiencies in OP 770, the Court found, in large part on the basis of
20
     undisputed evidence, that the execution team improperly mixed, prepared, and
21
     administered sodium thiopental during executions; that members of California’s
22

23 execution team were insufficiently qualified; that the IV team members were ‘not

24

25   3
      Defendants insisted that Plaintiffs prepare and file an amended complaint to allow a
26 motion to dismiss to be made while continuing to avoid complying with this Court’s
   discovery orders related to, inter alia, their execution practices that were to be used on
27 Plaintiff Brown, including execution team selection, execution team qualifications,
   training on drug preparation, mixing, and infusion, facility use and overcrowding, and
28 record preparation.
                                                - 36 -
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 37 of 162


 1 adequately prepared to deal with any complications that may arise’; that the walk-

 2 throughs in which the execution team participated were incomplete, and the team did not

 3
     receive meaningful training; that the IV team did not always prepare a backup line; and
 4
     that the physical conditions in which executions were carried out did not permit effective
 5
     observation of the condemned inmate (citations omitted).” Id. at 11.
 6

 7 88.      In denying the motion, this Court again noted that “[r]ather than simply enter[ing]

 8 judgment for Plaintiffs, the Court [] ‘respectfully . . . urge[d] the Governor’s Office to

 9 take this opportunity to address seriously now, rather than later, the significant problems
10 with OP 770 and its implementation.’” Id. at 8. Defendant Governor has not advised this

11
     Court of its intentions since issuing its press release on December 18, 2006. Whatever
12
     the Defendant Governor’s stated intentions were in 2006, the record is replete with
13
     broken promises in this regard since. The Court’s invitation still requires a full and
14

15 completely updated response.

16                   Inspection of New Execution Facility Revealed Defects

17 89.      On February 8, 2011, the Court conducted an examination of Defendant CDCR’s
18
     new lethal injection facility. ECF No. 492. Numerous components required to conduct
19
     an execution were not present or were not set-up for inspection. Defendants were unable
20
     to articulate the purpose for numerous components and failed to make proper
21
     demonstrations for review by experts and this Court. Defendants did not know the design
22

23 of the apparatus to be used to administer the chemicals. Reporter’s Transcript (“RT”) 26

24 (inspection at San Quentin State Prison, Feb. 8, 2011). Defendants did not have the

25 rigging device available for inspection or demonstration. Id. Defendants were unaware

26
     whether the rigging device, critical for ensuring proper administration of the chemicals,
27
     had been changed since it was seen at the previous execution facility inspection tour. RT
28
                                              - 37 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 38 of 162


 1 27. 4 Defendants did not know the purpose for one set of ports in the infusion room. RT

 2 25-26. Secondary inmate restraints were not available for inspection. RT 44.

 3
     Defendants were unable to articulate where executioners and observers would be
 4
     positioned in the infusion room during an execution. RT 29. Defendants did not know
 5
     the levels of lighting that would be used in the infusion room during an execution. RT
 6

 7 30, 51. Defendants stated that the execution facility relies primarily on radio

 8 communication between team members yet claimed that the communication system was

 9 unavailable for inspection or demonstration. RT 43. (Plaintiffs’ counsel found the
10 communication devices present in a cabinet in the anteroom after the Court left the site

11
     inspection.) Defendants were unable to identify the execution facility location to be used
12
     to keep logs or other documentation of the procedure. Defendants could not identify the
13
     information to be logged in a particular log book. RT 11. Defendants had only a cursory,
14

15 at best, knowledge of the purpose for monitors that were present. RT 19 (“I have an idea

16 . . . they are used for assessing the vitals of the inmate. . . .”). Defendants were unable to

17 identify the locations where the execution drugs are stored in the infusion room (RT 10,

18
     18, 20), and did not know whether the execution drugs are processed through the San
19
     Quentin pharmacy or delivered directly to the infusion room. RT 22. Defendants did not
20
     know if the tray used for the chemicals would be the same or similar to the one observed
21
     at the previous facility inspection. RT 29. Defendants could not identify where the post-
22

23 execution photographs of the inmate take place. RT 13. Defendants did not know the

24 purpose of a curtain on a window. RT 32.

25

26

27
   4
     The 2006 and 2011 trial and inspection transcripts are cited as RT followed by the page
28 number and the date of the event.
                                            - 38 -
                              FIFTH AMENDED COMPLAINT
                           Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 39 of 162


 1 90.      The facility inspection was conducted while Defendants did not have an execution

 2 team. See ECF No. 524 at 2. 5 Defendant CDCR presented the facility to the Court

 3
     without regard to the then-current execution protocol, just as the execution facility was
 4
     designed and built without regard to this Court’s December 15, 2006 findings. The
 5
     “new” execution facility has inadequate lighting, has the propensity for overcrowded
 6
     conditions, has poorly designed facilities in which the execution team must work, and
 7

 8 leaves execution team members too far from the condemned inmate to permit effective

 9 observation of any unusual or unexpected movements by the inmate, including
10 determining inmate consciousness, just as the previous facility did.

11
                     Court Ordered Discovery in the Litigation to Resume
12
     91.    On March 11, 2011, this Court ordered Defendants to respond to Plaintiffs’
13
     outstanding discovery, this time forthwith. ECF No. 513. The Court found Defendants’
14

15 burden to respond to be “minimal.” Id. Each of the disputed discovery requests “has at

16 least some relevance … to the issues still to be determined by the Court.” ECF No. 513

17 at 5 (emphasis added).

18 92.    On March 25, 2011, Defendants remained unable to assemble an execution team.
19
   ECF No. 517 at 2. (This continued through November 3, 2011. ECF No. 524 at 2; ECF
20
   No. 528 at 2; ECF No. 531 at 2).
21
   93.    Defendants also claimed they were in the process of preparing their discovery
22

23 responses in compliance with their discovery obligations set forth in the Court’s March

24

25
     5
26   The unqualified and untrained team Defendants intended to employ to execute Plaintiff
   Brown (and other Plaintiffs) was disbanded by Defendants. Plaintiffs’ discovery requests
27 remain outstanding as to the qualifications, training, selection, oversight, and
   management of the team, as well as all other facts and issues raised in this action.
28
                                              - 39 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 40 of 162


 1 11, 2011 order and were preparing these materials for disclosure. ECF No. 524 at 2.

 2 Nonetheless, Defendants have yet to provide the responsive materials. 6

 3
     94.     The parties stipulated that they would complete discovery by January 15, 2012,
 4
     and file a joint statement identifying any material issues of fact that would require an
 5
     evidentiary hearing by February 15, 2012. ECF No. 524 at 5.
 6
                           Executions Enjoined and Discovery Stayed
 7

 8 95.       On February 21, 2012, the Superior Court for the County of Marin permanently

 9 enjoined Defendant CDCR from administering executions by lethal injection until new
10 regulations were promulgated in compliance with the APA. Sims, 157 Cal. Rptr. 3d at

11
     415.
12
     96.     On April 5, 2012, with Defendants’ discovery obligations subject to this Court’s
13
     orders still outstanding, this Court stayed discovery in this action. ECF No. 534 at 2.
14

15 97.       On May 30, 2013, as a result of the substantial failure to comply with state law in

16 publishing its execution protocol, Defendant CDCR was permanently enjoined by the

17 Court of Appeal “from carrying out the execution of any condemned inmate by lethal

18
     injection unless and until new regulations governing lethal injection execution are
19
     promulgated in compliance with the APA.” Sims, 157 Cal. Rptr. 3d at 428-29.
20
            CDCR Proposed New Regulations to Implement Lethal Injection in 2016
21
     98.     On November 4, 2016, Defendant CDCR submitted to the OAL proposed
22

23 regulations to implement the lethal injection process. On December 21, 2016, in a 25-

24

25
     6
26   At the conclusion of the September 2006 trial, this Court was prepared to issue formal
   findings of fact and conclusions of law with respect to the deficiencies in the
27 administration of California’s execution practices, but it required additional time, in part,
   because “Defendants still have not fulfilled their discovery obligations.” Morales, 465 F.
28 Supp. 2d at 982.
                                              - 40 -
                               FIFTH AMENDED COMPLAINT
                            Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 41 of 162


 1 page decision, the OAL notified Defendant CDCR of the disapproval of this regulatory

 2 action due to Defendant CDCR’s continuing failure to comply with the APA.

 3
     99.    California Penal Code section 3604.1, enacted through voter initiative under
 4
     Proposition 66, purports to eliminate Defendants’ obligation to comply with the APA in
 5
     enacting execution protocols, and became effective on October 25, 2017. ECF No. 625.
 6

 7 California’s lethal-injection protocol is now solely premised upon Defendants’

 8 transparency and reliability. However, Defendants have been violating the Constitution

 9 in this regard since on or before 2006.
10 100.     On March 8, 2018, Defendants gave notice “that a one-drug lethal injection
11
     protocol was finalized and filed with the California Secretary of State, effective March 1,
12
     2018.” ECF No. 635.
13
     101.   However, currently, “Defendants are without an execution team, have not trained
14

15 a team, do not possess execution drugs or all necessary execution equipment, and have

16 not undertaken any other execution-related activities other than drafting a written

17 protocol . . .” ECF No. 684 at 8.

18
     102.   Nevertheless, at Defendants’ request, Plaintiffs were ordered to amend their
19
     complaint by February 27, 2019. ECF No. 688.
20
     //
21
     //
22

23

24

25

26

27

28
                                              - 41 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 42 of 162


 1                                  GENERAL ALLEGATIONS

 2 103.     Plaintiffs reallege and incorporate by reference herein each and every allegation
 3
     set forth in this complaint.
 4
     104.   Defendants’ implementation of California’s lethal-injection protocol lacks both
 5
     transparency and reliability. Defendants have an extended history of repeated systemic
 6
     flaws in the implementation of the protocol. Notwithstanding Defendant Governor’s
 7

 8 promises for remedial action in 2006, there remains a “disconnect,” with “reasons that

 9 remain somewhat unclear.” There unquestionably is a “pervasive lack of professionalism
10 in the implementation.” Defendants have:

11
            •   failed to comply with federal court orders regarding the attempted execution
12
                of Plaintiff Morales;
13
            •   knowingly failed to disclose to this Court that they had “an insufficient
14

15              amount of sodium thiopental to provide members of the execution team with

16              experience and training in the actual mixing of the drug” when attempting to
17              execute Plaintiff Brown;
18
            •   made misrepresentations and failed to disclose to this Court the unavailability
19
                of sodium thiopental during their attempt to execute Plaintiff Brown;
20
            •   failed to present the execution facility to this Court to enable complete expert
21

22              review and analysis;

23          •   failed to respond to pending discovery requests forthwith, as ordered by the
24              Court;
25
            •   attempted to set execution dates for Plaintiff Morales despite the existence of
26
                stay of execution orders from this Court;
27

28
                                               - 42 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 43 of 162


 1          •   attempted to execute Plaintiff Brown while circumventing this Court’s review
 2              of its execution procedures;
 3
            •   failed to comply with state law in preparing a new protocol;
 4
            •   failed to follow state law when compelled to comply with it;
 5
            •   made knowing misrepresentations of fact when compelled to comply with and
 6

 7              follow state law; and

 8          •   received numerous OAL rejections of their proposed execution protocols.
 9 105.     At a minimum, Plaintiffs must conduct discovery – and there should be
10
     transparency and reliability – regarding the Defendant Governor’s promises “to correct
11
     court-identified deficiencies in California’s lethal injection protocol to ensure the death
12
     penalty procedure is constitutional” (ECF No. 291), “to implement a screening process
13

14 and undertake a comprehensive training program for execution team members, create

15 standardized record-keeping, recommend how to improve the death penalty facility and

16 identify the best experts in other states to advise the CDCR on lethal injection and its

17
     implementation.” Id.
18
     106.   Plaintiffs have served discovery, Defendants have been ordered to respond
19
     forthwith, Defendants have not responded, a discovery stay order was entered, the
20
     discovery issues articulated by this Court remain germane to the lawsuit and are now
21

22 required on at least “two potential areas of inquiry, one being the sources of the ideas for

23 the protocol, who was consulted and what – what opinions were relied on, and then the

24 other line of inquiry would have to do with the details of implementation going forward,

25
     what is going to be the content of the training, for instance, and what are the details of the
26
     selection of the team and so forth.” ECF No. 322, RT 8 (June 1, 2007).
27

28
                                               - 43 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 44 of 162


 1 1.       Defendants’ Selection and Qualifications of Execution Team Members Under
            the Regulations Will Cause a Substantial Risk of Severe Pain and Suffering
 2          During the Implementation of an Execution and Will Subject Inmates to
            Arbitrary and Capricious Processes.
 3

 4 107.     Plaintiffs reallege and incorporate by reference herein each and every allegation

 5 set forth in this complaint.

 6 108.     The 2018 Regulations contain insufficient criteria to guarantee that lethal
 7
     injection team members are properly selected as qualified individuals to administer the
 8
     lethal injection protocol and to resolve any complications that may arise during an
 9
     execution.
10

11 109.     There are “critical deficiencies” in Defendants’ execution protocol and its

12 implementation including “[i]nconsistent and unreliable screening of execution team

13 members.” Morales, 465 F. Supp. 2d at 979. The 2018 Regulations have not cured these

14 deficiencies and neither transparently nor reliably specify how Defendants will select

15
     execution team members to correct the “pervasive lack of professionalism in the
16
     implementation” of executions. Id. at 980.
17
            A.      Selection and Screening of Candidates.
18

19 110.     Under the 2018 Regulations, the recruitment and selection of the Team

20 Administrator (i.e., the Associate Warden responsible for managerial oversight of the

21 Lethal Injection Team’s training, preparation, and performance (Cal. Code Regs., tit. 15,

22
     § 3349.2(a)(1))), Team Supervisor (i.e., the Captain responsible for providing direct
23
     supervision of the Lethal Injection Team’s training, preparation, and performance (id. at
24
     2)), and the Lethal Injection Team (i.e., the execution team (id.)), is to be conducted by
25
     the Director – Division of Adult Institutions and the San Quentin Warden. Cal. Code
26

27 Regs., tit. 15, § 3349.2(a)(1). There is no compulsory quality control or required

28 oversight in the 2018 Regulations to ensure that the Director – Division of Adult
                                              - 44 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 45 of 162


 1 Operations has the knowledge, education, training, and/or experience to properly recruit

 2 and select persons to fill these positions.

 3
     111.   The recruitment and selection can be conducted by a “designee” in place of the
 4
     Director – Division of Adult Operations. “Designee” is not defined in the 2018
 5
     Regulations. Cal. Code Regs., tit. 15, § 3349.1. Although the term appears in the
 6

 7 Regulations four times, never is it specified who the person is designated by, reports to, is

 8 managed or controlled by, or is employed by. Nor do the 2018 Regulations identify the

 9 designee’s necessary qualifications, training, experience, education, employment, or
10 expertise.

11
     112.   The provision permitting an undefined designee to be integral to the recruitment
12
     and selection of the Team Administrator, Team Supervisor, and the Lethal Injection
13
     Team, precludes the recruitment and selection process from being transparent and
14

15 reliable. In all respects, the way the Team Administrator, Team Supervisor, and Lethal

16 Injection Team are recruited and selected is precisely the same as at trial, when the Court

17 found that process constitutionally infirm.

18
     113.   None of the individuals tasked with recruiting execution team members or
19
     assessing their skills and qualifications are required to have any medical expertise, nor
20
     are they required to have any expertise or experience in conducting executions or
21
     administering death. See Cal. Code Regs., tit. 15, § 3349.1(s).
22

23 114.     During the screening process, the Selection Panel, consisting of the Associate

24 Director Reception Centers, the San Quentin Warden, and the Team Administrator, must

25 screen candidates to ensure each meets the selection criteria for membership on one of

26
     the three sub-teams. Cal. Code Regs., tit. 15, § 3349.2(b)(1). This includes interviewing
27
     each candidate to “determine” their personal history, as well as their professional
28
                                              - 45 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 46 of 162


 1 experience, including experiences that would aid the candidate in performing team

 2 member duties, and assessing their knowledge, composure, training, related skill and

 3
     ability. Cal. Code Regs., tit. 15, § 3349.2(b)(3). Thus, individuals with no medical
 4
     knowledge or skill, and no experience with conducting executions or administering death,
 5
     are tasked with assessing candidates’ skill in these areas.
 6

 7 115.     Although the Selection Panel reviews qualifications, conducts interviews, and

 8 recommends candidates, the ultimate decision on team membership is controlled by the

 9 Director – Division of Adult Institutions. Cal. Code Regs., tit. 15, § 3349.2(a)(2)(A)
10 (“All recommendations shall be subject to the review and approval of the Director,

11
     Division of Adult Institutions.”). Like the members of the selection panel, the Director –
12
     Division of Adult Institutions is not required to have any medical expertise or any
13
     experience conducting an execution.
14

15 116.     Once selected, team members serve at the will of the Director – Division of Adult

16 Institutions. This is the same defective process that Defendants always have employed –

17 execution team members served at the pleasure of a single person, the Warden. See ECF

18
     No. 277, Undisputed Facts 7-10.
19
     117.   The 2018 Regulations allow, as in the past, an unqualified designee to recruit and
20
     select the Team Supervisor and the Lethal Injection Team members. Compare Cal. Code
21
     Regs., tit. 15, § 3349.2(a)(2) (permitting an unidentified “designee” to “recruit and select
22

23 the Team Supervisor and the Lethal Injection Team members”) with ECF No. 277,

24 Undisputed Fact 11 (“Warden Ornoski left it to Witness #5 to select the teammates.”).

25 118.      Now, as in the past, the Regulations permit the person primarily responsible for
26
     selection, the Director – Division of Adult Institutions, to avoid “‘review [of] any of [the
27

28
                                               - 46 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 47 of 162


 1 candidates’] qualifications, or their experience, or their training.’” Compare Cal. Code

 2 Regs., tit. 15, § 3349.2(a)(2) with ECF No. 277, Undisputed Fact 10a.

 3
     119.   Now, as in the past, the Regulations do not require the person primarily
 4
     responsible for selection, the Director – Division of Adult Institutions, to review the
 5
     candidate’s personnel file. Compare Cal. Code Regs., tit. 15, § 3349.2(b)(1) (specifying
 6

 7 that the Selection Panel to performs the screening) with ECF No. 277, Undisputed Fact

 8 12 (“Witness #5 did not review the personnel files of any team members before extending

 9 invitations to them to join the team. Witness #5 never periodically reviewed the
10 personnel file of any execution team member while he was the execution team leader.”).

11
     120.   Although the Selection Panel is required to interview candidates and review state
12
     employee candidates’ personnel files, performance reviews, and Criminal Identification
13
     and Information Report from the California Department of Justice, the Director –
14

15 Division of Adult Institutions is not required to review these items (or any criteria) in the

16 “review and approval” of the Selection Panel’s recommendations.

17 121.     The 2018 Regulations require that team members “be selected based on general
18
     qualifications and specific expertise necessary to effectively carry out the duties of one of
19
     the specialized sub-team functions.” Cal. Code Regs., tit. 15, § 3349.2(c).
20
     122.   Many of the “general criteria” provided for selection of state-employed Lethal
21
     Injection Team members include the same or substantially similar qualifications as those
22

23 contained in past versions of the execution procedures and that resulted in findings of

24 “pervasive unprofessionalism” and unconstitutionality. For example, then-Warden

25 Jeanne Woodford, who presided over four lethal injection executions, and was Defendant

26
     CDCR’s Secretary during the scheduled February 21, 2006 execution of Plaintiff
27
     Morales, “personally assured herself that each member of the execution team had a high
28
                                              - 47 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 48 of 162


 1 degree of skill, competence, professionalism, patience, and stability necessary to be on

 2 the team.” ECF No. 277, Undisputed Fact 8. Although Woodford may have been

 3
     personally assured in their qualifications, this Court was not; her efforts resulted in the
 4
     selection of “one former execution team leader, who was responsible for the custody of
 5
     sodium thiopental (which in smaller doses is a pleasurable and addictive controlled
 6

 7 substance), [who] was disciplined for smuggling illegal drugs into San Quentin; another

 8 prison guard [who] led the execution team despite the fact that he was diagnosed with

 9 and disabled by post-traumatic stress disorder as a result of his experiences in the prison
10 system and he found working on the execution team to be the most stressful

11
     responsibility a prison employee ever could have.” Morales, 465 F. Supp. 2d at 979.
12
     123.   In addition, Witness #1 was invited to join the execution team in 1997 and
13
     participated in the executions of eight inmates between 1999 and 2006. Witness #1 was
14

15 diagnosed with psychiatric disorders, including clinical depression. Witness #1 was

16 treated for these psychiatric disorders from 1995 to 1998. ECF No. 277, Undisputed

17 Facts 13-15.

18
     124.   Just as former procedures did not require that execution team members undergo
19
     psychological testing, ECF No. 277, Undisputed Fact 17, the 2018 Regulations continue
20
     to fail to require that candidates undergo psychological testing prior to joining the Lethal
21
     Injection Team, or at any time after joining the team.
22

23 125.     Although the 2018 Regulations now contain a list of criteria that “shall be

24 utilized” in the selection of state-employed Lethal Injection Team Members, including

25 reliable job performance, good attendance record, and no corrective action, the 2018

26
     Regulations do not specify that deficiencies in any of the criteria are automatically
27
     disqualifying, nor do they require immediate removal from the team if it is found that a
28
                                               - 48 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 49 of 162


 1 team member no longer meets these criteria, or in response to disciplinary infractions.

 2 Cal. Code Regs., tit. 15, § 3349.2(c)(1).

 3
     126.   The 2018 Regulations require only that the Team Administrator conducts an
 4
     annual review of team members to “ensure continued compliance with the selection
 5
     criteria.” Cal. Code Regs., tit. 15, § 3349.2(e). Thus, any infractions, criminal activity,
 6

 7 or other disqualifying activity that occurred immediately after the annual review would

 8 be ignored for up to a year, during which the team member would continue participating

 9 on the team, including in over 20 executions, before those disqualifiers were considered
10 by the Team Administrator. Further, because the 2018 Regulations are vague as to

11
     exactly how the selection criteria should be applied, and contain no provision requiring
12
     removal of a team member, it is unclear what activity would warrant removal from the
13
     team. As in the past, the 2018 Regulations allow a team member to remain on the team
14

15 despite disciplinary action and/or criminal activity. ECF No. 277, Undisputed Facts 14,

16 20 (Witnesses #1 remained on the execution team despite continued psychiatric problems

17 and arrest and conviction for driving while intoxicated. Witness #1 subsequently was

18
     promoted to team leader and oversaw the attempted execution of Plaintiff Morales on
19
     February 21, 2006. Witness #13 remained on the execution team despite being convicted
20
     on drunk driving charges, and thereafter participated in the executions of Donald
21
     Beardslee, Stanley Williams, and Clarence Allen.).
22

23 127.     Even where clear directives have been in place, Defendant CDCR has ignored

24 hiring criteria in developing their execution team. The 2018 Regulations require that “a

25 member of the Lethal Injection Team must agree not to work or be assigned to any

26
     condemned housing unit.” Cal. Code Regs, tit. 15, § 3349.2(c)(1)(H). The previous
27
     execution protocol included the same bright-line prohibition against execution team
28
                                              - 49 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 50 of 162


 1 members working in the condemned housing unit. ECF No. 277, Undisputed Fact 20a.

 2 Nevertheless, Warden Woodford was willing to assign an officer to the execution team

 3
     who was known by the inmate being executed, the execution team leader had regularly
 4
     worked in the condemned areas, and Plaintiff Morales greeted his executioners by name
 5
     while waiting for his scheduled execution. ECF No. 277, Undisputed Facts, 20b-c and
 6

 7 161 (“On the night of the scheduled execution of Michael Morales, Mr. Morales was

 8 housed in the death cell four feet from where Witness #9 was posted. Mr. Morales

 9 greeted Witness #9 by name, and asked him how he was doing. Witness #9 wore no
10 name tag.”).

11
     128.   The 2018 Regulations do not address these deficiencies. Because selection of the
12
     execution team remains at the discretion of one individual, it is likely that Defendant
13
     CDCR will continue to ignore some or all of the relevant criteria and that unqualified
14

15 individuals will be selected for team membership, just as has occurred to date.

16 129.     Candidates who are not state employees are subject to even less stringent

17 selection criteria. In assessing the qualifications of non-state employees, the Selection

18
     Panel reviews the candidate’s current Criminal Identification and Information Report,
19
     conducts an interview, verifies current licensure and reviews disciplinary action by any
20
     licensing board. Cal. Code Regs., tit. 15, § 3349.2(c)(2). The 2018 Regulations do not
21
     provide that disciplinary action by a licensing board disqualifies a candidate from team
22

23 membership, nor do they require that a contracted candidate demonstrate a reliable

24 attendance record, satisfactory performance reviews, or reliable job performance. In this

25 regard, the 2018 Regulations allow Defendants to circumvent even their minimal

26
     selection criteria by stacking the execution team with non-Defendant CDCR employees.
27
     //
28
                                              - 50 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 51 of 162


 1          B.      Team Administrator and Team Supervisor.

 2 130.     The Team Administrator is an Associate Warden who is responsible for providing
 3
     managerial oversight of the Lethal Injection Team’s training, preparation, and
 4
     performance of assigned duties during an execution. Cal. Code Regs., tit. 15, §
 5
     3349.1(u).
 6

 7 131.     The Team Supervisor is a Captain who is responsible for providing direct

 8 supervision of the Lethal Injection Team’s training, preparation, and performance of

 9 assigned duties during an execution. Cal. Code Regs., tit. 15, § 3349.1(v).
10 132.     Although the Team Administrator and Team Supervisor are responsible for
11
     overseeing the training, preparation, and performance of the Lethal Injection Team, the
12
     Regulations include no requirement that these individuals have any medical expertise,
13
     any expertise or education in conducting executions, or any prior experience on an
14

15 execution team. Thus, the Regulations make it permissible for the people responsible for

16 oversight of the Lethal Injection Team to lack the knowledge, skill, experience, training,

17 and education requisite to conducting an execution and/or training and overseeing others

18
     in doing so. The 2018 Regulations remain inadequate in this regard; they must prohibit
19
     the absence of qualifications and mandate the existence of same.
20
            C.      Sub-Team Qualifications.
21
     133.   The Regulations require that the Lethal Injection Team contain at least twelve
22

23 members, consisting of Defendant CDCR employees, or contracted medical personnel, or

24 a combination of both. These twelve members are assigned to one of three Sub-Teams –

25 Intravenous, Infusion, and Record-Keeping. Each Sub-Team shall consist of at least four

26
     members. Cal. Code Regs., tit. 15, § 3349.2(a)(2)(A).
27

28
                                              - 51 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 52 of 162


 1 134.     Any team leader for the Intravenous or Infusion Sub-Team must be “qualified in

 2 his or her profession to supervise medically trained personnel.” Cal. Code Regs., tit. 15,

 3
     § 3349.2(a)(2)(B)-(C). The 2018 Regulations contain no further explanation for what
 4
     “qualified” means in this provision, nor do they provide any further criteria or guidance
 5
     for selection of the team leaders. This task of determining qualification is left to the
 6

 7 unfettered discretion of the Team Administrator, who is not required to have any medical

 8 training, knowledge, or experience. See Cal. Code Regs., tit. 15, § 3349.1(u). The Team

 9 Administrator therefore is unfit to determine who among the team members is qualified
10 to perform the duties of team leader for either the Intravenous or Infusion Sub-Teams.

11
     135.   The 2018 Regulations require that all Intravenous Sub-Team members be
12
     “medically trained personnel” defined as “physician, physician assistant, registered nurse,
13
     emergency medical technician, paramedic, or medic.” Cal. Code Regs., tit. 15, §
14

15 3349.2(d)(1). These options cover the similar medical gambit of personnel to be used in

16 the scheduled execution of Plaintiff Morales – the use of only unqualified, uncertified,

17 unlicensed, and legally prohibited LVNs during the execution (ECF No. 277, Undisputed

18
     Facts 51, 51b, 52), later supplemented with board certified anesthesiologists, one of
19
     whom was permitted to be sequestered in a closet. ECF No. 277, Undisputed Fact 109*.
20
     136.   The 2018 Regulations do not require that all members of the execution team are
21
     licensed to handle the lethal chemicals.
22

23 137.     The 2018 Regulations do not contain any assurance that appropriate medical

24 personnel will conduct executions. The wide range of medical personnel identified in the

25 Regulations all have different and varying degrees of medical training and experience,

26
     which could adversely impact the ability of any given team member to perform the tasks
27
     required in an execution. For example, a typical emergency medical technician (“EMT”)
28
                                               - 52 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 53 of 162


 1 course consists of only 120-150 hours of instruction, whereas a paramedic training course

 2 typically is between 1,200-1,800 hours of instruction. As a result, an EMT, without

 3
     additional coursework, can perform only very basic medical services that do not include
 4
     setting of intravenous catheters or administering intravenous medication. A basic EMT
 5
     generally cannot perform any services that require breaking of the skin.
 6

 7 138.     A physician is authorized to use drugs or devices in or upon human beings and to

 8 sever or penetrate the tissues of human beings and to use any and all other methods in the

 9 treatment of diseases, injuries, deformities, and other physical and mental conditions.
10 139.     Physicians are ethically prohibited by the American Medical Association Code of
11
     Medical Ethics from participating in executions, including: 1) determining a prisoner’s
12
     competence to be executed; 2) treating a condemned prisoner who has been declared
13
     incompetent to be executed for the purpose of restoring competence; 3) prescribing or
14

15 administering tranquilizers and other psychotropic agents and medications that are part of

16 the execution procedure; 4) monitoring vital signs on site or remotely (including

17 monitoring electrocardiograms); 5) attending or observing an execution as a physician; 6)

18
     rendering of technical advice regarding execution; 7) selecting injection sites; 8) starting
19
     intravenous lines as a port for a lethal injection device; 9) prescribing, preparing,
20
     administering, or supervising injection drugs or their doses or types; 10) inspecting,
21
     testing, or maintaining lethal injection devices; and 11) consulting with or supervising
22

23 lethal injection personnel. See also ECF No. 277, Undisputed Fact 112 (Anesthesiologist

24 2, after reading two pages of the February 19, 2006 order from the Ninth Circuit in this

25

26

27

28
                                               - 53 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 54 of 162


 1 case, potentially requiring active participation by the anesthesiologist, immediately

 2 stated: “I can’t participate – I can’t proceed.”). 7

 3
     140.   A physician assistant may perform medical services only when the services are
 4
     rendered under the supervision of a licensed physician and surgeon. For each episode of
 5
     patient care, the medical record must identify the physician and surgeon who is
 6
     responsible for the supervision of the physician assistant.
 7

 8 141.     A physician assistant may not administer, provide, or issue a drug order to a

 9 patient for Schedule II through Schedule V controlled substances without advance
10 approval by a supervising physician and surgeon for that particular patient unless the

11
     physician assistant has completed an education course that covers controlled substances
12
     and that meets standards, including pharmacological content, approved by the board.
13
     Thiopental is a Schedule III controlled substance. Pentobarbital is a Schedule II
14

15 controlled substance. The Regulations contain no requirement that a physician assistant

16 have completed the necessary requirements for administration of controlled substances.

17 142.     The ethical restrictions on physician participation in executions similarly would
18
     prohibit a supervising physician and therefore a physician assistant from participating in
19
     an execution.
20
     143.   Registered nurses licensed by the Board of Registered Nursing are ethically
21
     prohibited from participating in executions. The 2018 Regulations therefore seek to
22

23 employ RNs who are ethically unencumbered by or untethered to various American RN

24

25
     7
26  Although California state law provides that a physician cannot be disciplined or
   divested of a professional license due to participation in certain parts of the execution
27 process, Penal Code § 3604.3 and Thorburn v. Cal. Dep’t of Corrs., 78 Cal. Rptr. 2d 584
   (Cal. App. 1998), the Code of Medical Ethics has been, and will continue to be, an
28 obstacle to the participation of physicians in executions.
                                               - 54 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 55 of 162


 1 codes of ethics and RN association recommendations. This absence of ethics fuels

 2 Defendants’ many prior “disconnects” with court orders regarding Plaintiff Morales’

 3
     scheduled execution, misrepresentations made to this Court prior to Plaintiff Brown’s
 4
     scheduled execution, disposition of sodium thiopental taken from the prison pharmacy,
 5
     budgeting and building of execution facilities, and observance of its execution protocols.
 6

 7 144.     An EMT is authorized to perform basic medical services during training, while at

 8 the scene of an emergency, during transport of the sick or injured, or during interfacility

 9 transfer. These medical services include evaluation of the ill or injured, monitoring of
10 vital signs, performing CPR, administering glucose, administering oxygen, extremity

11
     splinting, and transportation of patients. An EMT cannot institute intravenous catheters
12
     in peripheral veins or administer or monitor administration of medication through
13
     intravenous lines. An EMT also cannot utilize electrocardiographic devices or monitor
14

15 electrocardiograms.

16 145.     A paramedic is an individual who is educated and trained in all elements of

17 prehospital advanced life support (ALS) and who is licensed. While a paramedic is

18
     authorized to administer approved medications via IV, the list of approved medications
19
     does not include thiopental or pentobarbital. Paramedics are prohibited by law from
20
     participating in executions as contemplated in the 2018 Regulations.
21
     146.   “Medic” is an undefined term that does not exist under California law or
22

23 regulations relating to healthcare professionals and is not defined in the 2018

24 Regulations. This catch-all term allows Defendants, as has been done in the past, to use

25 unqualified individuals during executions, increasing the substantial risk of mis-

26
     administration of the Lethal Injection Chemicals. Moreover, this nebulous pseudo-
27
     medical title in the 2018 Regulations allows Defendants to circumvent even their minimal
28
                                              - 55 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 56 of 162


 1 selection criteria by stacking the execution team with undefined, uneducated, unlicensed,

 2 untrained, and unqualified “medics” – in lieu of any of the other vocations, just as

 3
     Defendants did with LVNs at Plaintiff Morales’ scheduled execution.
 4
     147.   Intravenous Sub-Team members must have current licensure to verify their ability
 5
     to insert and maintain intravenous catheters and place electrocardiogram leads. Cal.
 6

 7 Code Regs., tit. 15, § 3349.2(d)(1)(A). The licensure held by some of the identified

 8 categories of “medical personnel” does not permit these activities. Therefore, the 2018

 9 Regulations were prepared by unqualified individuals, just as they allow unqualified
10 individuals to select and manage execution team administrators and team members.

11
     148.   Because the individual charged with reviewing recommendations and ultimately
12
     choosing the team members (the Director – Division of Adult Institutions) is not required
13
     to have any medical knowledge, training, or experience, nor are the members of the
14

15 Selection Panel that make recommendations for team membership, they also will be

16 unfamiliar with the licensing requirements and therefore will not know that a licensed

17 EMT cannot set IVs or operate electrocardiographic equipment, or that a physician

18
     assistant must have an identified supervisory physician in order to provide any services
19
     required by the 2018 Regulations. To date, Defendants have compelled unqualified
20
     individuals such as licensed vocational nurses (LVNs) to attempt to set catheters in
21
     inmates despite being prohibited by law from doing so. See ECF No. 277, Undisputed
22

23 Fact 49 (“Catheters are regularly set in the inmate’s arms by LVNs during executions.”).

24 149.     The 2018 Regulations do not specify how the mere possession of a license

25 “verifies” a candidate’s ability to perform these activities. In the past, even licensed

26
     members of the execution team, including RNs, failed to properly set catheters in inmates
27
     during executions. Morales, 465 F. Supp. 2d at 979 (“While the team members who set
28
                                              - 56 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 57 of 162


 1 the intravenous catheters are licensed to do so, they are not adequately prepared to deal

 2 with any complications that may arise, and in fact the team failed to set an intravenous

 3
     line during the execution of Stanley ‘Tookie’ Williams on December 13, 2005. Although
 4
     Defendants’ counsel assured the Court at the evidentiary hearing that ‘Williams was a
 5
     lesson well learned, one that will never occur again,’ the record shows that Defendants
 6

 7 did not take steps sufficient to ensure that a similar or worse problem would not occur

 8 during the execution of Clarence Ray Allen on January 17, 2006, or Plaintiff’s scheduled

 9 execution the following month.”); ECF No. 277, Undisputed Facts 50a-g; Doc, 278,
10 Undisputed Facts 228-29.

11
     150.   The 2018 Regulations require only a bare minimum of experience in “setting up
12
     intravenous lines”, requiring only that the member have experience doing so in the last
13
     twelve months in the performance of his or her job duties, unrelated to his or her duties as
14

15 a Lethal Injection Team member. Cal. Code Regs., tit. 15, § 3349.2(d)(1)(B). The

16 regulations do not require that team members have any particular level of experience with

17 this task, that they perform this task regularly as part of their jobs, or that they have any

18
     experience in insertion of intravenous catheters, which is distinguished from setting up
19
     IV lines. The Supreme Court noted the importance in Baze v. Rees, 553 U.S. 35 (2008)
20
     that Kentucky had personnel whose daily assignment was inserting intravenous lines in
21
     inmates.
22

23 151.     Further, the 2018 Regulations do not require that any Intravenous Sub-Team

24 member has experience in maintaining intravenous lines after they are placed, or any

25 experience in assessing consciousness, despite one team member being required to

26
     remain in the Lethal Injection Room throughout the execution to perform these tasks.
27
     Cal. Code Regs., tit. 15, § 3349.7(a)(7)-(8). Typically, anesthetic care is performed by
28
                                              - 57 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 58 of 162


 1 individuals who have received advanced training in the medical subspecialty of

 2 anesthesiology, such as physicians who have already completed their residency in the

 3
     specialty of anesthesiology or nurses who have trained to become Certified Registered
 4
     Nurse Anesthetists. The Regulations do not mandate that such personnel be on the team,
 5
     and in fact no Registered Nurse Anesthetist has ever been a member of the execution
 6

 7 team. ECF No. 278, Undisputed Fact 170.

 8 152.     There is no provision that Registered Nurse Anesthetists will be either selected or

 9 trained to monitor anesthetic depth, undermining any effort to reasonably ensure that the
10 Plaintiffs are fully anesthetized throughout the execution. Without regulations mandating

11
     the selection of such a vocation with the requisite experience and training, Defendants are
12
     free to continue to recruit unqualified individuals to provide anesthetic services. See
13
     Undisputed Fact 237 (“No member of the execution team has training in
14

15 anesthesiology.”).

16 153.     With respect to the placing of electrocardiogram leads, the 2018 Regulations do

17 not require any experience outside the licensure requirement.

18
     154.   The 2018 Regulations fail to require that Intravenous Sub-Team team members
19
     possess knowledge, experience, or training in the “percutaneous portal vein access”
20
     specified as an option for the alternate backup location. Instead, the 2018 Regulations’
21
     certification and licensure requirement refers to “peripheral or appropriate veins.” Cal.
22

23 Code Regs., tit. 15, § 3349.2(d)(1)(A). Thus, there is no requirement that the Intravenous

24 Sub-Team members will possess the qualifications necessary to obtain additional venous

25 access, such as a percutaneous central line placement which requires highly trained and

26
     experienced medical personnel. Although there is no provision elsewhere in the 2018
27
     Regulations regarding the use of or training on the barbaric cut-down procedure, CDCR
28
                                              - 58 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 59 of 162


 1 Form 2137, the Monthly Security and Operation Inspection Sheet included with the 2018

 2 Regulations, indicates that equipment to be maintained for use in lethal injection

 3
     executions includes a cut down tool. See ECF No. 277, Undisputed Fact 87f-g (Witness
 4
     #5 knew of one doctor who attended an execution who was familiar with the cut-down
 5
     procedure. That doctor has since died, and Witness #5 is not aware of any other doctor
 6

 7 familiar with the cut-down procedure who attended executions. Witness #5 did not

 8 assign any other team member to discuss the cut-down procedure with any other doctor.).

 9 155.     The 2018 Regulations require that only one member of the Infusion Sub-Team “is
10 a physician, physician assistant, pharmacist, registered nurse, emergency medical

11
     technician, paramedic, or medic.” Cal. Code Regs., tit. 15, 3349.2(d)(2). Some of these
12
     vocations (or pseudo-vocations) do not possess the training, licensure, or authorization to
13
     conduct the activities required during an execution. This begs answers to this Court’s
14

15 outstanding discovery inquiries: who are “the sources of the ideas for the protocol, who

16 was consulted and what – what opinions were relied on . . .” ECF No. 322, RT 8 (June 1,

17 2007).

18
     156.   The 2018 Regulations do not require that the Infusion Sub-Team member is
19
     knowledgeable and properly trained to mix the drugs or oversee mixing of the chemicals,
20
     despite being tasked with preparing each of the syringes and/or verifying proper
21
     preparation of the syringes. Cal. Code Regs., tit. 15, § 3349.6(g)(4)(F). Rather, the
22

23 Regulations require only that the Infusion Sub-Team members “be able to follow the

24 directions provided by the Lethal Injection Chemical Supplier in preparing the Lethal

25 Injection Chemical.” Cal. Code Regs., tit. 15, § 3349.2(d)(2)(A). Preparation of drugs,

26
     particularly for intravenous use, is a technical undertaking which requires training in
27
     pharmaceutical methods and calculations. Defendants’ regularly fail to perform the tasks
28
                                              - 59 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 60 of 162


 1 properly, including in the presence of licensed medical doctors. Morales, 465 F. Supp.

 2 2d at 979 & n.7, 980. The packaging for thiopental states, “Use reconstituted solution

 3
     only if it is clear, free from precipitate and is not discolored.” ECF No. 277, Undisputed
 4
     Fact 34a. Witness #4, who was designated with mixing thiopental, and who would meet
 5
     the criteria for the Infusion Sub-Team under the present Regulations, claimed that he
 6

 7 prepared the drugs “by following the instructions”, yet obtained a mixed thiopental

 8 solution that was a “yellowish, brownish tan color.” ECF No. 277, Undisputed Facts 34,

 9 34b.
10 157.     There is no requirement in the 2018 Regulations that the individual who pushes
11
     the lethal injection chemicals be medically trained or have any expertise in the
12
     administration of death. The Regulations do not require that the one member of the
13
     execution team who is a “physician, physician assistant, pharmacist, registered nurse,
14

15 emergency medical technician, paramedic, or medic” be the executioner responsible for

16 pushing the lethal chemicals, nor would each of these individuals be qualified or allowed

17 to do so (e.g., neither an emergency medical technician nor a pharmacist is authorized

18
     under California law to administer medication intravenously). In the past, only
19
     unqualified and untrained Defendant CDCR prison guards or wardens attempted to
20
     remotely infuse chemicals into the inmate. Exacerbating the problems, these individuals
21
     were untrained in how to conduct this activity and how to identify a problem if it arose.
22

23 See ECF No. 277, Undisputed Fact 90 (“Witness #1 never has had training on how to feel

24 for a clogged IV when pushing on a syringe nor about instances where IVs can become

25 clogged after they’ve started dripping.”); Undisputed Fact 87x (“Witness #5 has never

26
     received any training with respect to syringe back pressure during the administration of
27
     lethal chemicals.”).
28
                                              - 60 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 61 of 162


 1 158.     The 2018 Regulations do not require that the members of the Infusion Sub-Team

 2 be able to follow manufacturer’s instructions for remotely infusing the chemicals into the

 3
     inmate; the qualifications for the members of the Infusion Sub-Team are limited to being
 4
     able to follow the lethal injection chemical supplier’s instructions for mixing the
 5
     chemicals and possessing the organizational skills to label and color code the chemical.
 6

 7 Cal. Code Regs., tit. 15, § 3349.2(d)(2)(A) and (B). The 2018 Regulations therefore

 8 carry over the same dangers that cause severe pain – a lack of specificity that allows

 9 unqualified individuals to perform medical services that otherwise would be prohibited
10 by legal and ethical restrictions. See ECF No. 277, Undisputed Fact 87y (“Witness #5

11
     does not know the drip rate for the IV bag; he has never known it; and he does not know
12
     ‘if that drip rate is set forth in the operational procedure’ and does not know whether he
13
     ever knew this information.”).
14

15 159.       Members of the Record Keeping Sub-Team are required only to understand the

16 importance of and how to keep accurate records and demonstrate proficiency in report

17 writing and record keeping. Cal. Code Regs., tit. 15, § 3349.2(d)(3). The 2018

18
     Regulations do not contain any specific criteria for assessing whether a candidate meets
19
     these qualifications, do not require that the Selection Panel review reports or records
20
     written by candidates, and do not require that team members actually have any
21
     experience in keeping records or writing reports. These vague criteria for selection of the
22

23 Record Keeping Sub-Team allow Defendants to employ the same or similarly unqualified

24 individuals as in the past. These individuals prepared inaccurate, incomplete, and

25 illegible logs that failed to detail whether all of the sodium thiopental had been injected

26
     into the inmate, failed to track critical information such as heart rate and that time
27
     observations were made, and failed to document the disposition of sodium thiopental
28
                                               - 61 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 62 of 162


 1 allegedly taken from the pharmacy for use during training. Morales, 465 F. Supp. 2d at

 2 979. The 2018 Regulations do nothing to correct the dangers noted by the Court and will

 3
     not ensure that accurate records will be kept.
 4
     160.   Defendants’ failure to require that the execution personnel possess sufficient
 5
     education, certification, licensure, training, and experience causes a substantial risk that
 6

 7 drugs will be improperly administered and condemned inmates will experience severe

 8 pain and will be subject to arbitrary and capricious procedures during the remote infusion

 9 process.
10 2.       Defendants’ Training of Execution Team Members Under the Regulations
11          Will Cause a Substantial Risk of Severe Pain and Suffering During the
            Implementation of an Execution and Will Subject Plaintiffs to Arbitrary and
12          Capricious Processes.

13 161.     Plaintiffs reallege and incorporate by reference herein each and every allegation
14 set forth in this complaint.

15
     162.   The 2018 Regulations promote and permit a lack of meaningful training,
16
     supervision, and oversight of the execution team.
17
     163.   The 2018 Regulations provide no specific training or lesson plans for any
18

19 members of the execution team. The Regulations require the Team Administrator to

20 “ensure training on the lethal injection process is provided to each Lethal Injection Team

21 member.” Cal. Code Regs. tit. 15, § 3349.3(a).

22
     164.   The training curriculum is to be developed by the Team Supervisor, §
23
     3349.3(c)(1), who is required to be a “Captain,” § 3349.1(v), but who is neither a medical
24
     professional trained in preserving health, nor a vocationalist or specialist in administering
25
     death. The Team Supervisor also is not required by the Regulations to possess any
26

27 specific knowledge, experience, education, or training him- or herself on the specifics of

28 the remote lethal infusion process. The Team Supervisor is the equivalent of what was
                                               - 62 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 63 of 162


 1 called the “team leader” under prior iterations of the lethal injection protocol. The person

 2 who was the team leader for the last eight California executions, Witness #5, and who

 3
     was responsible for the training of the other members of the team, rarely attended team
 4
     training sessions – attendance logs reflect complete absenteeism during the last six
 5
     executions while he was Team Leader (although one witness claimed only a 50%
 6

 7 absenteeism rate). ECF No. 277, Undisputed Facts 87d, 162. That team leader himself

 8 was never trained with respect to syringe back pressure, how to avoid infiltration of the

 9 IV lines, or about the drip rate for IV bags. ECF No. 277, Undisputed Facts 87, 87x, 87y.
10 Although he was responsible for overseeing the preparation of the chemicals used in

11
     executions, ECF No. 277, Undisputed Fact 87o, he did not know whether any of the
12
     medical personnel assigned to the team had been trained in mixing sodium thiopental
13
     prior to their joining the execution team. ECF No. 277, Undisputed Facts 87a, 87b. Nor
14

15 did he have any personal knowledge of the quality of their work. ECF No. 277,

16 Undisputed Fact 87aa. 8 Nothing in the 2018 Regulations or Defendant CDCR’s practices

17 ensures that a person with a similar lack of qualifications, training, or professional

18 responsibility is not assigned as Team Supervisor and tasked with the training of the rest

19
   of the executioners.
20
   165. Consistent with Defendants’ ongoing practices, the 2018 Regulations provide no
21
   specific training or lesson plans for the Team Administrator, Team Supervisor, or Sub-
22

23

24   8
       Witness #5 was a licensed peace officer employed as a guard at San Quentin State
25   Prison. Prior to his joining and then becoming the leader of the execution team, he was
     terminated by Defendant CDCR, then reinstated with a five-month suspension without
26   pay, for bringing illegal narcotics into San Quentin State Prison. ECF No. 277,
     Undisputed Fact 9*. Thereafter, he was selected by the Wardens to be an execution team
27   member, and then the team leader. Witness #5 participated in ten California executions,
     and was the team leader for the last eight California executions. ECF No. 277,
28   Undisputed Fact 10.
                                                 - 63 -
                                  FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 64 of 162


 1 Team Leaders. The Team Supervisor and Sub-Team Leaders are tasked with creating the

 2 training curricula, but each Sub-Team Leader is required only to “be qualified in his or

 3
     her profession to supervise medically trained personnel.” Cal. Code Regs. tit. 15, §
 4
     3349.2 (a)(2)(B) and (C). None of these individuals is required to have any experience
 5
     developing or implementing a training program, have any specialized medical or
 6

 7 pharmaceutical knowledge, have any specialized knowledge or training in administering

 8 death, or have any experience with remote infusion of chemicals. See id. See also ECF

 9 No. 277, Undisputed Fact 30c (“[w]e don’t have training, really.” “We get together a few
10 days before and just practice.” “We just get to the chamber and we back there. Then we

11
     go home.” “An hour or two.”); ECF No. 277, Undisputed Facts 87*, 87b, 87j, 87k, 87l,
12
     87t (Witness #5, team leader for the eight most recent executions, did not know whether
13
     there was more than one syringe of sodium thiopental used during an execution, did not
14

15 know what the other two lethal chemicals were, did not know how long it took to inject a

16 syringe during an execution, did not know the amount of sodium thiopental that was

17 administered during executions, and did not know whether the package insert for

18
     thiopental contained instructions on mixing the chemical); ECF No. 278, Undisputed
19
     Facts 142, 149 (Witness #9, designated to succeed Witness #1 as team leader, has no
20
     educational background in pharmacology or formal medical training and is not sure how
21
     to mix the lethal chemicals).
22

23 166.     Under the 2018 Regulations, neither the Team Administrator, the Team

24 Supervisor, or the Sub-Team leaders must have prior team membership, execution

25 training or experience. See Cal. Code Regs., tit. 15, §§ 3349.1(u) & (v), 3349.2(a)(2)(B)

26
     & (C). Defendants’ 2018 Regulations do not require the Team Supervisor even to have
27
     observed an execution prior to serving in that role. Witness #5 had more experience than
28
                                              - 64 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 65 of 162


 1 that required by the 2018 Regulations (served as an observer in two executions prior to

 2 being promoted to team leader), and yet this Court determined that he was unqualified

 3
     and untrained. Morales, 465 F. Supp. 2d at 979.
 4
     167.   The 2018 Regulations permit individuals like Witness #9, the team member
 5
     assigned to succeed Witness #1 as team leader, to serve in that leadership position
 6

 7 without the skills required to do so. Witness #9 was tasked with recording information

 8 during the most recent three executions, that of Donald Beardslee, Stanley Williams, and

 9 Clarence Ray Allen, and was situated in a location in which he could not see what was
10 going on during the executions themselves. ECF No. 278, Undisputed Facts 130, 131.

11
     Witness #9 practiced only “the roles that are performed by execution members that take
12
     the inmate from the deathwatch cell into the chamber,” not any of the other roles. ECF
13
     No. 277, Undisputed Fact 136.
14

15 168.      Consistent with Defendant CDCR’s past practices, the 2018 Regulations allow

16 persons with a similar lack of qualifications, training, or professional responsibility to be

17 assigned Team Leader and tasked with the training of the rest of the executioners.

18
     169.   All training sessions are to be conducted by the Team Administrator and Team
19
     Supervisor, in conjunction with the Intravenous Sub-Team Leader in the case of the
20
     Intravenous Sub-Team, and with the Infusion Sub-Team Leader in the case of the
21
     Infusion Sub-Team. However, there are no specific requirements that the Team
22

23 Administrator, Team Supervisor, or either Sub-Team Leader has ever participated in an

24 execution or has mastered the specifics of the proposed remote infusion process. Cal.

25 Code Regs. tit 15, § 3349.1.2(a). Thus, the training of execution team members will be

26
     conducted by people who lack knowledge, skill, experience, training, and education, and
27
     are therefore unqualified to instruct others. Witness #5, the team leader for the most
28
                                              - 65 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 66 of 162


 1 recent eight executions, never received any training in infiltration of the IV line or back

 2 pressure during the administration of lethal chemicals. ECF No. 277, Undisputed Facts

 3
     87*, 87x. Witness #5 was the person who trained the next team leader, Witness #1, on
 4
     how to administer lethal chemicals. The only other person to train Witness #1 on the
 5
     administration of the chemicals was a nurse who improperly set the catheter in the
 6

 7 Stanley Williams execution, failed to recognize it was not set properly, and then failed to

 8 advise Witness #5 of this failure until after the execution. ECF No. 277, Undisputed Fact

 9 87*. Witness #1 never had training on how to feel for a clogged IV when pushing on a
10 syringe nor about instances in which IVs can become clogged after they have started

11
     dripping. ECF No. 277, Undisputed Fact 90. Nothing in the 2018 Regulations or
12
     Defendant CDCR’s practices ensures that persons with a similar lack of qualifications,
13
     training, or professional responsibility are not assigned Team Administrator, Team
14

15 Supervisor, or Sub-Team Leaders and tasked with the training of the rest of the

16 executioners.

17 170.     The 2018 Regulations provide that the training curriculum of the Infusion Sub-
18
     Team and the Intravenous Sub-Team be determined by the leaders of each of those sub-
19
     teams. Cal. Code Regs., tit. 15, §§ 3349.2(a)(B) & (C). Although the leader of the
20
     Intravenous Sub-Team must be “medically trained personnel,” Cal. Code Regs., tit. 15, §
21
     3349.2(d)(1), this can range from a medic (as noted above, an undefined, nebulous
22

23 pseudo-medical title), to a physician’s assistant, to a registered nurse. And the leader of

24 the Infusion Sub-Team need not be “medically trained personnel” at all; only one

25 member of the Infusion Sub-Team is required to be medically trained, § 3349.2(d)(2),

26
     and there is no requirement that this member be selected Sub-Team leader, §
27
     3349.2(a)((2)(C) (“The Team Administrator shall select an Infusion Sub-Team leader
28
                                              - 66 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 67 of 162


 1 from among the Infusion Sub-Team members.”). Although the Regulations provide that

 2 the Infusion Sub-Team leader “shall be qualified in his or her profession to supervise

 3
     medically trained personnel,” § 3349.2(a)(2)(C), this provision does not require that the
 4
     Sub-Team leader be qualified him- or herself to prepare the lethal chemical and draw it
 5
     into syringes, administer the infusion, or to train personnel – medically trained or
 6

 7 otherwise, as the composition of the Infusion Sub-Team members is not limited to

 8 medical professionals – to perform these tasks. These same deficiencies have existed in

 9 the past and have been a proximate cause of Defendants’ unconstitutional conduct.
10 Witness #9, brought on the team to succeed Witness #1 as team leader, received only

11
     “limited training” from prior team leaders in administering lethal chemicals, received no
12
     training with respect to back pressure in administering lethal chemicals, and was given no
13
     advice whether the push could be too slow. ECF No. 278, Undisputed Facts 137, 138.
14

15 Nothing in the 2018 Regulations or Defendant CDCR’s practices ensures that persons

16 with a similar lack of qualifications, training, or professional responsibility are not

17 assigned Sub-Team Leaders and tasked with the training of the rest of the executioners.

18
     171.   The 2018 Regulations permit, and past practices are consistent with, nearly all the
19
     training being done without a physician or a person trained and experienced in
20
     administering death to be present. Under the Regulations, the physician’s role is limited
21
     to one (1) session in the six (6) months prior to an execution and the sessions in the three
22

23 (3) days prior, and as an observer with no responsibility for assistance with the execution

24 itself, only as the person responsible for declaring death. Cal. Code Regs., tit. 15, §§

25 3349.3(c)(5), 3349.2(a)(2)(D). These same deficiencies conform to Defendants’ past

26
     practices, see, e.g., ECF No. 277, Undisputed Facts 5, 54 (the latter stating that doctors
27
     present at executions have no supervisory responsibilities during the execution); ECF No.
28
                                              - 67 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 68 of 162


 1 278, Undisputed Fact 163 (Witness #9 testified that he had only seen CDCR doctors

 2 attend training sessions once for each execution and on the eve of an execution), and have

 3
     been a proximate cause of Defendants’ unconstitutional conduct.
 4
     172.   Consistent with Defendants’ past practices, the 2018 Regulations do not require
 5
     persons with qualifications, training, and experience necessary to identify and remedy
 6

 7 training errors and oversee the training of team members. With untrained instructors and

 8 vague and ambiguous lesson plans, the training of the execution team will result in team

 9 members who are similarly as unable to perform their duties as those of the past. These
10 same deficiencies are a proximate cause of Defendants’ unconstitutional conduct.

11
     173.   The 2018 Regulations set a schedule of monthly training sessions for execution
12
     team members but permit team members to absent themselves from these trainings when
13
     they are on approved leave. Cal. Code Regs., tit. 15, § 3349.3(c)(1). The Regulations
14

15 also provide that the execution team only “shall train for the three consecutive calendar

16 days immediately preceding the initial scheduled execution date.” Cal. Code Regs., tit.

17 15, § 3349.3(c)(3). The Regulations conform to Defendants’ past practices where

18
     members of the execution team frequently were absent from training sessions. See, e.g.,
19
     Doc 277, Undisputed Facts 30d, 55*, 60* (Witness #3, an LVN on the team, was present
20
     for only half of the training sessions pursuant to training logs); Undisputed Fact 87d
21
     (Witness #5, the team leader through Clarence Ray Allen’s execution in 2006, was never
22

23 present for training for the last six executions), but see ECF No. 278, Undisputed Fact

24 162 (“was present about half the time” for the last three executions). There is no

25 mechanism under the 2018 Regulations to compel execution team training attendance, or

26
     to test knowledge or proficiency. The Regulations contain inadequate compulsory
27
     training opportunities and requirements, and proficiency tests, to ensure that those
28
                                              - 68 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 69 of 162


 1 responsible can properly conduct an execution. These same deficiencies existed in the

 2 past and were a proximate cause of Defendants’ unconstitutional conduct.

 3
     174.   Consistent with Defendants’ past practices, the 2018 Regulations also do not
 4
     require that team members, including members of the Infusion Sub-Team, personally
 5
     practice preparing the lethal injection chemical, such as mixing the drugs and putting the
 6

 7 correct quantities and concentrations in the syringes. See Cal. Code Regs., tit. 15 at §§

 8 3349.3(e)(2) & (f)(1); ECF No. 277, Undisputed Fact 26 (“[t]he execution team use[d]

 9 regular saline or water in the syringes during training or practice sessions. The execution
10 team [did] not practice mixing thiopental.”); ECF No. 277, Undisputed Fact 33 (“During

11
     the last eight California executions, there were no practice sessions where people
12
     practiced mixing Pentothal.”); see also ECF No. 278, Undisputed Facts 182, 194.
13
     Defendants are or should be aware that the failure “to provide members of the execution
14

15 team with experience and training in the actual mixing of the drug,” is a fundamental

16 failure to remedy their unconstitutional conduct. U.S. Court of Appeals, No. 10-72977

17 (9th Cir. Sept. 29, 2010), ECF No. 5 at 2 ([This Court’s] Response to Petition for Writ of

18
     Mandamus)). The Regulations contain inadequate compulsory training opportunities and
19
     requirements, and proficiency tests, to ensure that those responsible can properly conduct
20
     an execution. These same deficiencies existed in the past and were a proximate cause of
21
     Defendants’ unconstitutional conduct.
22

23 175.     The training deficiencies related to preparing the lethal chemical are magnified by

24 the vagueness and guidance-less provisions in the 2018 Regulations regarding the

25 preparation of the lethal chemical. The Regulations provide that the “Lethal Injection

26
     Chemical shall be prepared according to the instructions provided by the Lethal Injection
27
     Chemical Supplier.” Cal. Code Regs., tit. 15, § 3349.6(g)(3). Although the Regulations
28
                                              - 69 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 70 of 162


 1 require that one “medically trained Infusion Sub-Team member” prepare the lethal

 2 chemical and a second “shall verify proper preparation,” Cal. Code Regs., tit. 15, §

 3
     3349.6(g)(4)(F), consistent with Defendants’ past practices, these instructions are silent
 4
     as to whether either person must have knowledge, training, or experience to be able do so
 5
     properly. ECF No. 278, Undisputed Facts 203, 206, 210, 231(b), 297 (Witness #6, who
 6

 7 mixed the thiopental for eight executions, “has not received or given any training on how

 8 to mix thiopental. She learned to mix thiopental ‘at the chamber.’ ‘Nobody taught

 9 her.’”); ECF No. 277, Undisputed Fact 34 (other of Defendants’ purportedly “medically
10 trained” team members “mixed Pentothal [for the first time] on the evening of a

11
     scheduled execution. Prior to mixing Pentothal for an execution, Witness #4 had never
12
     received any training in doing that.”). Even the medically trained execution team
13
     members failed to follow the directions of the manufacturer. Morales, 465 F. Supp. 2d at
14

15 980 (finding that team members “admitted” that they failed “to follow the simple

16 directions provided by the manufacturer of sodium thiopental”).

17 176.     Substantially similar instructions directing execution team members simply to
18
     follow the manufacturer’s instructions – without more – resulted in the substantial risk of
19
     severe pain from the execution. For example, although the packaging for thiopental
20
     stated, “Use reconstituted solution only if it is clear, free from precipitate and is not
21
     discolored,” Witness #4, who was designated to mix thiopental, and who would meet the
22

23 criteria for the Infusion Team under the present Regulations, claimed that he prepared the

24 drugs “by following the instructions,” but improperly obtained a mixed thiopental

25 solution that was a “yellowish, brownish tan color.” ECF No. 277, Undisputed Facts 34.

26
     But as Defendants’ expert Dr. Ekins testified, if a thiopental solution looked “brownish,”
27
     he would double-check that it was mixed properly. RT 890-91 (Sept. 28, 2006). In
28
                                               - 70 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 71 of 162


 1 addition, the executioners in the past mixed 5 grams of thiopental into 25 cc of diluent, a

 2 20 percent concentration of thiopental, which is “an off-the-charts concentration,” wholly

 3
     inconsistent with any manufacturer’s instructions. RT 503 (Sept. 27, 2006) (Mark Heath,
 4
     M.D.). This concentration has “very injurious” effects if it extravasates the vein and goes
 5
     into the tissue. Id. at 504.
 6

 7 177.      At a minimum, correct knowledge and training is required in order to understand

 8 and follow the manufacturer’s directions, and to train others as to how to do so. The

 9 Regulations contain inadequate compulsory training opportunities and requirements, and
10 proficiency tests, to ensure that those responsible can properly conduct an execution.

11
     These same deficiencies existed in the past and were a proximate cause of Defendants’
12
     unconstitutional conduct.
13
     178.    The 2018 Regulations’ requirement that the executioners follow the Lethal
14

15 Chemical Supplier’s instructions in preparing and administering the chemical will

16 provide no guidance in practice. Because the drugs are not available to Defendant CDCR

17 through FDA approved manufacturers, the chemicals will be supplied by a compounding

18
     pharmacy. It is common for compounding pharmacies to label compounded chemicals
19
     without the standard instructions required to be provided for FDA approved chemicals.
20
     Any instructions that are provided are designed for the preparation and administration of
21
     chemicals to heal or save a human being, not to kill a human being. Manufacturers’ and
22

23 suppliers’ instructions for preparing and administering drugs are based on clinical studies

24 seeking to avoid adverse effects on patients. They are not designed to provide guidance

25 to result in death while avoiding a risk of severe pain.

26
     179.    Consistent with Defendants’ past practices, the 2018 Regulations do not require
27
     the executioners to be trained to and/or to rehearse drawing the syringes in the proper
28
                                                - 71 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 72 of 162


 1 volumes. ECF No. 278, Undisputed Fact 225 (“the syringes [were] not drawn ‘according

 2 to the volume that you are going to inject’ during an execution. Witness #6 testified that

 3
     ‘[w]e just draw the syringes and pretending [sic].’ ‘Just whatever volume we pretend to
 4
     play with and we do.’ If the formula says 25 cc’s, they might decide for a practice
 5
     session to do 50 cc’s.”). The 2018 Regulations contain inadequate compulsory training
 6

 7 opportunities and requirements, and proficiency tests, to ensure that those responsible can

 8 properly conduct an execution. These same deficiencies existed in the past and were a

 9 proximate cause of Defendants’ unconstitutional conduct.
10 180.     The 2018 Regulations permit the executioners to continue to use saline or water
11
     during training sessions without practicing pushing the lethal injection chemicals
12
     themselves, the viscosity of which may be different from saline or water and different
13
     from one another. In the past, members of the execution team practiced pushing drugs
14

15 through IV tubing into a bucket. ECF No. 277, Undisputed Facts 30. A catheter neither

16 was connected to the IV tubing, nor inserted into a human vein. There was no training

17 regarding the flow characteristics and back pressure of infusion of the lethal chemicals

18
     into a subject. RT 572-73 (Sept. 27, 2006) (Heath).
19
     181.   The more accurate or realistic the simulation is, the more meaningful it is. The
20
     executioners’ failure to practice mixing the thiopental contributes to enduring confusion
21
     surrounding the mixing process. The major departures of the trainings from the actual
22

23 executions grossly reduces the utility of the trainings. RT 571 (Sept. 27, 2006) (Heath).

24 The 2018 Regulations do not correct these training deficiencies. The 2018 Regulations

25 contain inadequate compulsory training opportunities and requirements, and proficiency

26
     tests, to ensure that those responsible can properly conduct an execution. These same
27

28
                                              - 72 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 73 of 162


 1 deficiencies existed in the past and were a proximate cause of Defendants’

 2 unconstitutional conduct.

 3
     182.    The 2018 Regulations do not provide for any training of the Intravenous Sub-
 4
     Team members (or any other members of the execution team) regarding vein assessment
 5
     or access to percutaneous portal veins, even though the Regulations require the Sub-
 6

 7 Team to assess each prisoner’s veins and make assessments about primary and backup

 8 locations. See Cal. Code Regs., tit. 15, § 3349.5(f)(6)&(7). Although the Regulations

 9 allow for “percutaneous portal vein access” for the alternate backup intravenous site, §
10 3349.5(f)(6), no team members are required to possess knowledge, experience, or

11
     training in this procedure, which is, among other things, a placement of a catheter in an
12
     interior vein that requires surgical skill and training. The Regulations require members of
13
     the Intravenous Sub-Team to be certified and licensed to insert and maintain intravenous
14

15 catheters into “peripheral or appropriate veins,” § 3349.2(d)(1)(A)1, but do not

16 specifically require those executioners to be trained in percutaneous portal vein or central

17 line placement. The 2018 Regulations contain inadequate compulsory training

18
     opportunities and requirements, and proficiency tests, to ensure that those responsible for
19
     vein assessment or to obtain access to percutaneous portal veins are able to properly
20
     conduct an execution. These same deficiencies existed in the past and were a proximate
21
     cause of Defendants’ unconstitutional conduct.
22

23 183.     Consistent with Defendants’ practices, the 2018 Regulations provide that training

24 for lethal injection team members “shall include . . . a simulation of an execution by

25 lethal injection.” Cal. Code Regs., tit. 15, § 3349.3(d)(1). There is no requirement that

26
     any members of the execution team engage in training to properly secure the inmate to
27
     the gurney in such a manner that permits the proper setting of the catheter and IV and
28
                                              - 73 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 74 of 162


 1 precludes the restraints from dislodging them. See Cal. Code Regs., tit. 15, §§3349.6(k)

 2 and 3349.7(a). There is no express requirement that executioners are trained to set

 3
     intravenous lines on a live subject, that they train or practice connecting the IV lines to
 4
     catheters, or that they personally practice doing so or pushing any substance through an
 5
     IV line and catheter that is properly set into a vein. See §§ 3349.3(e) and (f). Members
 6
                                                                     9
 7 of the execution team did not engage in such practice in the past. ECF No. 277,

 8 Undisputed Fact 61 (“An LVN who is training for an execution does not practice setting

 9 the catheter in the simulated inmate’s arm; they tape the catheter to the outside of the
10 simulated inmate’s arm.”). Such training was identified by the Supreme Court in Baze v.

11
     Rees, 553 U.S. 35 (2008) as a “significant” safeguard. The Regulations contain
12
     inadequate compulsory training opportunities and requirements, and proficiency tests, in
13
     this regard to ensure that those responsible can properly conduct an execution. These
14

15 same deficiencies existed in the past and were a proximate cause of Defendants’

16 unconstitutional conduct.

17 184.     The 2018 Regulations do not provide that the executioners are trained to monitor
18
     anesthetic depth. Although the Regulations specify that training of the members of the
19
     Intravenous Sub-Team include “Performance of consciousness checks,” Cal. Code Regs.,
20
     tit. 15, § 3349.3(e)(4), they define “consciousness checks” as only requiring “brush[ing]
21

22

23   9
       Defendants used a prison guard with no medical knowledge, experience, or training to
     attempt to deliver the lethal chemicals through the IV line to the inmate. See ECF No.
24   277, Undisputed Fact 272. Defendants’ practices were unconstitutional in this regard.
25   See Morales, 465 F. Supp. 2d 975, 980 (“inmates’ breathing may not have ceased as
     expected in at least six out of thirteen executions by lethal injection in California”;
26   “Massie well may have been awake when he was injected with potassium chloride.”).
     The 2018 Regulations fail to remedy these constitutional failures and conflict with
27   Defendants’ expert’s opinions that someone medically trained should infuse the lethal
     chemicals because they are familiar with what it feels like to push an IV through a small
28   tube. See RT 898 (Sept. 28, 2006) (Ekins).
                                                  - 74 -
                                  FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 75 of 162


 1 the back of his/her hand over the inmate’s eyelashes, and speak[ing] to and gently

 2 shak[ing] the inmate,” § 3349.7(c)(4)(A). This training is insufficient to ensure that the

 3
     Intravenous Sub-Team member observing the inmate during the execution can recognize
 4
     when the inmate is or if the inmate remains anesthetized and is not aroused by the
 5
     occurrence of noxious stimuli, including circulatory and respiratory collapse
 6

 7 (suffocation), the killing method of a lethal dose of a barbiturate, or pulmonary edema,

 8 another effect of the administration of the lethal chemicals that produces sensations

 9 similar to drowning and asphyxiation. See RT 340, 344-45, 419 (Sept. 26, 2006)
10 (Ebling).

11
     185.   Monitoring anesthetic depth requires understanding how the lethal chemical and
12
     the nervous system work and how the chemical interacts with the nervous system; it
13
     involves more than simply determining whether the inmate responds visibly to minor
14

15 stimuli including eyelid brushing, questions, or “gentle shak[ing].” RT 335 (Sept. 26,

16 2006) (Ebling); RT 487 (Sept. 27, 2006) (Heath). Reasonably ensuring that inmates are

17 adequately anesthetized requires monitoring by an individual trained in anesthesiology.

18
     RT 487 (Sept. 27, 2006) (Heath). Defendants cannot plausibly challenge this fact: this
19
     Court ordered Defendants to retain “qualified individual(s)” to confirm that Plaintiff
20
     Morales was fully anesthetized during his execution. Morales, 415 F. Supp. 2d at 1047.
21
     Defendants returned with two board certified anesthesiologists to do so. Defendants’
22

23 execution team had no training in anesthesiology, ECF No. 278, Undisputed Fact 237,

24 and “[n]one of the persons who have administered the lethal chemicals in California

25 executions, or [team leaders or team leaders in training] Witness #5, Witness #1 or

26
     Witness #9, are familiar with or trained or educated in anesthetic depth.” ECF No. 278,
27
     Undisputed Fact 272. The Regulations contain inadequate compulsory training
28
                                              - 75 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 76 of 162


 1 opportunities and requirements, and proficiency tests, with regard to anesthesiology to

 2 ensure that those responsible can properly conduct an execution.

 3
     186.   Although the 2018 Regulations provide very generally that execution team
 4
     members be trained on “[i]dentification of potential problems and recommendations for
 5
     avoidance or resolution,” Cal. Code Regs., tit. 15, § 3349.5(d)(2), consistent with
 6

 7 Defendants’ ongoing practices, they do not provide that the executioners be trained to

 8 resolve common problems that arise when setting an IV or administering the lethal

 9 chemicals. For example, the Regulations do not require the execution team members to
10 be trained as to what to do in the event there is an air bubble in the IV or tubing; or if

11
     each of the veins to which the primary, backup, and alternate backup catheters are
12
     attached is blown or becomes unusable. Defendants’ executioners are not trained to
13
     resolve such problems. ECF No. 277, Undisputed Fact 91; id. at 50-50g (describing
14

15 Stanley Williams’ execution in which the backup line was unusable because the vein

16 blew several times during the setting of the IV, but during which the Warden simply

17 ignored this problem and proceeded with the execution nevertheless). In the past, the

18
     members of the execution team testified that there were too many possibilities for what
19
     could go wrong during an execution for them to enumerate them or address them. See
20
     RT 640-42 (Sept. 27, 2006) (Heath testifying that the team members had “no articulated
21
     plan for the various what-ifs . . . [and thus] they were unprepared for what they should
22

23 have foreseen to be a real situation”); see also ECF No. 278, Undisputed Fact 314; id. at

24 313 (there is no procedure in place if there is a problem in all of the IV lines). The 2018

25 Regulations contain inadequate compulsory training opportunities and requirements, and

26
     proficiency tests, in this regard to ensure that those responsible can properly conduct an
27
     execution.
28
                                              - 76 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 77 of 162


 1 187.     Consistent with Defendants’ practices, the 2018 Regulations do not designate who

 2 is to make decisions about what actions to take to resolve a problem should it arise, and

 3
     do not require the members of the execution team to be trained to follow directions and
 4
     instructions should a problem arise. Members of the execution team do not have a
 5
     uniform understanding about who is responsible for making decisions in the event
 6

 7 something did not go as planned or anticipated during an execution. ECF No. 278,

 8 Undisputed Fact 314 (team leader Witness #1 “believes there is a policy that if an

 9 observation of a malfunction occurs, the team leader and warden should be notified and
10 ‘there would be a discussion at that point,’” but no such policy exists). Nothing in the

11
     2018 Regulations or Defendant CDCR’s practices ensures that the executioners will be
12
     better prepared to respond to such an event. The 2018 Regulations contain inadequate
13
     compulsory training opportunities and requirements, and proficiency tests, in this regard
14

15 to ensure that those responsible can properly conduct an execution under such foreseeable

16 yet unanticipated circumstances.

17 188.     The 2018 Regulations provide that members of the Record Keeping Sub-Team be
18
     trained in accurate record keeping, report writing, and the preparation of specific records
19
     used to document an execution, Cal. Code Regs., tit. 15, §§ 3349.3(g)-(g)(3), but do not
20
     make any provision for who is responsible for developing the curriculum and conducting
21
     the training. The 2018 Regulations do not require this Sub-Team to have a leader. The
22

23 2018 Regulations provide no guidance about what Record Keeping Sub-Team members

24 are required to record on the execution logs other than “Time” and “Comments” (see,

25 e.g., CDCR Forms 2177-A and 2177-B), or what training and practice they must undergo

26
     to complete these logs. There is no form or requirements under the 2018 Regulations that
27
     any record be kept of the disposition of unused lethal chemicals, either during training
28
                                              - 77 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 78 of 162


 1 sessions or actual executions. See CDCR Form 2176. The 2018 Regulations do not

 2 remedy the deficiencies found by this Court with regard to the “inconsistent and

 3
     unreliable record-keeping,” including incomplete execution logs that failed to report
 4
     whether the full dose of sodium thiopental actually was injected and that failed to provide
 5
     critical data such as the prisoner’s heart rate, and absence of reliable documentation as to
 6

 7 the disposition of sodium thiopental taken from the prison pharmacy for training

 8 purposes. Morales, 465 F. Supp. 2d at 979 & n.9; see also ECF No. 277, Undisputed

 9 Facts 25, 26, 27 (stating that although thiopental was never mixed during training
10 sessions, numerous vials of sodium thiopental were released to Witness #1 for practice

11
     between January 2005 and January 2006 and were never returned to the pharmacy, and
12
     no documentation was made of what these drugs were used for); ECF No. 278,
13
     Undisputed Fact 125a (“The doctor’s log which lists, among other things, the number of
14

15 doses of potassium chloride given to the inmate, is missing for the Thompson

16 execution”); id. at 156, 157 (although Witness #9 testified that after the execution is

17 complete, the team videotapes the postmortem examination of the inmate and prepares an

18
     evidence sheet, an incident package, and a postmortem report, Defendants claim that this
19
     testimony was inaccurate). The 2018 Regulations contain inadequate compulsory
20
     training opportunities and requirements, and proficiency tests, in this regard to ensure that
21
     those responsible can properly conduct an execution.
22

23 189.     The 2018 Regulations do not require that the Team Supervisor or any other

24 member of the execution team or employee of Defendant CDCR maintain documentation

25 of which training session(s) each member of the execution team attends. Documentation

26
     for training sessions under prior protocols noted a high rate of absenteeism from training
27
     sessions, particularly by the team leader who conducted the executions and the staff
28
                                              - 78 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 79 of 162


 1 labeled by Defendants as medical personnel. ECF No. 277, Undisputed Fact 30d

 2 (Witness #3, an LVN, was present for only half of the training sessions); ECF No. 278,

 3
     Undisputed Fact 162 (Witness #5 “was present about half the time” for the training
 4
     sessions for the Beardslee, Williams, and Allen executions). Although the 2018
 5
     Regulations require executioners to attend a specific number of training sessions prior to
 6

 7 participating in an execution, Cal. Code Regs., tit. 15, § 3349.3(c), there is no mechanism

 8 to ensure that each participating member has complied with this requirement. See §

 9 3349.3(h). The 2018 Regulations contain inadequate compulsory training opportunities
10 and requirements, and proficiency tests, in this regard to ensure that those responsible can

11
     properly conduct an execution.
12
     190.   The 2018 Regulations also do not remedy Defendant CDCR’s failure to document
13
     adequately what actually takes place during the training sessions, including but not
14

15 limited to what training each member of the team received; whether any problems arose,

16 were discussed, or were resolved during a training session; the duration of the training

17 session; the supplies and equipment used during a training session; the size, medical

18
     condition(s), and condition of the veins of the surrogate for the condemned inmate. See
19
     Cal. Code Regs., tit. 15, § 3349.3(h) (requiring the Team Supervisor to maintain a lethal
20
     injection training file but failing to require anything other than simulation logs to be
21
     completed and, as noted below and above, the 2018 Regulations do not indicate what
22

23 information is to be included on those logs). The 2018 Regulations contain inadequate

24 compulsory training opportunities and requirements, and proficiency tests, in this regard

25 to ensure that those responsible can properly conduct an execution. These same

26
     deficiencies existed in the past and were a proximate cause of Defendants’
27
     unconstitutional conduct.
28
                                               - 79 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 80 of 162


 1 191.     The 2018 Regulations fail to require meaningful evaluation of team member

 2 performance during training. The Regulations fail to specify the proficiency level that

 3
     each member of the execution team is required to reach though training in order to be
 4
     permitted to participate in an execution, and thus fail to require that each member achieve
 5
     and maintain any minimal level of expertise. The 2018 Regulations require that the sub-
 6

 7 team leaders assess team member performance during training, but provide no standards

 8 for assessment, and do not require that the sub-team leaders document the members’

 9 proficiency. The 2018 Regulations require that the Sub-Team leaders report any
10 concerns to the Team Administrator and Team Supervisor, but do not require any action

11
     to be taken by the Team Administrator and Supervisor in such a case. Cal. Code Regs.,
12
     tit. 15, § 3349.2(a)(2)(B). The 2018 Regulations contain inadequate compulsory training
13
     opportunities and requirements, and proficiency tests, in this regard to ensure that those
14

15 responsible can properly conduct an execution. These same deficiencies existed in the

16 past and were a proximate cause of Defendants’ unconstitutional conduct.

17 / /

18
     //
19

20

21

22

23

24

25

26

27

28
                                              - 80 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 81 of 162


 1 3.       Defendants’ Selection and Use of Lethal Chemicals Will Cause a Substantial
            Risk of Severe Pain and Suffering During the Implementation of an
 2          Execution and Will Violate Plaintiffs’ Rights to Due Process.
 3
     192.   Plaintiffs reallege and incorporate by reference herein each and every allegation
 4
     set forth in this complaint.
 5
     193.   The 2018 Regulations provide that Plaintiffs’ executions will be carried out using
 6

 7 one of two Lethal Injection Chemicals: pentobarbital or thiopental. Cal. Code Regs., tit.

 8 15, § 3349.5(f)(2)(C).

 9 194.     The determination of which Lethal Injection Chemical will be used will be made
10 by the Warden of San Quentin. The Warden, who is not a medical professional, has no

11
     prior execution experience, serves at the pleasure of Defendant Governor, and is replaced
12
     with regular frequency, has full discretion to choose between the two options for each
13
     condemned inmate.
14

15 195.     Although the Warden decides between pentobarbital and thiopental “in

16 consultation with medical personnel,” § 3349.5(f)(2)(A), the 2018 Regulations do not

17 provide guidance on what type(s) of medical personnel can fulfill this role; how and on

18
     what basis said medical personnel shall contribute to the selection; or that such
19
     consultation, or the chemical selection itself, shall take into account any factors specific
20
     to the medical needs of individual Plaintiffs.
21
     196.   The 2018 Regulations permit the Warden to select the lethal chemical prior to
22

23 referring the prisoner to the Intravenous Sub-Team for a vein assessment to determine the

24 primary, backup, and alternate backup locations. See Cal. Code Regs., tit. 15, §

25 3349(f)(4) and (7). The 2018 Regulations do not require the medically unqualified

26
     Warden to take into consideration the prisoner’s personal medical condition(s) or history
27
     when determining which lethal chemical will be administered. Nor do the Regulations
28
                                               - 81 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 82 of 162


 1 ensure that the medically unqualified Warden (or any consulting medical professional)

 2 takes into consideration the possible adverse interactions between the lethal chemical and

 3
     any medications the prisoner is prescribed and takes. These same deficiencies existed in
 4
     the past and were a proximate cause of Defendants’ unconstitutional conduct. ECF No.
 5
     277, Undisputed Fact 74 (inmates were “not evaluated to determine if they have any
 6

 7 condition or characteristic that may alter the effect of any of the drugs administered

 8 during the lethal injection process.”).

 9 197.     The only specific guidance provided to the Warden to assist in making the
10 chemical selection is that it “shall be done on a case-by-case basis, taking into account

11
     changing factors such as the availability of a supply of chemical.” Cal. Code Regs., tit.
12
     15 § 3349.5(f)(2)(A). The 2018 Regulations contain no provision for how to proceed if it
13
     is found that no chemical supply is available, or that neither chemical is suitable for a
14

15 particular Plaintiff.

16 198.     The 2018 Regulations provide Defendant CDCR’s Warden with unfettered

17 discretion to choose whether to obtain the selected chemical through FDA approved

18
     sources, if available, or compounded drugs, which carry a substantial risk of causing
19
     unnecessary severe pain and suffering.
20
     199.   The 2018 Regulations provide that the Lethal Injection Chemical shall be
21
     “obtained from a Lethal Injection Chemical Supplier as defined in subsection 3349.1(i).”
22

23 Cal. Code Regs., tit. 15 § 3349.5(f)(2)(D).

24 200.     Subsection 3349.1(i) does not define Lethal Injection Chemical Supplier.

25 Subsection 3349.1(i) provides only that “Lethal Injection Chemical means a barbiturate

26
     used to perform an execution.”
27

28
                                               - 82 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 83 of 162


 1 201.     Subsection 3349.1(j) provides that “Lethal Injection Chemical Supplier means a

 2 licensed pharmacy, pharmacist, compounding pharmacy, manufacturer, supplier,

 3
     wholesaler, or distributor.” Cal. Code Regs. tit. 15, § 3349.1(j). This provision does not
 4
     ensure that either of the Lethal Injection Chemicals will be acquired, compounded,
 5
     stored, or prepared in a lawful manner, following state and federal regulations, and in a
 6

 7 manner that guarantees the quality and efficacy of the chemicals.

 8 202.     The 2018 Regulations do not require the source of the lethal chemical to be

 9 licensed in California.
10 203.     In the past, Defendants have unlawfully procured lethal substances from
11
     unreliable overseas sources (including a drug vendor operating out of a London driver’s
12
     education school) and from unapproved and unregulated compounding facilities.
13
     Nothing in the 2018 Regulations would prevent Defendants from repeating this conduct.
14

15 204.     In 2012, The Food and Drug Administration (FDA) demanded that Defendant

16 CDCR return its supply of imported sodium thiopental because the FDA determined that

17 Defendant CDCR’s supply was illegally obtained. Defendant CDCR refused. Nothing in

18
     the 2018 Regulations would prevent Defendants from repeating this conduct.
19
     205.   In developing the current Regulations, Defendant CDCR continued to consider
20
     acquiring chemicals from disreputable foreign sources, including foreign online suppliers
21
     of pentobarbital, and online pharmacies that offer inexpensive pentobarbital without a
22

23 prescription.

24 206.     Neither thiopental nor pentobarbital can be obtained from FDA-approved

25 manufacturers for use in executions, as the manufacturers have either discontinued

26
     manufacture of the chemicals and/or placed restrictions on their distribution to
27
     correctional facilities for use in executions. As a result, Defendants will be unable to
28
                                              - 83 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 84 of 162


 1 obtain the chemicals from a licensed pharmacy, pharmacist, manufacturer, supplier,

 2 wholesaler, or distributor, leaving compounding pharmacies as their only viable source of

 3
     obtaining the chemicals.
 4
     207.   The 2018 Regulations contain no specifications regarding the use of compounding
 5
     pharmacies for obtaining the Lethal Injection Chemicals.
 6

 7 208.     The compounding referenced in the Regulations is without any degree of medical

 8 assurance, does not adopt federal regulations regarding sterile compounding, is without

 9 FDA approval, and is prone to contamination, dilution and alteration of the lethal
10 substances proposed. As a result of the absence of any regulatory or lawful procedures

11
     regarding the substances proposed, they will not be safe or efficacious for use in
12
     executions.
13
     209.   Nothing in the 2018 Regulations provides that execution team members are
14

15 qualified to, or will be trained to, recognize when compounded chemicals are improperly

16 constituted.

17          A. Thiopental.
18
     210.   Thiopental was invented in the early 1930s and is an ultra-short-acting barbiturate
19
     that currently is used only infrequently in clinical settings and in typical surgical doses
20
     produces only transient anesthesia.
21
     211.   Thiopental currently is not available for purchase in the United States. It will not
22

23 be obtained by Defendants through legal, regulatory, and/or approved medical means that

24 will ensure its safety, purity, and efficacy.

25 212.     Historically, thiopental was administered only during the preliminary phase of
26
     anesthesia administration and was not administered remotely in the manner proposed in
27
     the 2018 Regulations.
28
                                                - 84 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 85 of 162


 1 213.     In the remote infusion process, thiopental is intended to anesthetize the

 2 condemned inmate, causing unconsciousness and eventually death. As this Court has

 3
     found, if it is not successfully delivered into the condemned inmate’s blood stream,
 4
     thiopental will cause a painful, lingering death or a vegetative state. ECF No. 78 at 2
 5
     (Order) (“An insufficient dose . . . has the potential to cause irreversible brain damage
 6

 7 while not causing death.”).

 8 214.     A high dose of thiopental (as is called for pursuant to the 2018 Regulations)

 9 causes respiratory and cardiovascular collapse that is an “ugly death.” RT 419, 429-30
10 (Sept. 26, 2006) (Ebling). Defendants’ expert has opined that thiopental infusion to an

11
     inmate in execution dosages induces death by suffocation. It cannot safely be determined
12
     whether an inmate with a favorable airway will not suffer death by suffocation in
13
     response to the infusion of thiopental alone, and that the subsequent likely brain damage
14

15 represents unconstitutional suffering.

16 215.     Failure to deliver the entire dose of thiopental in the correct medical manner is a

17 foreseeable occurrence given the inadequacy of the procedures, remote administration,

18
     and selection and training of execution team members as contained in the 2018
19
     Regulations and as demonstrated in practice by Defendants.
20
     216.   Defendants have a documented history of improper mixing, preparation, and
21
     administration of thiopental during executions. Morales, 465 F. Supp. 2d 980 (“admitted
22

23 failure to follow the simple directions provided by the manufacturer of sodium thiopental

24 . . .”; “based upon the heart rates reflected in the execution log, Massie well may have

25 been awake when he was injected with potassium chloride”).

26
     217.   Thiopental traditionally has been sold in powder form and must be mixed into a
27
     solution to be injected into an inmate. It must be mixed and administered by a qualified
28
                                              - 85 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 86 of 162


 1 individual. To inject a 7.5 gram dose of thiopental into an inmate successfully, the

 2 Defendants must prepare a solution that will deliver the dose in the proper concentration,

 3
     a process that requires mixing multiple vials of thiopental powder with the correct
 4
     quantity of diluent, combining multiple vials into appropriate syringes, and ensuring that
 5
     the entire amount of properly mixed powder is drawn into the syringes and then properly
 6

 7 delivered to the inmate via remote infusion. If this process is not performed accurately,

 8 as has occurred in past executions using this remote infusion procedure, it will result in

 9 an incorrect concentration of thiopental, which will prevent delivery of a reliable dose
10 sufficient to execute Plaintiffs without them suffering irreversible brain damage, or a

11
     painful, lingering death.
12
     218.   The 2018 Regulations, as written and based on past practice, do not reasonably
13
     assure that the personnel who will mix the thiopental, prepare the syringes, and remotely
14

15 infuse the drugs have adequate and appropriate training and experience to perform the

16 tasks properly. On information and belief, other states use licensed pharmacists or

17 physicians to mix the drugs, including thiopental, for executions. Defendants have

18
     ignored the advice of their expert to engage such qualified personnel in this mixing
19
     process and have continued the use of unqualified personnel despite the repeated inability
20
     of such personnel to mix thiopental properly.
21
     219.   Thiopental is an effervescent drug that, if improperly administered, will not
22

23 achieve or maintain Plaintiffs’ unconsciousness, and therefore will result in a lengthy and

24 painful execution process, if killing the inmate at all.

25 220.     The 2018 Regulations, as written and in practice, contain no provision for the
26
     proper rate of infusion so as to achieve an execution without a substantial risk of severe
27

28
                                                 - 86 -
                                   FIFTH AMENDED COMPLAINT
                                 Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 87 of 162


 1 pain and suffering. As written and in practice, the Regulations contain inadequate

 2 qualifications, selection, and training for the individuals involved in the remote infusion.

 3
     221.   There is a present substantial risk that thiopental will be improperly prepared and
 4
     ineffectively delivered, given the inadequacy of the administration procedures and the
 5
     personnel involved, and as a result will result in a substantial risk of a painful, lingering
 6

 7 death, or irreversible brain damage without death. This has occurred in over 60% of

 8 California’s remote infusion executions, as well as in executions in other states.

 9          B. Pentobarbital.
10 222.     Pentobarbital is a short-acting barbiturate, invented in 1916, and clinically
11
     indicated for use as a pre-anesthetic, a sedative, and for treatment of seizures and
12
     insomnia. It is a “sluggish barbiturate that has slow onset and slow offset.” RT 425
13
     (Sept. 26, 2006) (Ebling).
14

15 223.     Pentobarbital can cause an individual to be in a “never-never land between

16 wakefulness and sleep with an obstructed airway bubbling away and . . . with all kinds of

17 secretions . . . it’s not pretty.” RT 429-30 (Sept. 26, 2006) (Ebling).

18
     224.   Pentobarbital has an alkaline pH that is significantly higher than normal blood
19
     pH. When inadvertently injected into tissue other than a vein, it causes severe tissue
20
     damage, causing severe pain.
21
     225.   The administration of pentobarbital, due to its highly caustic nature in conjunction
22

23 with the slowness of its administration pursuant to the remote infusion process, leads to

24 fulminant pulmonary edema, the effects of which include the presence of fluid in alveolar

25 sacs that produce sensations similar to drowning and asphyxiation. Because the

26
     condition is sudden and severe, the process carries a substantial risk of severe pain to
27
     Plaintiffs before the chemical renders Plaintiffs unconscious.
28
                                               - 87 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 88 of 162


 1 226.     Manufacturers of pentobarbital object to and/or prohibit the use of their product

 2 for the purpose of capital punishment, will not sell to any department of corrections, and

 3
     have implemented distribution controls to ensure that their distributors and wholesalers
 4
     do not distribute or sell the drug for use in executions. Thus, in order to obtain this
 5
     substance, Defendants may have to resort to unauthorized, illegal and unapproved
 6

 7 sources, as they have done in the past with respect to thiopental, or will have to rely on

 8 compounding pharmacies lacking safeguards to ensure the safety, purity, and efficacy of

 9 the drug.
10 227.     Even if pentobarbital were available to Defendants commercially, the 2018
11
     Regulations do not provide sufficient safeguards that an individual with the necessary
12
     qualifications and training will mix, prepare, and administer the drug.
13
            C. Amount/Dose of the Lethal Injection Chemicals.
14

15 228.     The two chemicals provided by the Regulations are not pharmacologically

16 equivalent. The chemicals differ in their ability to obtain access to the brain from the

17 blood. The 2018 Regulations’ claim that “CDCR considers the listed chemicals to be

18
     equally effective in carrying out the purpose of the regulations” is misleading, inaccurate,
19
     and not supported by the scientific and medical literature. Cal. Code Regs., tit. 15, §
20
     3349.5(f)(2)(C). Because Defendant CDCR relied on faulty science regarding drug
21
     propensities, it then arrived at a faulty conclusion that using 7.5 grams of each drug
22

23 would be sufficient.

24 229.     The 2018 Regulations, therefore, provide no assurance that team members are

25 familiar with the properties of each of the chemicals, nor do they require that team

26
     members receive training in each of the chemicals and the differences between them.
27

28
                                               - 88 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 89 of 162


 1 230.     According to the manufacturer, there is no average intravenous dose of

 2 pentobarbital that can be relied upon to produce similar effects in different persons.

 3
     Determination of the appropriate dose of thiopental or pentobarbital is an individualized
 4
     determination that must take into consideration factors such as each patient’s age, weight,
 5
     and medical conditions, as well as the rate of administration of the drug. The 2018
 6

 7 Regulations provide no specificity or guidance regarding these items, instead picking an

 8 equal dose for each drug without consideration of these, or any, relevant factors.

 9 231.     Rather, Defendants allege that their chosen dosage of thiopental is based on a
10 designation by corrections officials that a 5 gram dose of thiopental is deemed fatal, that

11
     documentation indicates that some inmates continued to breathe after receiving the 5
12
     gram dose, and thus Defendant CDCR decided to add an additional 2.5 gram dose to take
13
     into account the size, weight, age, or chemical tolerance of any given inmate. However,
14

15 Defendant CDCR did not provide any explanation as to why this dosage increase was

16 necessary or sufficient to address these variables. Defendants applied this same dosage to

17 pentobarbital because it determined, without explanation or scientific support, that it

18
     considers the chemicals to be equally effective.
19
            D.      Preparation and Administration of the Lethal Injection Chemicals.
20
     232.   The 2018 Regulations provide that “the Lethal Injection Chemical shall be
21
     prepared according to the instructions provided by the Lethal Injection Chemical
22

23 Supplier.” Cal. Code Regs. tit. 15, § 3349.6(g)(3). “Lethal Injection Chemical Supplier

24 means a licensed pharmacy, pharmacist, compounding pharmacy, manufacturer, supplier,

25 wholesaler, or distributor.” Cal. Code Regs. tit. 15, § 3349.1(j). Whether obtaining a

26
     manufactured version of the Lethal Injection Chemical or a compounded version,
27
     multiple entities in the distribution chain will fall under this definition. The 2018
28
                                               - 89 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 90 of 162


 1 Regulations do not specify which entity in a supply chain is the supplier for purposes of

 2 this provision, nor do they specify which instructions to follow if instructions are

 3
     obtained from the manufacturer as well as from the pharmacy ultimately handing the
 4
     drug over to Defendant CDCR. Further, the 2018 Regulations provide no guidance
 5
     should the drug be obtained unaccompanied by instructions.
 6

 7 233.     The 2018 Regulations require that the selected Lethal Injection Chemical,

 8 whether thiopental or pentobarbital, and whether produced by an FDA-approved

 9 manufacturer or by a compounding pharmacy, be prepared three hours prior to the
10 scheduled execution date and time. Cal. Code Regs., tit. 15, § 3349.6(g)(3). This

11
     requirement does not account for exceptionally short shelf-lives of some compounded
12
     sterile injectables. Furthermore, the provision fails to account for unexpected, but
13
     predictable, delays in the commencement of the execution and the deterioration of or
14

15 other adverse changes to the prepared chemical.

16 234.     There is no assurance that the proper infusion rate for either chemical has been

17 determined or will be applied. This was one likely explanation why more than 60% of

18
     executions in California involved a failure to deliver anesthesia to the inmate – not only
19
     did the procedures not specify a rate, but the rate was inconsistently applied without any
20
     attention to or knowledge of its importance. Infusion rate is referenced in the training of
21
     the Infusion Sub-Team, but there are no rates established. See Cal. Code Regs., tit. 15, §
22

23 3349.3(f)(2). Defendants’ records contain substantial inconsistencies concerning rates,

24 with references to taking 30 minutes to administer a single syringe of thiopental, meaning

25 that infusion of all five syringes would take two and a half hours or more, and will result

26
     in a lingering death with a substantial risk of severe pain and suffering.
27

28
                                               - 90 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 91 of 162


 1 235.     Manufacturers’ instructions for the preparation and administration of

 2 pentobarbital advise that slow infusion is essential, and infusion should be limited to no

 3
     more than 50 mg per minute. At this rate of infusion, administration of a single 2.5 gram
 4
     syringe of pentobarbital will take nearly an hour, and administration of all three syringes
 5
     will take three hours or more. These time frames greatly increase the risk of error and
 6

 7 failure in the delivery process.

 8 236.     The 2018 Regulations do not specify concentrations of the chemicals, another

 9 problem in the past noted by the Court. The 2018 Regulations provide only that three
10 trays of three syringes of pentobarbital, containing 2.5 grams each, or three trays of five

11
     syringes of thiopental, containing 1.5 grams each, shall be prepared. As a result, the
12
     solubility of the concentrations and the degree of possible precipitation out of solution
13
     cannot be determined or assured. The concentration also alters the volume, which in turn
14

15 affects the delivery (the rate of push) for each. The 2018 Regulations are silent as to

16 these issues, which have posed unconstitutional risks in executions in California.

17 237.     There is no assurance in the 2018 Regulations that anyone remotely familiar with
18
     these challenges will be involved in the preparation and administration of the chemicals.
19
     All the 2018 Regulations require is a “medically trained” member (§3349.6(g)(4)(F)),
20
     which they define as a physician, physician’s assistant, registered nurse, emergency
21
     medical technician, paramedic or a “medic” (§3349.2(d)(1)). Many of these vocations
22

23 are not trained for this undertaking, nor do the Regulations require sufficient training to

24 ensure that the executioners are proficient. This is precisely what the Court already has

25 deemed constitutionally deficient.

26
     238.   The 2018 Regulations do not set a time limit, nor a limit on the number of
27
     attempts, for the setting of the three intravenous lines. That is, the Regulations permit the
28
                                              - 91 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 92 of 162


 1 unqualified members of the Intravenous Sub-Team to repeatedly attempt to set these lines

 2 an unlimited number of times for an unlimited amount of time, without regard for the

 3
     condition of the prisoner’s veins or the damage that unsuccessful attempts have caused to
 4
     the prisoner’s veins or surrounding tissue. Repeated attempts over extended periods of
 5
     time present a substantial risk of severe pain, as such have on at least fifteen well-
 6

 7 documented occasions led to severe pain. The Baze Court approved a one-hour time

 8 limit for the setting of two intravenous lines, holding that “merely because the protocol

 9 gives the IV team one hour to establish intravenous access does not mean that team
10 members are required to spend the entire hour in a futile attempt to do so.” 553 U.S. at

11
     55.
12
     239.   Penal Code 3604.1(b) establishes that access can be established by methods other
13
     than intravenous venous injection, where the condition of the prisoner makes intravenous
14

15 access impractical. The 2018 Regulations contain no provisions for implementing this

16 statute, such as what alternative methods are permitted, how they will be accomplished,

17 and whether and how the members of the execution team will be selected and/or trained

18 to perform them. There is no determination whether thiopental or pentobarbital can be

19
   administered effectively by any method other than intravenously. Undertaking an
20
   unknown procedure will create a substantial risk of undue pain and suffering.
21
   240. There is a present substantial risk that the chemicals will be ineffectively
22

23 delivered thereby causing severe pain or irreversible brain damage, given the inadequacy

24 of the administration procedures and the personnel involved, and as a result will not

25 produce a constitutionally acceptable execution process. This has occurred in more than

26
     60% of California’s remote infusion executions, as well as in executions in other states.
27

28
                                               - 92 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 93 of 162


 1 241.     The 2018 Regulations require the remote administration of certain toxins at an

 2 unidentified or controlled rate of delivery and will lead to sensations similar to drowning

 3
     or asphyxiation by Plaintiffs during the administration of death and will result in an
 4
     intolerable state that produces panic, terror, and serve pain and suffering. The
 5
     Regulations also require the remote delivery of toxins through the IV infusion of a large
 6

 7 volume of fluid with a highly abnormal acidic or alkaline pH and will exert a caustic

 8 effect on lung tissue causing severe pain and suffering by Plaintiffs.

 9          E. Supply Issues.
10 242.     American healthcare providers and patients have long relied on the regulation of
11
     pharmaceutical manufacturers by the FDA in order to set the standard for identity, purity,
12
     potency, and efficacy of prescription medications. According to Defendants, neither
13
     thiopental nor pentobarbital is available from FDA-approved pharmaceutical
14

15 manufacturers, a fact they knew well prior to the promulgation of the 2018 Regulations.

16 Defendants sought procurement from disreputable distributors, or undetermined sources

17 of compounded chemicals that violate federal and state law. Neither are acceptable, and

18
     both create a substantial risk of severe pain and suffering.
19
     243.   The 2018 Regulations contemplate that the drugs may be obtained from a
20
     compounding pharmacy, but provide no specifics relating to this option. They fail to
21
     provide any information about the identity, capacity, reliability or history of error of any
22

23 compounding pharmacy that Defendant CDCR intends to employ to make the

24 compounded chemicals, nor is there information about the ingredients needed to make

25 the chemicals, the circumstances under which the chemicals will be made, or the manner

26
     in which the chemicals will be stored, handled, and transported.
27

28
                                               - 93 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 94 of 162


 1 244.     Compounding pharmacies are specialty pharmacies that can prepare batches of

 2 drugs to order. Traditionally, compounding pharmacies are used when the commercially

 3
     available manufactured product contains ingredients that a patient is allergic to, is not
 4
     available in the dosage needed, when two or more drugs need to be combined, or when a
 5
     manufactured drug is not available.
 6

 7 245.     Compounding pharmacies mix drugs from component ingredients of unknown

 8 provenance or origins. Compounded drugs often are not FDA-approved, therefore there

 9 is no assurance of their identity, purity, potency, or effectiveness.
10 246.     Most compounding pharmacies are regulated by state pharmacy boards, only
11
     recently with minimal oversight by the FDA. While large-scale compounding
12
     pharmacies may register as “outsourcing facilities,” allowing them to produce larger
13
     quantities of compounded drugs subject to FDA regulations, compounders that do not
14

15 register may still mix prescriptions for individual patients or produce limited quantities

16 ahead of prescriptions without federal oversight.

17 247.     The 2018 Regulations do not require the Lethal Injection Chemical Supplier, if a
18
     compounding pharmacy, to be accredited by the Pharmacy Compounding Accreditation
19
     Board (PCAB). PCAB requires that accredited pharmacies use high-quality chemicals
20
     and equipment, give pharmacists and technicians regular training, test products for
21
     quality, and have an effective recall mechanism in place.
22

23 248.     Compounding pharmacies not accredited by the PCAB have been responsible for

24 distributing contaminated drugs that caused a national fungal meningitis outbreak in 2012

25 and bacterial bloodstream infections in Texas in 2013.

26
     249.   Unlike FDA-approved drugs, most compounding pharmacies do not go through
27
     stringent and routine testing, audits, and drug approval processes to ensure the
28
                                              - 94 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 95 of 162


 1 manufacturing of sterile and efficacious drugs. The FDA does not verify the safety or

 2 effectiveness of drugs prepared in most compounding pharmacies or the quality of their

 3
     manufacture. Compounded drugs made at these facilities remain largely outside the FDA
 4
     regulatory framework that assures safe and efficacious drugs for dispensing. Further,
 5
     drugs that have not been manufactured in an FDA-approved facility under current Good
 6

 7 Manufacturing Practices have no assurance of consistent quality from lot to lot or from

 8 container to container.

 9 250.     Compounding pharmacies use an Active Pharmaceutical Ingredient (“API”) as a
10 base for the compounded solution. The API is the chemically active substance of any

11
     drug. There are significant questions about the quality and provenance of APIs used in
12
     compounding, which often are sourced from a grey market (produced in non-FDA-
13
     registered, non-FDA inspected facilities). There are APIs in the compounding pharmacy
14

15 market that are not FDA-approved, which carry with them a high risk of adulteration and

16 are highly susceptible to tampering and adulteration. A chemical labeled as a certain API

17 may actually contain a different ingredient, and there is no way to have confidence that

18
     the APIs are not contaminated. APIs often come from plants in China or India, which
19
     may not be registered with or have records of inspections by the FDA. There are
20
     documented instances of these types of plants that use the same equipment to make
21
     pesticides as they do to make APIs, raising a serious risk of contamination. There are no
22

23 provisions in the 2018 Regulations to ensure proper and adequate API supply.

24 251.     Compounding pharmacies use formulas or “recipes” to compound various

25 ingredients into a finished compounded form. Defendant CDCR has not promulgated

26
     any regulations to ensure the formulas used for compounding the chemicals are validated,
27
     tested, endorsed, or proven safe for administration.
28
                                              - 95 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 96 of 162


 1 252.     The chemicals Defendant CDCR likely will compound are classified as high-risk

 2 sterile injectables under the United States Pharmacopeia. The compounding of these

 3
     drugs, therefore, is subject to strict provisions and requirements under the U.S.
 4
     Pharmacopeia to ensure a safe injectable. The compounding of these drugs must be in a
 5
     highly sterile process under highly sterile conditions, using precise equipment and highly
 6

 7 trained personnel. The 2018 Regulations provide no assurance that Defendants will use a

 8 compounding pharmacy that has the type of sophisticated equipment required to make the

 9 chemicals delineated in the Regulations. Further, the Regulations contain no provisions
10 that the compounded drugs will have short beyond-use dates, leading to an increased risk

11
     the drugs will become contaminated, diluted, or degraded. Typically, high-risk sterile
12
     injectables have short beyond-use dates, and it is unclear how Defendant CDCR will
13
     ensure proper administration of these drugs within the framework of their regulations.
14

15 253.     More importantly, it is not possible for Defendant CDCR to obtain compounded

16 drugs in a manner that complies with state and federal laws. First, a compounding

17 pharmacy and pharmacist should not compound a drug if there is no prescription.

18
     California law states that no drug shall be compounded without “the receipt by a
19
     pharmacy of a valid prescription for an individual patient.” Cal. Code Regs., tit. 16, §
20
     1735.2. The prescription also must be issued “for a legitimate medical purpose.” Id.; see
21
     also Cal. Health & Safety Code § 11153 (“A prescription for a controlled substance shall
22

23 only be issued for a legitimate medical purpose by an individual practitioner acting in the

24 usual course of his or her professional practice.”). Compounding a barbiturate for use as

25 an execution chemical is not a “legitimate medical purpose”; therefore, compounding of

26
     either of the specified chemicals to be used in the execution protocol would violate state
27
     law.
28
                                              - 96 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 97 of 162


 1 254.     Both California law and federal law set forth numerous other requirements for the

 2 handling, preparation, labeling, and documenting of compounded drugs with which

 3
     Defendant CDCR will not be able to comply in the event it sources drugs from a
 4
     compounding pharmacy.
 5
     255.   A compounding pharmacist or pharmacy is not permitted to compound drugs that
 6

 7 are essentially copies of drugs that are commercially available, such as pentobarbital. A

 8 compounding pharmacist may not receive, store, or compound drugs without obtaining

 9 written assurance from the supplier of each ingredient that each ingredient and lot of the
10 drug was manufactured or supplied from an FDA-approved and registered facility.

11
     256.   If Defendants intend to compound lethal injection drugs in contravention of these
12
     federal and state laws, they will be administering non-FDA approved, adulterated and/or
13
     contaminated drugs with ingredients of unknown origins, an uncertain and unknown
14

15 chain of custody, unknown and possible non-sterile storage, and uncertain and unknown

16 compounding processes.

17 257.     As a result, there is a substantial risk that the chemical will be counterfeit,
18
     adulterated, sub-potent, super-potent, will precipitate, will have an unbalanced pH, will
19
     be cloudy or contain undissolved ingredients, or will be contaminated with bacteria,
20
     allergens, or other contaminants. Any of these substantial risks will cause Plaintiffs to
21
     experience severe pain and suffering upon administration, may lead to irreparable brain
22

23 damage and not death, and severe pain and suffering from mental anguish leading up to

24 the execution.

25 258.     In light of the foregoing risks, and highly publicized executions in other states
26
     using compounded drugs that did not perform as intended (Michael Lee Wilson,
27
     Oklahoma; Eric Robert, South Dakota; Kelly Gissendaner, Georgia), Defendants and/or
28
                                              - 97 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 98 of 162


 1 the compounding pharmacy retained by them have actual knowledge of the substantial

 2 risk of severe pain and suffering that administering the compounded lethal injection drugs

 3
     entails. Additionally, members of the lethal injection team have actual knowledge of the
 4
     substantial risk of severe pain and suffering that administering compounded lethal
 5
     injection drugs entails. The Defendants are intentionally refusing or intentionally failing
 6

 7 to take reasonable protective measures to resolve the risks of administering compounded

 8 drugs to the Plaintiffs.

 9 259.     Both the American Pharmacists Association (APhA) and International Academy
10 of Compounding Pharmacists (IACP) discourage their members from compounding

11
     drugs for use in executions.
12
     260.   Use of compounded drugs would introduce increased risks that executions would
13
     not comply with the Eighth Amendment protections against cruel and unusual
14

15 punishment due to the greater risk of obtaining lower quality drug formulations from

16 compounding pharmacies than from FDA-approved manufacturers. Regulation and

17 conformity to good manufacturing practices are most stringent for FDA-approved

18
     pharmaceutical manufacturers, and virtually non-existent for traditional compounders.
19
     261.   Improperly compounded drugs have led to significant harm. Several studies
20
     enumerate the serious problems associated with compounded drugs, including issues with
21
     the acquisition of the ingredients, the compounding itself, and the dispensing of the
22

23 drugs. In one study, the FDA found that 33% of sampled compounded drug products

24 failed at least one quality test. Testing done by the Missouri State Board of Pharmacy

25 showed that drug product failure rates averaged 20%, with some drug potency tests

26
     showing results of 0% to 450% of what the dose should be. In contrast, the failure rate of
27
     FDA-approved prescription drugs, made by regulated pharmaceutical firms, was less than
28
                                              - 98 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 99 of 162


 1 2%. Since 2000, the FDA has issued warnings about quality tests and compounded drug

 2 products, including problems with potency, sterility, and the presence of contaminants or

 3
     particulate matter not fully dissolved.
 4
     262.   The 2018 Regulations provide no assurance that any testing of compounded drugs
 5
     will be done to ensure their potency, sterility, and proper manufacture, or that
 6

 7 compounding pharmacies used will conform to standards of education and training for

 8 compounding of sterile solutions.

 9 4.       Defendants’ Design and Construction of their Execution Facilities and the
            Use of the Facilities Under the Regulations Will Cause a Substantial Risk of
10          Severe Pain and Suffering During the Implementation of an Execution and
11          Will Subject Prisoners to Arbitrary and Capricious Practices.

12 263.     Plaintiffs reallege and incorporate by reference herein each and every allegation

13 set forth in this complaint.

14 264.     Defendants have “poorly designed facilities in which the execution team must
15
     work.” Morales, 465 F. Supp. 2d at 980. Defendants’ execution facilities are a
16
     fundamental component and cause of the systemic flaws in the implementation of
17
     Defendants’ execution activities. Id.
18

19 265.     This Court identified specific physical and operational deficiencies regarding

20 Defendants’ execution facilities: “inadequate lighting, overcrowded conditions, and

21 poorly designed facilities in which the execution team must work.” Id.

22
     266.   Defendants have built a new execution facility since this Court’s trial conclusions.
23
     The 2018 Regulations do not require Defendants to use this facility. The former facility
24
     remains available for Defendants’ use. Upon damage, inhabitability, non-functioning
25
     equipment or furnishings of the new facility – or other reason, even whim – Defendants
26

27 may use the former facility for lethal infusion executions. As defined in the 2018

28 Regulations, the Lethal Injection Facility equally refers to either facility – a space with
                                               - 99 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 100 of 162


 1 witness viewing rooms (undefined), an Infusion Control Room (antechamber), the Lethal

 2 Injection Facility Holding Area (inmate cell), restrooms, and the Lethal Injection Room

 3
     (chamber). Cal. Code Regs. tit. 15, § 3349.1(k). No modifications have been made to
 4
     the design of the original lethal injection facility, and this Court’s findings that the
 5
     facility was a proximate cause of a substantial risk of severe pain during an execution
 6

 7 remain precisely the same now.

 8 267.        Defendant CDCR designed the new execution facility before this Court made its

 9 trial findings, and before this Court set forth examples of certain reasons for its
10 conclusions. ECF No. 317-1 at 21. It was designed in the blind, without regard to the

11
     trial evidence, Undisputed Facts, or the Court’s trial conclusions, Defendants’ subsequent
12
     examinations of execution facilities at other venues, implementation at San Quentin State
13
     Prison, or the 2018 Regulations (the facility was designed when Defendants’ OP 770 was
14

15 operative). Defendants designed and built the new lethal injection facility solely to

16 justify a proposed $356 million expansion of death row at San Quentin State Prison

17 (which subsequently was rejected by state government).

18
     268.      Defendants did not consider or design a facility to address this Court’s express
19
     concerns, including the height for IV bags for the lethal chemicals and saline flush, the
20
     passage of IV lines from one room to another, the lighting to be used during an execution,
21
     the distance of the executioners and execution managers from the inmate, sight-lines
22

23 between executioners, managers, and inmate, including the insertion points for the

24 catheters leading to the intravenous lines, for effective observations of the inmate during

25 the execution or foreseeable emergency procedures, and doorways and access to the

26
     inmate.
27

28
                                               - 100 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 101 of 162


 1 269.     Any nexus between the Court’s findings of deficiencies causing unconstitutional

 2 conduct and remedial designs in the new facility, if they exist, would be despite

 3
     Defendant CDCR’s conduct, not as a result of its efforts. However, there are no remedial
 4
     designs in the facility, or its intended use as proscribed by the 2018 Regulations. For
 5
     example, a larger antechamber simply allows for greater overcrowding absent controls on
 6

 7 the quantum of people present. There are no controls on the quantum of people that can

 8 be present during an execution that are present in the design, construction, or 2018

 9 Regulations, yet numerous feasible, readily implemented available alternatives exist,
10 discussed infra.

11
     270.   By Defendants’ own admissions, the execution facility currently is inoperable for
12
     its stated purpose. ECF No. 684 at 8 (“Defendants are without . . . all necessary
13
     execution equipment” to conduct executions). Defendants’ admission is consistent with
14

15 this Court’s February 8, 2011 examination of the facility where Defendants’ were unable

16 to display and present remedial lighting, remedial crowd control, and a properly designed

17 facility where the execution team can work. ECF No. 492 (unknown design of the

18
     apparatus to administer the chemicals, RT 26 (Feb. 8, 2011); infusion rigging device
19
     unavailable for review, id.; unexplained ports in the infusion room, RT 25-26; secondary
20
     inmate restraints unavailable for examination, RT 44; inability to articulate number and
21
     positioning of executioners, witnesses, observers, and various state employees, RT 29;
22

23 lighting levels for executions unknown, RT 30, 51; communication systems unavailable

24 for review, RT 43).

25 271.     The inoperability of the new facility also is in disregard of the 2018 Regulations
26
     which require Defendant CDCR’s Team Supervisor to conduct and document monthly
27

28
                                             - 101 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 102 of 162


 1 operational inspections to ensure the functionality of the equipment, supply inventory,

 2 and building maintenance. Cal. Code Regs. tit. 15, § 3349.4(d).

 3
     272.   The facility design conditions that the Court identified as proximately causing a
 4
     substantial risk of severe pain remain unresolved. Defendants’ 2018 Regulations provide
 5
     no safeguard that compels the use of the new facility, or that remediates old facility
 6

 7 design deficiencies in the new facility, and thus continue to create a demonstrated risk of

 8 severe pain during the execution process.

 9 273.     The Court previously identified inadequate lighting conditions as a proximate
10 cause of a substantial risk of severe pain during an execution. These design issues are

11
     unresolved as noted above, despite numerous feasible, readily implementable available
12
     alternative methods to provide adequate lighting for the execution team to see and
13
     conduct executions that would significantly reduce a substantial risk of severe pain (e.g.,
14

15 abandon Defendants’ practice of turning the lights off during the execution; use of

16 adequate number of light bulbs with high wattage properly located in areas throughout

17 the antechamber (now referred to as the Infusion Control Room) and the execution

18
     chamber, etc.).
19
     274.   This Court identified overcrowded conditions as a proximate cause of a
20
     substantial risk of severe pain during an execution. These design issues are unresolved,
21
     despite numerous feasible, readily implementable and available alternative methods to
22

23 provide adequate work space in the new facility in order to conduct execution practices

24 that would significantly reduce a substantial risk of severe pain.

25 275.     Defendants represented to this Court that “the CDCR will prohibit observers in
26
     the area designated for the Lethal Injection Team to prevent overcrowding during an
27
     execution and maintain the dignity of the process.” ECF No. 317-1 at 22. The 2018
28
                                             - 102 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 103 of 162


 1 Regulations define Lethal Injection Team as any member of the three lethal injection

 2 Sub-Teams, including Infusion, Intravenous, and Record Keeping teams. Cal. Code

 3
     Regs., tit. 15, § 3349.1(n). Contrary to Defendants representations to this Court, nothing
 4
     in Defendants’ 2018 Regulations prohibits additional persons from being present in the
 5
     areas where the Lethal Injection Team will perform its functions. In fact, the 2018
 6

 7 Regulations expressly provide for the presence of non-participants in the Infusion Control

 8 Room; they define the Infusion Control Room as “the room designed to accommodate . . .

 9 one representative each from the Governor’s Office, the Inspector General’s Office, and
10 the Attorney General’s Office” (in addition to the execution team). Cal. Code Regs., tit.

11
     15, § 3349.1(f). The 2018 Regulations also allow the presence of observers upon
12
     undocumented “oral approval” by the Warden or an unidentified, undefined “designee” to
13
     give oral approval. Cal. Code Regs., tit. 15, § 3349.4(a).
14

15 276.     Overcrowded conditions are two-fold: 1) the facility has inadequate space for

16 necessary and indispensable parties to perform their designated functions; and 2)

17 satisfying the first prong, the space is inadequate to house dispensable persons.

18
     277.   Defendants’ 2018 Regulations identify the indispensable persons required to be
19
     present in the anteroom of the execution facility (Infusion Control Room) as the Infusion
20
     Sub-Team (at least four people), designated members of the Intravenous Sub-Team (at
21
     least four people), the Team Administrator, Team Supervisor, designated members of the
22

23 Record Keeping Sub-Team (at least four people), San Quentin Litigation Coordinator,

24 and one representative each from the Governor’s Office, the Inspector General’s Office,

25 and the Attorney General’s Office. Cal. Code Regs. tit. 15, § 3349.1(f). The number of

26
     purported indispensable parties is unknown, impossible to calculate, lacks transparency,
27
     and is unreliable. As a result, the 2018 Regulations fail to remedy the deficiencies of the
28
                                             - 103 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 104 of 162


 1 unconstitutional setting in the original execution facility. There is nothing set forth in the

 2 2018 Regulations to change, regulate, or control Defendants’ unconstitutional

 3
     overcrowding practices in the use of the execution facility.
 4
     278.   Defendants also fail to control the attendance of dispensable persons. Defendants
 5
     have allowed and encouraged execution voyeurs to be present in the execution facility in
 6

 7 such substantial numbers that even simple movement by the executioners was so difficult

 8 that it created unreasonable risks and dangers to conduct an execution. Morales, 465 F.

 9 Supp. 2d at 980. The anteroom of the original execution facility can “comfortably
10 accommodate” 16 or 17 people, “but certainly not any more than that.” RT 185 (Mar. 30,

11
     2006) (Hon. J. Fogel); ECF No. 277, Undisputed Fact 43. During executions, however,
12
     there are “so many people . . . in the room that you didn’t even know who they were and
13
     [why] they were there.” The Warden would “shuffle from side to side a foot or two, but .
14

15 . . [t]here’s not much room . . . to maneuver.” During Clarence Allen’s execution, “it

16 was even more crowded” and the Warden could barely move at all. Id. It “was a packed

17 house” during the Thompson execution. ECF No. 277, Undisputed Fact 46. Between

18
     twenty-nine and thirty-three people were to be present in the anteroom for the scheduled
19
     execution of Plaintiff Morales (ECF No. 277, Undisputed Fact 46a); two times the
20
     maximum number the space can accommodate. 10
21

22

23

24   10
      Execution attendance is uncontrolled because the list of attendees is dictated by
25 Defendant  Governor, and Defendant Governor’s edicts cannot be refused by untenured
   rank and file employees at Defendant CDCR. This conflict of interest only can be
26 remediated by a disinterested third-party vested with complete control over the matter
   who can provide transparent and reliable oversight. This feasible, readily implemented
27 and available alternative would significantly reduce a substantial risk of severe pain
   caused by an overcrowded execution facility.
28
                                             - 104 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 105 of 162


 1 279.     Defendants’ practice of doubling the attendance of the maximum appropriate

 2 working capacity of the antechamber creates a demonstrated risk of severe pain and

 3
     suffering during the execution because the execution team cannot attend to assigned
 4
     tasks, monitor tasks, see the inmate and/or other team members, move, communicate with
 5
     one other, and/or gain access to various devices used to administer death. The 2018
 6

 7 Regulations fail to limit the attendance in the execution facility with specificity (see Cal.

 8 Code Regs. tit. 15, § 3349.1(f)); to wit, Defendants must identify the appropriate number

 9 of people that the room can accommodate to allow executioners to properly perform their
10 assigned tasks and identify transparent and reliable measures to ensure the attendance

11
     does not exceed this figure.
12
     280.   The 2018 Regulations allow Defendants Governor and CDCR to continue to
13
     “pack the house” for executions. The attendance at an execution remains at Defendants’
14

15 whim. A larger execution facility merely allows for more people but fails to resolve the

16 overcrowding dangers of twice as many people present for the available functional space

17 for the execution team. Defendants’ pervasive lack of professionalism in the

18
     implementation of an execution creates reason for substantial doubt that attendance will
19
     be properly controlled and limited for the available work space and square footage.
20
     281.   The Court’s previously identified condition of overcrowding that proximately
21
     caused a substantial risk of severe pain remains unresolved.
22

23 282.     The facility design and execution protocol fail to ensure that execution team

24 members can see, hear, communicate, and perform their assigned tasks. When

25 Defendants conduct executions, “there are a lot of individuals who are not team members

26
     present” in the anteroom during executions. “[M]any of them [are] from CDCR from
27
     Sacramento.” ECF No. 277, Undisputed Fact 324. An unidentified “big man” stood
28
                                             - 105 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 106 of 162


 1 between execution team members and the inmate during one execution. “They’re

 2 officials from Sacramento, I guess. I don’t really know what their function is, and they’re

 3
     there. They wear suits. They come in. They stand there. They leave.” ECF No. 277,
 4
     Undisputed Facts 307, 308. Defendant CDCR’s Warden and/or execution team members
 5
     have no control over the attendees’ behavior, their placement, or their interference in the
 6

 7 implementation of the execution protocol. The 2018 Regulations fail to provide written

 8 proscriptions to control the actions of the attendees in the execution facility, failing

 9 which, expulsion from the facility should be automatic and immediate; to wit, Defendants
10 must identify what attendees are they permitted to do, where, and why, and the

11
     transparent and reliable measures to be taken to ensure these limitations are enforced.
12
     Dispensable observers standing in sight lines, preventing movements by execution team
13
     members, and interfering with critical execution team communications are the normal
14

15 practices allowed by Defendants.

16 283.     The 2018 Regulations require that the Warden remain in close proximity to the

17 prisoner in the lethal injection room during the course of the execution. Cal. Code Regs.,

18
     tit. 15, § 3349.7(b)(1). From here, he or she must direct the Infusion Sub-Team, located
19
     in a separate room, to administer the Lethal Injection Chemical, direct discontinuation of
20
     the intravenous catheters if they fail, and direct the Lethal Injection Chemical
21
     administration to be restarted in the backup or alternate backup lines. The removal of the
22

23 Warden from the infusion room will prevent the Warden from observing, monitoring, and

24 directing the remote infusion process, conferring with the personnel who purportedly are

25 monitoring the infusion, and taking appropriate action, including ordering use of a

26
     backup or halting the execution because of infusion errors, as is required. It will also
27
     prevent the Warden from receiving calls directing suspension of the execution, ordering
28
                                             - 106 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 107 of 162


 1 procedures for reviving Plaintiffs, or consulting with the physician monitoring the

 2 execution.

 3
     284.   The 2018 Regulations must have provisions, and Defendants must employ
 4
     practices, to control the dispensable attendees’ behavior and movements, i.e., where they
 5
     can be located, and in what activities they may be involved in order to not interfere with
 6

 7 execution team members’ views, movements, or communications. The 2018 Regulations

 8 are silent regarding these key control components that can render the facility’s design

 9 fully dysfunctional. Neither Defendants nor their 2018 Regulations prohibit cell phone
10 use for photographs, video, social media distribution, audio recording, or telephone

11
     conversations – all matters that Defendants’ guests undertake and that interfere with the
12
     execution team’s movement and ability to communicate regarding the tasks at hand. The
13
     2018 Regulations simply ignore this Court’s express findings that overcrowding has an
14

15 unconstitutional operational impact on the implementation of the execution protocol.

16 285.     The actual facility design and the furnishing of its equipment and components

17 must ensure execution team members can perform their function of remote chemical

18
     infusion and inmate monitoring during the execution. The unconstitutional deficiencies
19
     present in Defendants’ original and available facility remain in the new facility, causing
20
     systemic flaws in the implementation of the execution protocol.
21
     286.   Defendant CDCR employees Prunty and McAuliffe were tasked with examining
22

23 other venues’ execution facilities, but only after Defendants’ new execution facility was

24 designed. At that time, neither Defendant employee had ever seen an execution, let alone

25 participated in administering death.

26

27

28
                                             - 107 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 108 of 162


 1 287.     Neither Defendant CDCR employee was qualified by knowledge, skill,

 2 experience, training, or education in the issues associated with conducting an execution

 3
     or administering death.
 4
     288.   Neither Defendant CDCR employee was qualified by knowledge, skill,
 5
     experience, training, or education in reviewing facility schematics or designs,
 6

 7 architecture, design, construction, visibility, lighting, human factors engineering,

 8 communications, crowd control, the use of medical devices such as gurneys, IV lines,

 9 catheters, stopcocks, lethal chemicals, and/or activities involving infusion or infusion
10 rates, chemical preparation, or chemical storage.

11
     289.   Defendant CDCR employees Prunty and McAuliffe neither attended trial nor read
12
     the trial transcripts, including the testimony of Defendants’ expert witnesses. Neither
13
     read or reviewed the parties’ Undisputed Facts.
14

15 290.     Defendant CDCR employees Prunty and McAuliffe were tasked with examining

16 other venues’ execution facilities for design enhancements for California’s execution

17 facilities. ECF No. 317-1 at 21. They were unqualified to do so. Their absence of

18
     qualifications prevented them from suggesting any necessary modifications or changes to
19
     Defendants’ existing design for the new facility or to resolve the deficiencies in
20
     Defendants’ execution Regulations noted herein.
21
     291.   Defendant CDCR employees Prunty and McAuliffe’s lack of qualifications
22

23 resulted in meaningless and unhelpful insights from their facility reviews – the other

24 venues had “basic similarities, including a lethal injection room where the condemned

25 inmate is executed in view of witnesses, and separate viewing rooms for official

26
     witnesses, members of the victim's families, and other witnesses. There were
27
     separations, either a curtain or a wall, between the condemned inmate and the infusion
28
                                              - 108 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 109 of 162


 1 team. In addition, there were cells for the confinement of the condemned inmate

 2 immediately before an execution.” ECF No. 317-1 at 21.

 3
     292.   Defendant CDCR employees did not return with a single observation that
 4
     addressed the Court’s expressed concerns, or Defendants’ experts’ expressed concerns,
 5
     regarding the height for IV bags for the lethal chemicals, the apparatus used and the
 6

 7 passage of IV lines from one room to another, the lighting during an execution, the

 8 gurney used, the restraints used, the distance of the executioners and execution managers

 9 from the inmate, sight-lines between executioners, managers, and inmate for effective
10 observations of the inmate during the execution or foreseeable emergency procedures,

11
     and doorways and access to the inmate. The site reviews did not result in a single change
12
     order or modification to the pre-existing facility design.
13
     293.   While Defendants’ new facility design now has separate rooms for witness
14

15 viewing, nothing was noted on Defendant CDCR employees’ return to address

16 overcrowding practices in the area where the execution team must perform their tasks.

17 294.     When these CDCR employees witnessed an Oklahoma execution, they were
18
     sequestered in the witness viewing room and could not observe the execution team’s
19
     work or the designed workspace to return any insights for Defendants’ design of their
20
     new facility.
21
     295.   There is no evidence in the design, examination, or disclosures by Defendants that
22

23 the design deficiencies identified by this Court regarding the height for IV bags for the

24 lethal chemicals, the apparatus used and the passage of IV lines from one room to

25 another, the lighting during an execution, the distance of the executioners and execution

26
     managers from the inmate, sight-lines between executioners, managers, and inmate for
27
     effective observations of the inmate during the execution or foreseeable and unexpected
28
                                              - 109 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 110 of 162


 1 emergency procedures, and doorways and access to the inmate, have been resolved at the

 2 new facility or the old facility.

 3
     296.   Defendants’ execution facilities are stocked with off-the-shelf execution gurneys,
 4
     the type seen in Hollywood productions or media press releases. These devices are
 5
     unsafe for their intended purpose, interfere with the setting of catheters, prohibit adequate
 6

 7 infusion of the lethal chemicals into inmate veins, unnecessarily and substantially

 8 interfere with professional observations of the status of the infusion, and facilitate

 9 irreversible brain damage, suffering, and substantial pain during the execution.
10 297.     Under the 2018 Regulations, not fewer than three intravenous lines will be
11
     established in not fewer than three separate vein locations in the prisoner to be executed.
12
     Cal. Code Regs., tit. 15, § 3349.7(a)(3). Medical studies have demonstrated that there are
13
     serious risks associated with the use of multiple IV lines, including infusion rate or line
14

15 mix-ups, IV lines not attaching properly, and errors associated with piggyback infusions.

16 These errors tend to occur during setup. See, e.g., “Multiple IV lines pose risk to

17 patients: 7 things to know,” Becker’s Healthcare (May 27, 2015),

18
     https://www.beckershospitalreview.com/quality/multiple-iv-lines-pose-risk-to-patients-7-
19
     things-to-know.html, (last visited Jan. 14, 2019). The Regulations do not include
20
     provisions to minimize the occurrence of any of these risks (such as labeling of the
21
     intravenous lines), and the fact that the Regulations require remote administration
22

23 through long intravenous lines spanning from one room to another increases the risks of

24 mix-ups, tangles, and improper attachment of lines to catheters. See, e.g., Quick Guide:

25 Improving the Safe Use of Multiple IV Infusions, AAMI Foundation (2016),

26
     https://www.ivenix.com/wp-content/uploads/2017/04/Infusion_Therapy_Quick_Guide-
27
     Multiple-IV-Infusions.pdf, (last visited Jan. 14, 2019).
28
                                              - 110 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 111 of 162


 1 298.     Defendants’ use of its execution facilities to administer death by lethal infusion

 2 will create a demonstrated risk of severe pain to the inmate.

 3
     5.     Defendants’ Repeated Violations of State and Federal Law and Recurring
 4          Deviations from Written Execution Procedures Render Executions Under the
            Regulations Likely to Cause a Substantial Risk of Severe Pain and Suffering
 5          and Will Violate Plaintiffs’ Rights to Due Process.
 6 299.     Plaintiffs reallege and incorporate by reference herein each and every allegation
 7
     set forth in this complaint.
 8
     300.   Defendant CDCR violates state and federal law in conducting lethal injection
 9
     executions.
10

11 301.     Although California Penal Code section 3604 and the 2018 Regulations generally

12 use mandatory language with regard to Defendant CDCR’s procedures, the CDCR’s

13 practices demonstrate repeated and unpredictable deviation from the statute and written

14 procedures. See Morales v. Tilton, 465 F. Supp. 2d 972, 978 (2006) (holding that “in

15
     actual practice OP 770 does not function as intended”).
16
     302.   Defendant CDCR has deviated from state and federal law and its written
17
     execution procedures in ways ranging from minor to fundamental. It has done so
18

19 repeatedly during the course of executions without explanation. These deviations have

20 occurred with no forethought, no preparation, and no discussion, and the executioners

21 have been unable to explain later what went wrong or how to avoid the problem in the

22
     future. ECF No. 277, Undisputed Facts 50-50g, 85, 313, 314 (noting that there is no
23
     procedure in place for members of the execution team to take if they observe something
24
     wrong with the IV drip; “those are the what-ifs that can go a thousand long”). Thus,
25
     “[w]hatever the merits of the protocol in the abstract, there can be no real doubt that
26

27 Defendants’ implementation of [the lethal injection procedures] has major flaws, many of

28 which are apparent from the undisputed facts to which Defendants stipulated.” Morales,
                                              - 111 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 112 of 162


 1 465 F. Supp. 2d at 981. As a result, Plaintiffs are likely to be subjected to procedures that

 2 create a substantial risk of severe harm. Furthermore, each Plaintiff is likely to be

 3
     subjected to procedures different in meaningful respects from those to which the other
 4
     Plaintiffs are subjected, not due to any relevant difference in the inmates themselves, but
 5
     simply due to whim, uncertainty, thoughtlessness, and lack of preparation.
 6

 7 303.     The 2018 Regulations provide that the lethal chemical will be administered not by

 8 injection, as required by Penal Code section 3604, but instead by remote infusion into

 9 many feet of intravenous lines (undefined in length) that extend from one room, through
10 a wall, and into a second room in which the prisoner is tethered to a gurney. Cal. Code

11
     Regs., tit. 15, § 3349.7. The Constitution requires “adequate, verifiable procedures to
12
     ensure that the inmate actually receives a fatal dose of the anesthetic,” Morales, 465 F.
13
     Supp. 2d at 983, but the use of remote administration fails in this regard. ECF No. 78 at
14

15 2 (“An insufficient dose . . . has the potential to cause irreversible brain damage while not

16 causing death.”).

17 304.     Defendant CDCR has violated federal and state law requiring the proper
18
     dispensation of the lethal injection chemicals, maintenance of accurate records of the use
19
     of those chemicals and proper disposal of any extra chemicals, and avoidance of
20
     improper diversion of the chemicals. Execution team members have obtained the lethal
21
     chemicals purportedly for training purposes, including the controlled substance
22

23 thiopental, from the San Quentin State Prison pharmacy, but then have not mixed them or

24 otherwise used them for training purposes, and have failed to return them to the

25 pharmacy or otherwise account for their whereabouts. ECF No. 277, Undisputed Fact

26
     25-25o. The execution team obtained from the San Quentin pharmacy more vials of
27
     sodium thiopental than were mixed or used during executions and failed to return them to
28
                                             - 112 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 113 of 162


 1 the pharmacy or otherwise account for them. ECF No. 277, Undisputed Fact 26-26q.

 2 Furthermore, one of the team leaders was being treated with medications for clinical

 3
     depression and Post-Traumatic Stress Disorder at the time he personally obtained the
 4
     thiopental from the San Quentin pharmacy. ECF No. 277, Undisputed Facts 13, 16, 19,
 5
     25d, 25f. That team leader and another member of the team had criminal convictions for
 6

 7 drunk driving. ECF No. 277, Undisputed Facts 14, 20.

 8 305.     Members of the execution team have obtained the lethal chemicals a week before

 9 the scheduled execution, rather than the day before the scheduled execution as required
10 by the written procedures. ECF No. 277, Undisputed Fact 25b, 25c.

11
     306.   Defendant CDCR has failed to comply with state law by requiring licensed
12
     vocational nurses to “[s]tart and superimpose intravenous fluids” while not under the
13
     direction or supervision of a physician. Cal. Bus. & Prof. Code § 2860.5; ECF No. 277,
14

15 Undisputed Facts 51-51b, 54.

16 307.     The executioners have not followed the manufacturers’ instructions for mixing

17 sodium thiopental, as required by the procedures. Morales, 465 F. Supp. 2d at 980.

18
     308.   Defendant CDCR has failed to set back-up intravenous lines required by the
19
     written procedures. Morales, 465 F. Supp. 2d at 979 (noting that the executioners failed
20
     to set an intravenous line during the execution of Stanley Williams and although
21
     “Defendants’ counsel assured the Court at the evidentiary hearing that ‘Williams was a
22

23 lesson well learned, one that will never occur again,’ the record shows that Defendants

24 did not take steps sufficient to ensure that a similar or worse problem would not occur

25 during the execution of Clarence Ray Allen on January 17, 2006, or Plaintiff [Morales]’s

26
     scheduled execution the following month.”); see also ECF No. 277, Undisputed Facts 50,
27
     62, 63 (there was a difficulty with one of the IV lines during Massie’s execution); ECF
28
                                             - 113 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 114 of 162


 1 No. 278, Undisputed Fact 245 (“A procedure for notifying the team leader and Warden if

 2 one or both of the IVs was not set properly should have been in place for the Allen

 3
     execution, but wasn’t.”); ECF No. 278, Undisputed Fact 339.
 4
     309.   The executioners administered a second dose of one of the lethal chemicals,
 5
     potassium chloride, to four condemned inmates – Allen, Anderson, Massie, and
 6

 7 Siripongs. They disagreed about who ordered the administration of the second dose

 8 during the Allen execution. They could not articulate a reason why these inmates

 9 received a second dose of potassium chloride other than “because after ‘a reasonable
10 time’ ‘he didn’t die’, and the team ‘waited and waited.’” ECF No. 278, Undisputed Facts

11
     125, 196-201.
12
     310.   The executioners have worked in the areas of the prison in which condemned
13
     inmates are housed, engage in recreation, and obtain medical treatment, in violation of
14

15 the written procedures. ECF No. 277, Undisputed Facts 20-23, 25; Doc 278, Undisputed

16 Fact 161 (noting that Plaintiff Morales knew Witness #9 and greeted him by name on the

17 night of his scheduled execution). In addition, one of the persons requested to serve as an

18
     anesthesiologist monitoring the execution in response to this Court’s order was the chief
19
     psychiatrist at San Quentin who was responsible for and provided care and treatment to
20
     condemned inmates. ECF No. 277, Undisputed Fact 118a, 118b. This doctor, Dr. Rosko,
21
     also was designated by then-Warden Ornoski to assist in revising the lethal injection
22

23 protocol. ECF No. 277, Undisputed Fact 119.

24 311.     The executioners have failed to keep reliable and consistent contemporaneous

25 records of executions. Their execution logs “are incomplete or contain illegible or

26
     overwritten entries with respect to critical data such as the inmate’s heart rate and the
27
     time at which the observations were made.” Morales, 465 F. Supp. 2d at 979. These
28
                                              - 114 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 115 of 162


 1 failures were in violation of the written procedures, which required that a “designated

 2 team member shall keep accurate records of time that each phase of the execution takes

 3
     place.” OP 770, Revised 2003, at 25. Anomalies and inconsistencies in record-keeping
 4
     “raised substantial questions as to whether [six] certain inmates may have been conscious
 5
     when pancuronium bromide or potassium chloride was injected.” Morales, 465 F. Supp.
 6

 7 2d at 980.

 8 312.     After promising to establish procedures by which there would be “[p]roper report

 9 writing and record keeping,” ECF No. 317-1 at 17, Defendants eliminated from the
10 procedures the requirement that the attending physician keep observation logs detailing

11
     breathing, body movements, and heart function in real time during executions that had
12
     established constitutional violations in 64% of California’s executions. This was an
13
     intentional effort to eliminate transparency and reliability, and thwart judicial review of
14

15 executions eliminating potential evidence of mishap.

16 313.     Defendants have deviated from – that is, violated – orders by this Court, the Ninth

17 Circuit Court of Appeals, and California state courts requiring particular actions to be

18
     taken to minimize the risk of severe pain to the inmate.
19
     314.   After this Court and the Court of Appeals ordered Defendants to engage
20
     anesthesiologists to take all medically appropriate steps to ensure that Plaintiff Morales
21
     was and remained unconscious when injected with pancuronium bromide, Defendants
22

23 informed their selected anesthesiologists that they merely would have to observe the

24 execution, rather than intervene if Plaintiff was not unconscious. Morales v. Tilton, 465

25 F. Supp. 2d 972, 976 (2006); see also ECF No. 277, Undisputed Facts 93-99, 106-07,

26
     109, 111-13; ECF No. 278, Undisputed Fact 120h. When the selected anesthesiologists
27
     learned the truth, only several hours before the scheduled execution, they declined to
28
                                              - 115 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 116 of 162


 1 participate. RT 985-88 (Sept. 28, 2006) (Singler); ECF No. 277, Undisputed Facts 111,

 2 112.

 3
     315.   After this Court issued its February 14, 2006 order, the then-Warden of San
 4
     Quentin stated that he did not “think the Court actually gets to set our policy.” ECF No.
 5
     277, Undisputed Facts 117, 117a.
 6

 7 316.     In 2010, Defendant CDCR ensured this Court that it was able to proceed to

 8 execute Albert Brown with a 5-gram dose of sodium thiopental and that it would require

 9 three days to train on this method prior to executing Brown, ECF No. 394 at 2-3. The
10 CDCR failed to advise the Court that it had in its possession only 7.5 grams total of

11
     thiopental, that its supply had an expiration date of October 1, 2010 (two days following
12
     the scheduled execution date), and that the CDCR was unable to obtain more until several
13
     months later, precluding the executioners from training on mixing the chemical and
14

15 having the necessary back-up amount to conduct Brown’s execution. Doc 404 at 2-3.

16 317.     Defendant CDCR admitted that it substantially failed to comply with many of the

17 requirements of the California Administrative Procedure Act when developing and

18
     promulgating the lethal injection procedures. Sims v. Dep’t of Corrs. & Rehab., 157 Cal.
19
     Rptr. 3d 409, 415 (Cal. Ct. App. 2013).
20
     318.   The 2018 Regulations fail to assign responsibility for the implementation and
21
     oversight necessary to insure going forward Defendant CDCR’s compliance with court
22

23 orders that require alterations or deviations to be made from Defendants’ execution

24 practices, including the scheduling of additional training sessions, adjustments to the

25 lethal injection facility, acquisition of additional equipment, or the employment of

26
     required staff. See ECF No. 278, Undisputed Fact 323.
27

28
                                             - 116 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 117 of 162


 1 319.     Such regulations do not promote a remedy for Defendants’ unconstitutional

 2 conduct, but instead create an environment that will cause Defendants’ unconstitutional

 3
     conduct to continue. Defendants’ failure to commit to, and its deviations from, central
 4
     aspects of the execution process threaten serious pain in violation of the Eighth
 5
     Amendment. Arthur v. Thomas, 674 F.3d 1257, 1263 (11th Cir. 2012); First Amendment
 6

 7 Coalition of Arizona, Inc. v. Ryan, 188 F. Supp. 3d 940, 951-52 (D. Az. 2016).

 8 320.     Defendants’ failure to commit to, and its deviations from, their stated execution

 9 process, are so significant, made at the last minute, provide Plaintiffs no meaningful
10 opportunity to be heard, and risk a constitutionally intolerable risk of pain, that they also

11
     violate Plaintiffs’ rights to procedural due process under the Fourteenth Amendment.
12
     Towery v. Brewer, 672 F.3d 650 (9th Cir. 2012).
13
     6.     Defendants’ Secrecy and Lack of Transparency Create an Absence of
14          Consistency and Reliability in the Implementation of Executions, Resulting
15          in a Substantial Risk of Severe Pain and Suffering, and Violating Plaintiffs’
            Rights to Due Process.
16
     321.   Plaintiffs reallege and incorporate by reference herein each and every allegation
17
     set forth in this complaint.
18

19 322.     The implementation of Defendants’ lethal injection protocol “lacks both

20 reliability and transparency.” Morales, 465 F. Supp. 2d at 981. Application of the state

21 Administrative Procedure Act to the creation of a protocol, and responsible participation

22
     by Defendants in that process, would bring reliability and transparency to the process.
23
     The effectiveness and reliability of the 2018 Regulations therefore solely is based on
24
     Defendants’ transparency.
25
     323.   Defendants have not cured the lack of reliability and transparency in the
26

27 implementation of the lethal injection protocol. In many respects, Defendants have

28 redoubled the opacity and lack of clarity that have contributed to a substantial risk of
                                              - 117 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 118 of 162


 1 severe pain in violation of the Eighth Amendment. This lack of transparency makes it

 2 impossible for Plaintiffs, or this Court, to effectively review the 2018 Regulations and

 3
     determine whether Defendants have resolved identified constitutional deficiencies.
 4
     324.   The 2018 Regulations are inexcusably vague, shrouded in secrecy, allow
 5
     Defendants unfettered ability to alter the execution protocol with little or no notice,
 6

 7 and/or contain unknown variables that create an absence of consistency and reliability

 8 and a substantial risk of severe pain and suffering. Defendants can develop, amend, or

 9 deviate from their execution protocol on a whim, without oversight or review to ensure
10 constitutional execution procedures, just as they did prior to trial. See ECF No. 277,

11
     Undisputed Facts 87, 117 (Warden Ornoski reduced the dose of thiopental after brief
12
     consultation with CDCR officials and observation of an execution in Texas).
13
     325.   Revisions and amendments to Defendants’ execution procedures now require no
14

15 notice to Plaintiffs or their counsel. Although adoption or amendment of regulations

16 must be made available to the public and to inmates sentenced to death, prompt notice of

17 the same is required only to “the Attorney General, the State Public Defender, and

18
     counsel for any inmate for whom an execution date has been set or for whom a motion to
19
     set an execution date is pending.” Cal. Penal Code § 3604.1.
20
     326.   Numerous provisions in the 2018 Regulations allow Defendants to conduct
21
     executions without disclosing information vital to the process.
22

23 327.     The Warden makes the selection between pentobarbital and thiopental following

24 receipt of the execution warrant. Cal. Code Regs. tit. 15, § 3349.5(f). The Warden has

25 unfettered discretion to make this selection, despite having no training, expertise, or

26
     knowledge in medicine or the administration of death.
27

28
                                              - 118 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 119 of 162


 1 328.     Although the selection of the lethal chemical is made in consultation with

 2 “medical personnel,” the category of medical personnel that may be consulted includes

 3
     “other appropriate expert.” Cal. Code Regs. Tit. 15, § 3349.5(f)(2)(B). The 2018
 4
     Regulations do not require that the Warden disclose what medical personnel will be
 5
     consulted, what criteria will be used in deciding who is an “appropriate” expert, or who
 6

 7 will make that determination. The Regulations further do not require disclosure after the

 8 fact of who was consulted, how they were chosen, or what criteria they and/or the

 9 Warden used in making the decision between thiopental and pentobarbital. This
10 nebulous “expert” designation allows the Warden to consult with an undefined,

11
     uneducated, unlicensed, untrained, and unqualified individual who may rubber stamp the
12
     Warden’s choice of chemical without substantive input. The 2018 Regulations also
13
     permit the Warden to disregard meaningful information and input the medical personnel
14

15 may provide during consultation. Because the Regulations do not require disclosure of

16 any information relating to this individual or the chemical selection itself, the Warden

17 retains unfettered discretion to choose which toxin will be injected into a condemned

18
     inmate without any oversight or review of the decision.
19
     329.   The 2018 Regulations allow the selection of Lethal Injection Team members to be
20
     conducted by an unidentified and undefined “designee” and permit “medics,” a term that
21
     is not defined in the Regulations or in state law, to serve as “medical personnel” on the
22

23 Lethal Injection Team. This absence of clarity or transparency results in the unreliable

24 implementation of lethal injection practices.

25 330.     The 2018 Regulations do not require disclosure of any specific information
26
     regarding the selected Lethal Injection Chemical other than whether it is pentobarbital or
27
     thiopental. Whether the Lethal Injection Chemical will be obtained from an FDA
28
                                             - 119 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 120 of 162


 1 approved manufacturer through approved distribution, or whether it will be through a

 2 compounding entity or itself compounded, is entirely up to Defendants’ discretion, and

 3
     this information does not have to be disclosed to an inmate prior to execution, or
 4
     disclosed before, during, or after an execution. Nor do the Regulations require the
 5
     disclosure of the chemical composition of compounded chemicals. See Cal. Code Regs.,
 6

 7 tit. 15, §§ 3349.1(j), 3349.5(f)(2)(D). It is unlikely that Defendants will be able to obtain

 8 either Lethal Injection Chemical from an FDA-approved manufacturer, or otherwise

 9 lawfully from a third-party distributor, leaving compounding pharmacies as the likely
10 source of the Lethal Injection Chemical. Compounded drugs carry a significantly higher

11
     risk of contamination, dilution, and alteration of the lethal substances, none of which the
12
     Regulations address or take measures to alleviate. This absence of clarity or transparency
13
     results in the unreliable implementation of lethal injection practices.
14

15 331.     The 2018 Regulations do not require Defendants to disclose the supplier of the

16 Lethal Injection Chemical. Plaintiffs therefore have no ability to review the

17 qualifications, history, or record of disciplinary action of the supplier. In the past,

18
     Defendants have obtained chemicals from disreputable foreign sources and considered
19
     continuing to do so in developing the 2018 Regulations. This absence of clarity or
20
     transparency results in the unreliable implementation of lethal injection practices.
21
     332.   The 2018 Regulations allow for the use of compounded drugs, without requiring
22

23 disclosure of the compounder’s identity, or whether the compounder has experience in

24 compounding the particular Lethal Injection Chemical selected, whether the supplier

25 undergoes routine inspections, or whether the supplier has a history of distributing

26
     contaminated drugs. The Regulations do not require the compounding entity to test the
27
     chemicals, to disclose records of any testing completed, to disclose chain of custody
28
                                              - 120 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 121 of 162


 1 documentation, or to disclose the compounding formula. Without requiring disclosure of

 2 the source of the Lethal Injection Chemical, its precise composition, or any instructions

 3
     for preparing or administering it, Plaintiffs, and this Court, cannot determine whether the
 4
     chemical will function as intended. As a result, there is a substantial risk that Plaintiffs
 5
     will suffer severe pain due to inconsistently and unreliably manufactured toxins.
 6

 7 333.     The 2018 Regulations do not require Defendants to disclose to Plaintiffs or their

 8 counsel which Lethal Injection Chemical will be used until after an execution warrant has

 9 issued, and until after the inmate has chosen his or her method of execution. Cal. Code
10 Regs. Tit. 15, § 3349.5(f)(2). The 2018 Regulations do not set a timeline for when the

11
     Warden is required to notify the prisoner which lethal chemical will be used to execute
12
     him or her. See Cal. Code Regs., tit. 15, § 3349(f)(4). This provides Plaintiffs and their
13
     counsel insufficient time to review, assess, and bring a legal challenge to the use of the
14

15 Warden’s selected chemical.

16 334.     The 2018 Regulations provide for administration of a sedative prior to the

17 execution but include no information about what types of sedatives are available, how

18
     such sedative would be administered, or whether the physician approving administration
19
     would be required to consider interactions between the sedative and the Lethal Injection
20
     Chemical before approving it. Additionally, the Regulations do not contain any provision
21
     permitting the administration of a sedative in the event that a physician is not available to
22

23 approve administration due to ethical prohibitions against participating in any part of an

24 execution. See Cal Code Regs., tit. 15, § 3349.6(g)(2)(B). This absence of clarity or

25 transparency results in the unreliable implementation of lethal injection practices.

26
     335.   In disapproving Defendants’ 2016 Proposed Regulations, the OAL noted that the
27
     timeline provided lacked clarity because the use of the word “approximately” before each
28
                                              - 121 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 122 of 162


 1 of the time triggers allowed unspecified leeway in interpreting when the tasks outlined in

 2 the Regulations must be carried out. The 2018 Regulations contain the same

 3
     “approximately” modifier throughout the execution timeline, and therefore continue to
 4
     provide Defendants with the ability to deviate from their procedures at will, without
 5
     requiring any justification, or any notice to Plaintiffs or their counsel. This absence of
 6

 7 clarity or transparency results in the unreliable implementation of lethal injection

 8 practices.

 9 336.     The 2018 Regulations exacerbate this issue by allowing the already loose timeline
10 “to change if needed to accommodate unforeseen events.” Cal. Code Regs., tit. 15, §

11
     3349.6. The 2018 Regulations contain no guidance on what types of unforeseen events
12
     warrant deviation from the timeline, no indication whether there is any limit on the
13
     amount of deviation, or whether any of the tasks required of the staff, or obligations
14

15 promised to the inmates and their counsel, may be avoided or eliminated due to

16 unforeseen circumstances. This lack of clarity resulted in execution team members

17 obtaining the execution chemicals one week before the execution rather than the

18
     afternoon before the execution as required under OP 770. This deviation occurred in at
19
     least eight executions, with no explanation as to why this deviation was warranted. ECF
20
     No. 277, Undisputed Facts 25b, 25c. For the scheduled February 21, 2006 execution of
21
     Plaintiff Morales, no thiopental was removed from the pharmacy prior to the execution,
22

23 and no documentation exists to explain this failure to obtain the chemical as required.

24 Documentation also does not exist to explain the disappearance of thiopental ostensibly

25 removed for use in training. Compare Cal. Code Regs., tit. 15, § 3349.6(e)(2)(B)

26
     (“Ensure the Lethal Injection Chemical is properly controlled and secured in the Lethal
27
     Injection Facility safe or refrigerator.”) with Morales, 465 F. Supp. 2d at 979 n.9 (“team
28
                                              - 122 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 123 of 162


 1 members testified that the actual drugs are not used in training, yet it appears that

 2 substantial quantities of sodium thiopental – again, an addictive controlled substance –

 3
     were not returned to the pharmacy.”). Inmates Allen, Anderson, Massie, and Siripongs
 4
     received a second dose of potassium chloride during their executions. In one instance,
 5
     Warden Woodford ordered a second dose of potassium chloride just by nodding her head,
 6

 7 because after “a reasonable time” the inmate “didn’t die”, and the team “waited and

 8 waited.” There never was a previous scientifically supported and established line of

 9 communication between the Warden and the team for this purpose. ECF No. 278,
10 Undisputed Facts 125a, 196, 197. During the execution of Stanley Williams, Warden

11
     Ornoski ordered the execution to proceed despite being informed that the IV line in
12
     Williams’ left arm was not flowing. ECF No. 277, Undisputed Fact 50g. Under OP 770,
13
     Defendant CDCR’s legal affairs secretary did not know whether there was anyone
14

15 authorized to determine when to deviate from the protocol. ECF No. 278, Undisputed

16 Fact 323. The 2018 Regulations lack transparency and therefore reliability in failing to

17 specify standards warranting deviation from the timeline and failing to require

18
     documentation to record any deviations and why they occurred.
19
     337.   The 2018 Regulations provide that the Lethal Injection team shall include a
20
     minimum of 12 members assigned to one of three sub-teams. Cal. Code Regs., tit. 15, §
21
     3349.2(a)(2) and (a)(2)(A). The Regulations lack transparency and therefore reliability in
22

23 failing to specify how each of these 12 or more members of the execution team will

24 participate in each execution.

25 338.     Penal Code 3604.1(b) establishes that access can be established by methods other
26
     than intravenous venous injection, where the condition of the prisoner makes intravenous
27
     access impractical. The 2018 Regulations contain no provisions for implementing this
28
                                             - 123 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 124 of 162


 1 statute, such as what alternative methods are permitted, how they will be accomplished,

 2 and whether and how the members of the execution team will be trained to perform them.

 3
     339.   The 2018 Regulations do not require trained medical professionals to make and
 4
     document transparent and reliable observations of the condition of the inmate prior to and
 5
     during the administration of the lethal chemical, including respirations or respiratory
 6

 7 effort, that members of the team or observing physicians have been required to observe

 8 and document under previous California execution protocols, and that demonstrated a

 9 64% failure rate. The failure to require such transparent and reliable observations and
10 documentations thereof preclude recognition of malfunctions in the execution, including

11
     the ineffective administration of the lethal chemical, and the ability to make corrections
12
     to prevent a substantial risk of severe pain. Morales, 465 F. Supp. 2d at 979-80. This
13
     absence of clarity or transparency results in the unreliable implementation of lethal
14

15 injection practices.

16 340.     The 2018 Regulations do not mandate the use of assistive medical equipment,

17 employed in other states, to monitor vital signs that would confirm infusion has taken

18
     place and ensure unconsciousness, nor do they mandate the participation of qualified
19
     personnel to operate and make findings from this equipment and direct other members of
20
     the execution team accordingly. Although a physician is required to monitor the inmate’s
21
     electrocardiogram, the 2018 Regulations do not require that the physician take any action,
22

23 or even notify the Lethal Injection Team, if the electrocardiogram indicates that the

24 Lethal Injection Chemical is not performing as intended. Cal. Code Regs., tit. 15, §

25 3349.7(c)(9).

26
     341.   Consistent with Defendants’ unconstitutional implementation of the lethal
27
     injection practices, the 2018 Regulations provide for “[i]nconsistent and unreliable
28
                                             - 124 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 125 of 162


 1 record-keeping.” Morales, 465 F. Supp. 2d at 979. There remain no provisions for

 2 contemporaneous records reflecting “critical data such as the inmate’s heart rate and the

 3
     time at which observations were made. Inexplicably, Defendants use[d] blank paper for
 4
     their electrocardiogram (EKG) tracings instead of the graph paper that typically is used,
 5
     and provide[d] neither standardization markings nor paper-speed documentation, thereby
 6

 7 precluding accurate interpretation of the tracings, even as to heart rate.” Id. The

 8 Regulations contain no provision requiring that the electrocardiogram readings be printed

 9 out and placed in the Master Execution File. Defendants thus may still use blank paper
10 for their EKG readings rather than graph paper, and may continue to fail to include

11
     standardized markings or paper-speed designations. Defendants may choose not to print
12
     the readings at all. The 2018 Regulations provide no remedy for the poor record-keeping
13
     which was a predicate for the Court’s adverse findings against Defendant CDCR at trial,
14

15 and continue to allow practices that will preclude accurate review and interpretation of an

16 inmate’s vital signs to determine whether the Lethal Injection Chemical functioned

17 appropriately, or whether there was a substantial risk the inmate was subjected to severe

18
     pain and suffering. Id.
19
     342.   The 2018 Regulations contain no transparency regarding procedures to be
20
     followed in the event that the execution cannot continue after administration of the Lethal
21
     Injection Chemical has begun. The 2018 Regulations do not require medical personnel to
22

23 be onsite to assist to promote life in the event the execution is stayed or stopped after

24 infusion has commenced. Instead, the 2018 Regulations provide that in such an event

25 medical personnel – either San Quentin medical personnel, “or contracted medical

26
     personnel if there is no state civil service employee who is available and willing to
27
     provide the prescribed duties” – should be summoned to the Lethal Injection Facility to
28
                                              - 125 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 126 of 162


 1 provide care deemed necessary. Cal. Code Regs., tit. 15, § 3349.7(d). The 2018

 2 Regulations do not require that specific medical personnel be identified and ready to be

 3
     summoned should the need arise. Delays in obtaining medical care under these
 4
     circumstances are likely to result in irreversible brain damage, other serious harm, or an
 5
     agonizing death. The 2018 Regulations lack transparency and reliability by failing to
 6

 7 provide adequate protections to prevent a prisoner from being wrongly harmed should a

 8 reprieve or stay be granted after the process has begun but before death has occurred.

 9 343.     The 2018 Regulations fail to ensure reasonably prompt notification to the
10 inmate’s counsel and fail to ensure counsel’s reasonable access to the inmate when

11
     changes in circumstances require a delay or postponement of a scheduled execution. The
12
     lack of any reliable mechanism for informing inmates of the nature and probable duration
13
     of delays in the execution process raises an unacceptable risk that inmates will be
14

15 subjected to one or more mock executions, and unnecessarily interferes with counsel

16 taking action on behalf of the inmate. During the February 21, 2006 attempted execution

17 of Plaintiff Morales, neither Morales nor his counsel were informed until after 2:30 a.m.

18
     that the scheduled 12:01 a.m. execution would not proceed, even though it was clear as
19
     early as 8:15 p.m. that it would not proceed. ECF No. 277, Undisputed Facts, 113, 114.
20
     344.   The lack of transparency created by the intentional vagueness, omissions, and
21
     identified loopholes in the regulations make it clear that Defendants’ intention is not to
22

23 address the constitutional deficiencies identified by this Court. The systemic lack of

24 transparency in the 2018 Regulations will make it impossible to determine with any

25 degree of certainty whether executions are carried out in a constitutional manner. In the

26
     past, Defendants’ measure of a successful execution protocol was merely whether “the
27

28
                                             - 126 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 127 of 162


 1 inmate ends up dead at the end of the process.” ECF No. 278, Undisputed Fact 340. The

 2 2018 Regulations continue to guarantee no more than that.

 3
     7.     Feasible, Readily Implemented Alternative Method(s) of Execution Available
 4          to Defendants Significantly Reduce the Substantial Risk of Severe Pain Posed
            by the Regulations.
 5
     345.   Plaintiffs reallege and incorporate by reference herein each and every allegation
 6

 7 set forth in this complaint.

 8 346.     The CDCR’s execution methods in practice and pursuant to the 2018 Regulations

 9 carry a significant risk of severe pain. Baze v. Rees, 553 U.S. 35, 50 (2008).
10 347.     Known and available alternatives to the CDCR’s execution regulations and
11
     methods would entail a significantly less substantial risk of severe pain. These
12
     alternatives, as set forth below, eliminate the risks detailed above, address the
13
     constitutional violations already identified by this Court, and prevent improper
14

15 administration of the mechanism of death.

16 348.     An independent fiduciary who reports to this Court must be employed to monitor

17 and audit Defendants’ conduct during the implementation of the lethal injection process

18
     to ensure transparency and reliability that Defendants comply with a satisfactory written
19
     protocol, court orders, and Defendants’ constitutional obligations.
20
     349.   Proffer of these alternatives is not a waiver as to any challenges to the
21
     constitutionality of any regulation that may subsequently adopt the alternative(s).
22

23 Judicial review of procedures implementing adoption of the alternatives will be necessary

24 to determine whether they effectuate a significant reduction in the risk of severe pain and

25 suffering.

26

27

28
                                              - 127 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 128 of 162


 1          A.      Selection and Qualifications of Executioners.

 2 350.     The demonstrated risk of severe pain presented by Defendants’ execution team
 3
     selection practices that continue under the 2018 Regulations is substantial when
 4
     compared to the known and available alternatives. There are numerous feasible, readily
 5
     implemented, available alternative methods of execution team selection that would
 6

 7 significantly reduce the substantial risk of severe pain. These include but are not limited

 8 to the following:

 9 351.     Appoint a person or persons who are qualified experts in conducting an execution
10 or administering death; assessing veins; setting catheters; connecting IV lines to

11
     catheters; setting multiple IV lines with extended tubing in a single individual; mixing
12
     drugs and/or lethal chemicals; infusing drugs and/or lethal chemicals; monitoring IV lines
13
     and catheters for patency and avoidance of infiltration; administering anesthesia;
14

15 monitoring and maintaining anethestic depth; distinguishing respiration from respiratory

16 effort; and recognizing responses to noxious stimuli to review the trial transcripts and

17 evidence, this Court’s findings, and Defendants’ current written execution protocol.

18
     352.   Have the appointed person(s) prepare written selection criteria and experience
19
     requirements for the person(s) charged with selecting execution team managers, and all
20
     members of the execution team. Such criteria should include, in addition to the
21
     requirements contained in the current Regulations, at a minimum:
22

23      a. For members of the Intravenous and Infusion Sub-Teams: Licensure, training,

24          and authority under California law, as well as at least one year’s experience

25          performing the following on a regular basis in the course of their job duties
26
            outside their duties on the Lethal Injection Team:
27

28
                                             - 128 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 129 of 162


 1              i. Assessing an individual’s veins to select primary and backup IV locations,

 2                    and determining what to do if any or all of the selected locations may not
 3
                      be used effectively;
 4
                ii. Setting IV catheters in a number of different vein locations;
 5
               iii. Monitoring IV lines for patency, infiltration, occlusion, dislodgment, air
 6
                      bubbles, and other complications; and in particular, monitoring these
 7

 8                    factors in lengthy IV tubing;

 9             iv. Re-placing catheters and/or IV lines when infiltration, occlusion,
10                    dislodgment, air bubbles, or other complications occur;
11
                v. Monitoring a subject’s anesthetic depth, including the subject’s response
12
                      to various benign and noxious stimuli;
13
               vi. Setting electrocardiogram leads and utilization of electrocardiographic
14

15                    equipment;

16      b. For the Record Keeping Sub-Team: At least one year’s regular experience

17          keeping detailed records and writing reports in the regular course of their job
18
            duties;
19
        c. For the Team Administrator and Team Supervisor: Sufficient medical
20
            knowledge, experience, and training to provide oversight over selection, training,
21
            and performance of the members of the Lethal Injection Team.
22

23 353.     Require that the criteria established be mandatory for management of or

24 membership on the Lethal Injection Team and for assignment to designated roles.

25 354.     Require that each manager and candidate for the Lethal Injection Team submit to
26
     a psychological evaluation prior to becoming a manager or being placed on the team and
27

28
                                               - 129 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 130 of 162


 1 require that the results of the psychological exam be considered in determining the

 2 manager’s suitability or candidate’s suitability for team membership.

 3
     355.   Require that Defendant CDCR adhere to the requirement that no Lethal Injection
 4
     Team manager or member may work in the condemned housing unit or have worked with
 5
     the condemned inmates.
 6

 7 356.     Require that at least one member of the Selection Panel be required to possess

 8 sufficient medical experience and training to adequately assess candidates’ qualifications.

 9 357.     Require that the recommendations of the Selection Panel may not be overridden,
10 or failure to meet selection criteria excused, by the Director – Division of Adult

11
     Institutions, or any other individual.
12
     358.   Establish a review board to conduct regular review of Lethal Injection Team
13
     licensure requirements and team qualifications that occurs semi-annually and also as soon
14

15 as a death warrant is issued for an execution.

16 359.     Require regular verifiable and published reviews of each team member’s

17 employment files, including personnel and supervisory files, and eliminate the exemption

18
     for private contractors that allows them to participate without such reviews. Require such
19
     reviews prior to each execution.
20
     360.   Require that any disciplinary action taken against a manager or member of the
21
     Lethal Injection Team, or any arrest or conviction, be immediately reported to the Team
22

23 Supervisor, Team Administrator, and review board.

24 361.     Require that disciplinary action against, or criminal conviction of, any manager or

25 Lethal Injection Team member result in that manager’s or member’s immediate

26
     suspension from the Lethal Injection Team or its management.
27

28
                                             - 130 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 131 of 162


 1 362.     Require that the review board immediately review any disciplinary action, arrest,

 2 or conviction to determine whether the manager or member should be permanently

 3
     removed from management or the Lethal Injection Team.
 4
     363.   Submit the requirements to this Court to allow the Court to consider whether
 5
     remedial action has taken place regarding selection and recruitment.
 6
            B.      Training of Executioners.
 7

 8 364.     The demonstrated risk of severe pain presented by Defendants’ training practices

 9 that continue under the 2018 Regulations is substantial when compared to the known and
10 available alternatives. There are numerous feasible, readily implemented, available

11
     alternative methods of execution training that would significantly reduce the substantial
12
     risk of severe pain. These include but are not limited to the following:
13
     365.   Appoint a person or persons who are qualified experts in conducting an execution;
14

15 administering death; assessing veins; setting catheters; connecting IV lines to catheters;

16 setting multiple IV lines with extended tubing in a single individual; mixing drugs and/or

17 lethal chemicals; infusing drugs and/or lethal chemicals; monitoring IV lines and

18
     catheters for patency and avoidance of infiltration; administering anesthesia; monitoring
19
     and maintaining anesthetic depth; distinguishing respiration from respiratory effort; and
20
     recognizing responses to noxious stimuli to review the trial transcripts and evidence, this
21
     Court’s findings, and Defendants’ current written execution protocol.
22

23 366.     Have the appointed person(s) prepare written curricula for all members of the

24 execution team. Such curricula should include instruction, and proficiency tests, on

25 topics including, at a minimum:

26
        a. Assessing an inmate’s medical, mental health, and substance use conditions and
27
            history to determine possible complications in an execution, including difficulty
28
                                             - 131 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 132 of 162


 1         setting intravenous lines; adverse or impaired functioning of the selected Lethal

 2         Injection Chemical; and impediments in the setting of restraints;
 3
        b. Assessing an inmate’s veins to select primary and backup IV locations, and
 4
           determination of what to do if it is likely that any or all of the selected locations
 5
           cannot be used;
 6
        c. Restraining an inmate on the execution gurney to ensure the inmate is not
 7

 8         experiencing severe pain on the gurney and to prevent interference with the

 9         catheters and IV lines that might cause the catheter to dislodge, the IV to
10         infiltrate, or the infusion to slow or cease;
11
        d. Setting IV catheters in a number of different vein locations on a restrained inmate;
12
        e. The properties of the Lethal Injection Chemicals and their mechanisms when
13
           infused into the human body, including their effects on respiration; consciousness;
14

15         and heart, brain, and muscle function;

16      f. Preparing the Lethal Injection Chemicals, including instructions as to the color,

17         transparency, viscosity, and odor of the chemicals when properly prepared;
18
        g. Drawing the appropriate amount of the prepared chemicals into properly-sized
19
           syringes;
20
        h. Pushing the Lethal Injection Chemicals and the saline flush, including the proper
21
           pressure and speed of the push and the back pressure to expect;
22

23      i. Pushing the Lethal Injection Chemicals into reasonable length IV lines through

24         bedside infusion rather than remote administration;

25      j. Monitoring reasonable length IV lines for patency, infiltration, occlusion,
26
           dislodgment, air bubbles, and other complications; and in particular monitoring
27
           these factors in lengthy IV tubing extending from one room to another;
28
                                            - 132 -
                               FIFTH AMENDED COMPLAINT
                             Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 133 of 162


 1      k. Re-placing catheters and/or reasonable length IV lines when infiltration,

 2          occlusion, dislodgment, air bubbles, or other complications occur;
 3
        l. Monitoring a subject’s anesthetic depth, including the subject’s response to
 4
            various benign and noxious stimuli;
 5
        m. Monitoring the inmate’s respiration and respiratory effort; and heart, brain, and
 6
            muscle function;
 7

 8      n. Record-keeping, including the purpose of completing each portion of execution-

 9          related forms, the information that must be recorded in each portion of the form,
10          standardized abbreviations to ensure consistency in records maintained by
11
            different team members, transparent and reliable approaches to amending
12
            incomplete or inaccurate documentation, and maintenance of records;
13
        o. Team work, team building, and resolution of disputes.
14

15 367.      Submit the curricula to this Court to allow the Court to consider whether

16 remedial action has taken place regarding the content of training.

17 368.     Upon receipt of the Court’s findings regarding the curricula, revise curricula if
18
     necessary to comply with this Court’s orders.
19
     369.   Have the appointed person(s) instruct the execution team members using the
20
     prepared and approved written curricula.
21
     370.   Require that the Team Administrator and the Team Supervisor attend and
22

23 participate in instruction sessions, and during proficiency testing, by the appointed

24 person(s).

25 371.     Require that the Team Administrator, the Team Supervisor, and the Sub-Team
26
     leaders attend leadership and management training, and undertake proficiency testing,
27
     that includes at a minimum, the following:
28
                                              - 133 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 134 of 162


 1      a. Project management;

 2      b. Communication and team interaction and dynamics;
 3
        c. Coaching, motivation, and empowerment;
 4
        d. Assessing and keeping records of performance;
 5
        e. Providing developmental feedback;
 6
        f. Delegation of tasks.
 7

 8 372.     Require that candidates for Team Administrator attend and observe at least three

 9 executions from the room(s)/location(s) where each of the executioners perform their
10 assigned tasks prior to assuming this position.

11
     373.   Require that candidates for Team Supervisor and Sub-Team leader participate in
12
     at least three executions prior to assuming one of these leadership positions. The Team
13
     Supervisor should participate in all aspects of an execution prior to assuming this
14

15 position. The Sub-Team leader should participate in the aspects of the execution for

16 which s/he is responsible prior to assuming his/her position.

17 374.     Require that training sessions, and proficiency testing, include preparing the
18
     Lethal Injection Chemicals.
19
     375.   Require that training sessions, and proficiency testing, include pushing the Lethal
20
     Injection Chemicals through an IV line attached to a catheter set to replicate the back
21
     pressure and other conditions of an IV set in a live subject.
22

23 376.     Require that training sessions, and proficiency testing, include practice setting

24 catheters on a live subject, and attaching IV tubing to the catheters set in the live subject.

25 377.     Require that training sessions, and proficiency testing, include operating
26
     stopcocks, and practice pushing and infusing saline into IV lines set in a live subject.
27

28
                                             - 134 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 135 of 162


 1 378.     Require that training sessions, and proficiency testing, include instruction on what

 2 actions to take when problems arise during each step of an execution.

 3
     379.   Require that training sessions, and proficiency testing, include training on the
 4
     process and chain-of-command for decision-making when problems arise.
 5
     380.   Require that documentation of each training session include the following
 6

 7 information:

 8      a. The names of the attendees;

 9      b. The date and duration of the training session;
10      c. The amount of time each attendee was present during the training session;
11
        d. The name(s) and qualifications of the instructor(s);
12
        e. The topic(s) covered;
13
        f. Details of any simulations that are performed, including the supplies and
14

15          equipment used, which Lethal Injection Chemicals are prepared, and the amount

16          of each; the restraining of the surrogate for the inmate; the medical and mental

17          health condition(s) of the surrogate inmate and the condition of the surrogate
18
            inmate’s veins; the setting of catheters and IVs and the locations in which they are
19
            set; the pushing of chemicals, including saline; the members of the team who
20
            perform each task; the problems that arise during the simulation (including
21
            difficulties setting restraints, failures in the setting of catheters, dislodging of
22

23          catheters, infiltration of IV lines, improper mixing of the Lethal Injection

24          Chemicals, missing equipment) and the solutions attempted to solve these

25          problems;
26
        g. An assessment of the performance and proficiency test results of each attending
27
            team member with assigned tasks and a performance plan for each team member
28
                                              - 135 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 136 of 162


 1          requiring additional skill development and/or other actions taken or planned to

 2          ensure the team member develops the required skill(s).
 3
     381.   Require that team members attend all scheduled training sessions. If a team
 4
     member is unable to attend a training session due to approved leave or illness, reschedule
 5
     the training session so that all members of the team are present. Because the coordination
 6

 7 of tasks between the various members of the team is critical to avoid the demonstrated

 8 risk of severe pain and to ensure a smooth execution, all team members must be present

 9 at each training session.
10 382.     Perform regular assessments of execution team members, document the
11
     performance of each team member with regard to his or her assigned tasks, review each
12
     team member’s performance with that individual, create a written performance plan for
13
     development when a team member’s performance is deficient, and ensure that the team
14

15 member receive any additional training necessary to gain proficiency, or is removed from

16 active execution team duties if performance is deficient.

17 383.     Submit documentation of training sessions to this Court to allow the Court to
18
     consider whether remedial action has taken place regarding the training and preparation
19
     of the execution team members.
20
            C.      Selection and Use of Lethal Injection Chemicals.
21
     384.   The demonstrated risk of severe pain created by the Defendants’ selection and use
22

23 of Lethal Injection Chemicals is substantial when compared to the known and available

24 alternatives. There are feasible, readily implemented available alternatives to the

25 selection and use of Lethal Injection Chemicals set forth in the 2018 Regulations,

26
     including but not limited to the following:
27

28
                                              - 136 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 137 of 162


 1 385.      The lethal chemical should not be selected by the Warden, an individual with no

 2 medical training, expertise, or experience. Instead, the chemical should be selected by a

 3
     medical professional familiar with the medical condition(s) of the inmate, including but
 4
     not limited to the condition of his or her veins, medical illnesses or diseases affecting the
 5
     inmate, medications the inmate is prescribed and takes, and the inmate’s height and
 6

 7 weight.

 8 386.      Nor should the selection of the lethal chemical rely upon such non-medical

 9 considerations as “the availability of a supply of chemical.” Cal. Code Regs., tit. 15, §
10 3349.5(f)(2)(A).

11
     387.    Sodium thiopental should not be used to execute an inmate in California.
12
     Defendant CDCR’s history of failing to ensure that its executioners are qualified, trained,
13
     and proficient at properly mixing thiopental creates a demonstrated risk of severe pain to
14

15 the inmate. Instead, only a lethal chemical that does not require preparation by means of

16 mixing should be used to execute an inmate.

17 388.      Using an FDA-approved injectable solution of a fast-acting barbiturate, rather
18
     than a compounded chemical; or a compounded chemical that complies with all state and
19
     federal compounding requirements, and is tested, and with the records of this testing,
20
     chain of custody documentation, and the compounding formula disclosed to Plaintiffs and
21
     their counsel, are reasonable protective measures that would entail a significantly less
22

23 substantial risk of severe pain and suffering.

24 389.      The amount of the lethal chemical should not be fixed at 7.5 grams, as required

25 under the 2018 Regulations, but rather it should be determined following a thorough

26
     medical examination of the inmate and a thorough review of his or her medical records.
27

28
                                              - 137 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 138 of 162


 1 390.      The lethal chemical should not be administered remotely from another room but

 2 injected in the execution chamber directly into the inmate by a person licensed by the

 3
     State of California to inject medications intravenously.
 4
     391.    Licensed vocational nurses should not be permitted to set the intravenous lines
 5
     and start and maintain the intravenous fluids unless they are under the direction and
 6

 7 supervision of a physician as required by state law.

 8 392.      Medically trained personnel should be allowed to set the intravenous lines and

 9 start and maintain intravenous fluids only to the extent permitted by state law. Such a
10 person should be prohibited from making more than two unsuccessful attempts to set an

11
     intravenous line; following two unsuccessful attempts, that person should be replaced by
12
     another licensed and qualified medical professional who should undertake to set the line
13
     at a different site.
14

15 393.      Only medically trained professionals licensed by the State of California and with

16 experience in and knowledge of assessing IV access and patency, administration of the

17 lethal injection chemical, and assessing anesthetic depth should be tasked with

18
     determining whether the inmate attains a fully unconscious state and remains in that state
19
     throughout the execution.
20
     394.    The time permitted to establish the three intravenous lines should not exceed one
21
     hour.
22

23 395.      A licensed anesthesiologist in the State of California should determine the

24 appropriate back-up procedure to employ if peripheral intravenous access is impractical,

25 and any procedure other than peripheral intravenous access must be fully described,

26
     including the qualifications of those undertaking the procedure.
27

28
                                             - 138 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 139 of 162


 1 396.     Submit these revised procedures to this Court to allow the Court to consider

 2 whether remedial action has taken place.

 3
            D.      Execution Facility Design, Construction, and Use.
 4
     397.   The demonstrated risk of severe pain presented by Defendants’ use of their
 5
     execution facilities vis a vis their 2018 Regulations is substantial when compared to the
 6

 7 known and available alternatives. There are numerous feasible, readily implemented,

 8 available alternative methods of execution that would significantly reduce a substantial

 9 risk of severe pain. Alternatives include but are not limited to the following:
10 398.     Limiting the quantum of people allowed in the Infusion Control Room, and
11
     compelling persons who are not members of the execution team to be located in a remote
12
     area that does not interfere with the execution team’s activities, observations, and
13
     communications.
14

15 399.     The facility should be furnished with available operable equipment, lighting,

16 communications equipment, IV lines, stopcocks, catheters, and bags that allow execution

17 experts to make chemical infusions, communicate easily and clearly, and observe the

18
     chemical infusion.
19
     400.   Appoint a person or persons who are qualified experts in conducting an execution;
20
     administering death; designing execution facilities; reviewing facility schematics or
21
     designs; architecture; design; construction; visibility; lighting; human factors
22

23 engineering; communications; crowd control; the use of medical devices such as gurneys,

24 IV lines, catheters, stopcocks, and vital signs monitors; lethal chemicals; and/or activities

25 involving infusion or infusion rates, chemical preparation, or chemical storage to review

26
     the trial transcripts and evidence, this Court's findings, and Defendants' current written
27
     execution protocol.
28
                                             - 139 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 140 of 162


 1 401.     Have the appointed person(s) prepare an architectural design and architectural

 2 rendering of an execution facility that will remediate the demonstrated risk of severe pain

 3
     to the inmate during the execution that results from issues including: the facility’s design;
 4
     architecture; construction; visibility; lighting; human factors; communication; attendance;
 5
     or use of medical devices such as gurneys, IV lines, catheters, stopcocks, and vital signs
 6

 7 monitors; lethal chemicals; and/or activities involving infusion or infusion rates, chemical

 8 preparation, or chemical storage.

 9 402.     Submit the architectural plans for peer review and analysis for the intended
10 purpose of the facility.

11
     403.   Review and revise the architectural plans and design based upon the peer review.
12
     404.   Install video equipment in multiple locations to monitor all execution team
13
     activities from two hours prior to the commencement of an execution that can be used for
14

15 quality control and to ensure transparency and reliability of the execution process, for

16 training, and for remedial improvements of the implementation of the execution protocol.

17 405.     Prior to commencing construction, submit the design to this Court to allow the
18
     Court to consider whether remedial action has taken place regarding the facility design
19
     and renderings.
20
     406.   Upon receipt of the Court’s findings regarding the design and renderings, submit
21
     a proposed facility for state legislative oversight and funding approval for construction.
22

23 407.     Upon receipt of required legislative approval, construct the facility as designed

24 within budget for review by this Court and the parties.

25 / /

26

27

28
                                             - 140 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 141 of 162


 1          E.      Deviation from State and Federal Law and Written Procedures.

 2 408.     The demonstrated risk of severe pain created by the Defendants’ failure to adhere
 3
     to state and federal law and written procedures is substantial when compared to the
 4
     known and available alternatives. There are feasible, readily implemented, available
 5
     alternatives to Defendants’ ad hoc, unplanned deviations from law and procedure that
 6

 7 would substantially reduce the risk of severe pain. These include but are not limited to

 8 the following:

 9 409.     Require the Team Administrator, the Team Supervisor, and all members of the
10 execution team to read Penal Code sections 3604 and 3604.1 and the Regulations finally

11
     approved by this Court prior to joining the execution team, as well as at the beginning of
12
     each training session, and immediately prior to each execution, and ensure their
13
     familiarity with written procedures through proficiency testing.
14

15 410.     Require the executioners to comply with approved procedures. Impose

16 disciplinary measures, including dismissal from the execution team, adverse performance

17 reviews, and other sanctions, including criminal prosecution, for failure to comply with

18
     state law and approved procedures (including the improper handling, diversion, or
19
     disposal of the lethal injection chemical).
20
     411.   Require the executioners and those who supervise them, including the Team
21
     Supervisor, the Team Administrator, the Warden, and the Governor and members of the
22

23 Governor’s staff to review and understand all orders issued by this Court or any other

24 federal or state court with regard to the conduct of executions by Defendant CDCR.

25 Require the execution team to meet as a whole to discuss these court orders and to seek

26
     advice from counsel to ensure that they understand what is required of them pursuant to
27
     the orders.
28
                                              - 141 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 142 of 162


 1 412.     Require the executioners and those who supervise them, including the Team

 2 Supervisor, the Team Administrator, the Warden, and the Governor to comply with all

 3
     orders of this Court and other federal and state courts.
 4
     413.   Submit these revised procedures to this Court to allow the Court to consider
 5
     whether remedial action has taken place.
 6
            F.      Transparency in the Implementation of Executions.
 7

 8 414.     The demonstrated risk of severe pain presented by Defendants’ secrecy and lack

 9 of transparency that continues under the 2018 Regulations is substantial when compared
10 to the known and available alternatives. There are numerous feasible, readily

11
     implemented, available alternatives that would significantly reduce the substantial risk of
12
     severe pain. These include but are not limited to the following:
13
     415.   Require that creation and amendment of Defendants’ lethal injection protocol be
14

15 subject to a public notice and comment period, to ensure transparency and reliability in

16 the process.

17 416.     Require that Defendants maintain a file detailing the process used to develop the
18
     lethal injection protocol, including experts consulted and reasons for adopting or rejecting
19
     recommendations made, and make this file available to condemned inmates and their
20
     counsel.
21
     417.   Require that the condemned inmates and their counsel receive immediate notice
22

23 upon creation and/or any amendment of the lethal injection protocol.

24 418.     Require that Defendants maintain criteria for selecting any Lethal Injection

25 Chemical to utilize during an execution and make these criteria available to all

26
     condemned inmates and their counsel.
27

28
                                             - 142 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 143 of 162


 1 419.     Require the Warden to consult with an appropriate expert regarding the selection

 2 of any Lethal Injection Chemical, establish guidelines for allowing the Warden to deviate

 3
     from recommendations made by the expert, and require that the Warden document the
 4
     reasons for choosing the particular Lethal Injection Chemical.
 5
     420.   Develop a form to be utilized in making the Lethal Injection Chemical selection,
 6

 7 including documentation of the consulting expert’s qualifications, the consulting expert’s

 8 recommendation of Lethal Injection Chemical, whether the Warden deviated from that

 9 recommendation, and the reasons for such deviation. Require that the form indicate
10 which Lethal Injection Chemical shall be utilized, the source of that chemical, the

11
     manufacturer, lot number, and expiration date.
12
     421.   Require that Defendants maintain and disclose to condemned inmates and their
13
     counsel a list of intended suppliers for any Lethal Injection Chemicals to be used.
14

15 422.     Require that Defendants disclose to condemned inmates and their counsel any

16 problems or issues they encounter obtaining the Lethal Injection Chemical.

17 423.     Require that the Regulations provide a clear timeline that specifies the exact time
18
     triggers for each step of execution procedures, including clear definitions of any
19
     deviations permitted. Require that the Regulations contain criteria for when the lethal
20
     injection team may deviate from the timeline due to unforeseen circumstances and who is
21
     authorized to make the determination to deviate.
22

23 424.     Require that any deviations from the timeline or any other aspect of the

24 Regulations are documented, including who ordered the deviation and why it was

25 necessary.

26

27

28
                                             - 143 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 144 of 162


 1 425.     Require that the condemned inmate’s counsel be notified promptly of any

 2 deviations from the timeline or any aspect of the Regulations, including who ordered the

 3
     deviation and why it was necessary.
 4
     426.   Require that the role of each team member during an execution and the specific
 5
     tasks performed by each member during each execution be documented and maintained.
 6

 7 427.     Require that trained medical personnel make and document transparent and

 8 reliable observations of the condition of the inmate throughout the administration of the

 9 lethal chemicals, including respirations or respiratory effort, as has been required under
10 previous California execution protocols.

11
     428.   Establish procedures to be followed in the event the execution cannot continue
12
     after administration of the Lethal Injection Chemical, including requiring that a medical
13
     professional trained in advanced life support techniques be onsite and available to
14

15 respond immediately.

16 429.     Submit these revised procedures to this Court to allow the Court to consider

17 whether remedial action has taken place.

18
     //
19
     //
20

21

22

23

24

25

26

27

28
                                             - 144 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 145 of 162


 1                                            CLAIM I

 2       VIOLATION OF RIGHT TO BE FREE FROM CRUEL AND UNUSUAL
       PUNISHMENT AND TO BE FREE FROM ARBITRARY AND CAPRICIOUS
 3
        PROCESSES PURSUANT TO THE FIFTH, EIGHTH, AND FOURTEENTH
 4          AMENDMENTS TO THE UNITED STATES CONSTITUTION
                            (42 U.S.C. § 1983)
 5
     430.   Plaintiffs reallege and incorporate by reference herein each and every allegation
 6

 7 set forth in this complaint.

 8 431.     Defendants’ selection of unqualified execution team members by persons

 9 unqualified to make such selections; inadequate training of execution team members;
10 selection, mixing, remote delivery, dose, variable and uncertain infusion rates, and use of

11
     certain lethal chemicals without any provision to assure they are properly obtained under
12
     state and federal law; design, construction, and use of their execution facilities; repeated
13
     violations of state and federal law and recurring deviations from written execution
14

15 procedures; historical failure rates in the implementation of executions free from severe

16 pain and suffering; absence of consistency and reliability in the implementation of their

17 executions due to secrecy and a lack of transparency; and failures to employ feasible,

18
     readily implemented alternative method(s) of execution available to defendants, among
19
     other deficiencies, cause a substantial risk of severe pain and suffering to Plaintiffs during
20
     the implementation of an execution, and deprive Plaintiffs of their rights to be free from
21
     arbitrary and capricious procedures, in violation of the Fifth, Eighth, and Fourteenth
22

23 Amendments to United States Constitution, and in violation of 42 U.S.C. § 1983.

24 432.     Defendants are acting under color of California law in subjecting Plaintiffs to the

25 foregoing practices.

26
     433.   The 2018 Regulations, which set forth Defendants’ written lethal injection
27
     protocol, and the Defendants’ actual practice of implementing the protocol, violate
28
                                              - 145 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 146 of 162


 1 Plaintiffs’ rights to be free from cruel and unusual punishment protected by the Eighth

 2 Amendment because: (a) the protocol creates a present and substantial risk of severe

 3
     pain; (b) the protocol does not comport with contemporary norms and standards of
 4
     society; (c) the protocol offends the dignity of the person and society; and (d) alternatives
 5
     that significantly reduce the risk of harm are feasible and readily available to Defendants.
 6

 7 434.     The 2018 Regulations require utilization of dangerous chemicals but do not

 8 ensure that the personnel entrusted to administer them are qualified or possess the proper

 9 and necessary training, experience, or expertise to do so. Moreover, the 2018
10 Regulations fail to provide specific guidelines for the selection and administration of the

11
     chemicals, which is an essential requirement for their proper administration.
12
     435.   The 2018 Regulations do not demand that personnel involved in the remote lethal
13
     infusion procedure established by the Regulations possess the qualifications, credentials,
14

15 certifications, experience, or proficiency required to conduct such a complex procedure

16 requiring expertise in order to be performed correctly. The Regulations, and Defendants’

17 actual practice, do not ensure that the unqualified personnel conducting the execution are

18
     trained to perform the execution correctly.
19
     436.   The 2018 Regulations do not require at the execution the presence of any
20
     personnel who possess sufficient qualifications or expertise to insert an intravenous line
21
     properly, determine if there is an obstruction in or infiltration of the intravenous line, or
22

23 evaluate whether a prisoner is being remotely infused with the lethal chemicals. Nor is it

24 Defendants’ actual practice to require the participation of such personnel.

25 437.     Defendants’ proposed procedure creates a present and substantial risk that
26
     Plaintiffs will experience severe unconstitutional pain and suffering, and/or will suffer
27
     irreversible brain damage but will not die during the remote infusion process.
28
                                              - 146 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 147 of 162


 1 Suffocation and/or pulmonary edema while inadequately sedated or otherwise aware, as

 2 caused by the administration of the chemicals selected by Defendants, violates the Eighth

 3
     Amendment because death by asphyxiation is itself a form of cruel and unusual
 4
     punishment, and constitutes severe physical and psychological pain in violation of the
 5
     Eighth Amendment. Defendants’ past practices establish a 64% failure rate in delivering
 6

 7 remotely infused chemicals to the inmate. These failures could have occurred because of

 8 unqualified and untrained personnel, improper insertion of the intravenous line, an

 9 unrecognized obstruction in or infiltration of the line, or various other reasons.
10 438.     Defendants’ decision to reject their own experts’ opinion in the selection of
11
     chemicals to be used, or the equipment and facilities necessary to avoid serious risks of
12
     severe pain, and their decision to maintain the attempted remote infusion of the
13
     chemicals, and Defendants’ adherence to a procedure that lacks necessary transparency,
14

15 reliability, and medical safeguards and personnel, despite evidence that such a process

16 has resulted in a severe risk of pain and suffering in past executions and in the executions

17 undertaken by other jurisdictions, constitutes deliberate indifference; Defendants are

18
     knowingly and unreasonably disregarding an objectively intolerable risk of harm and will
19
     continue to do so into the future.
20
     439.   Defendants’ remote lethal infusion protocol and practices fail to address any
21
     reasonably foreseeable complications with any appropriate medical response, such as
22

23 difficulty obtaining access to a peripheral vein, or damage to such veins as a result of a

24 Plaintiff’s medical condition or history, or Defendants’ repeated failed attempts to insert

25 the catheter or infuse chemicals remotely. Employing untrained personnel to perform

26
     executions exacerbates the present and substantial risks created by the deficiencies in the
27
     2018 Regulations, and the methods and circumstances of its implementation, because
28
                                              - 147 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 148 of 162


 1 unqualified and untrained personnel will be unable to react to and remedy problems that

 2 arise during an execution. Allowing unqualified and untrained personnel to develop

 3
     deviations from the protocol also increases the risk of inhumane executions due to the
 4
     lack of vetting by qualified experts and the danger that execution team turnover will lead
 5
     to confusion as to how to perform the execution.
 6

 7 440.     Moreover, the protocol and practices include no safeguards that would protect the

 8 prisoner in the event a stay of execution is entered or a reprieve granted after the remote

 9 lethal infusion process has begun. Thus, the protocol and actual practices fail to provide
10 any protections to prevent Plaintiffs from being wrongly executed should a reprieve or

11
     stay be granted after the process has begun but before death has occurred.
12
     441.   At any time before the lethal amounts of chemicals are administered, the Plaintiff
13
     can be readily resuscitated if trained personnel and routine resuscitation medication and
14

15 equipment are present at the execution site. Any resuscitation, however, would require

16 the close proximity of the necessary equipment, medication, and properly trained

17 personnel. The omission of such personnel and equipment under the 2018 Regulations,

18
     expressly made, further undermines the constitutionality of the procedure.
19
     442.   Although it is possible to conduct executions in a constitutionally compliant
20
     manner, Defendants have deliberately chosen not to do so. Defendants could choose to
21
     use different chemicals that do not cause severe risk of irreversible brain damage and/or
22

23 excruciating pain and therefore do not carry extraordinarily grave and present

24 consequences to Plaintiffs if not properly administered. Instead, Defendants have

25 knowingly and recklessly chosen to use chemicals that will subject the inmate to severe

26
     risk of irreversible brain damage and/or excruciating pain in the likely event of
27
     administration error. Moreover, Defendants have not taken precautions to ensure that the
28
                                             - 148 -
                                FIFTH AMENDED COMPLAINT
                              Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 149 of 162


 1 personnel who are involved in the process, including the preparation and administration

 2 of the remote lethal infusion chemicals, possess the qualifications, experience, and

 3
     expertise needed to prepare those chemicals properly, nor that the personnel they select to
 4
     conduct executions are adequately trained to administer the chemicals. Defendants also
 5
     have deliberately continued their dangerous practice of remote infusion of the lethal
 6

 7 chemicals, rife with administration risks and errors, despite being advised by their own

 8 experts that administration of the chemicals should be performed bedside.

 9 443.     Feasible, readily implemented alternative procedures exist that would
10 significantly reduce the substantial risk of excruciating pain created by Defendants’

11
     deficient protocol. These alternative procedures include, but are not limited to, a protocol
12
     that remedies the deficiencies set forth herein, as set forth above.
13
     444.   These numerous deficiencies in the 2018 Regulations and their implementation
14

15 are the direct result of Defendants’ conscious disregard of the present substantial risk that

16 the execution procedure will result in the wanton and unnecessary infliction of extreme

17 pain. The failure of the Defendants to take sufficient measures to minimize the risk of

18
     substantial, extreme, and excruciating pain and mutilation, when such risk could readily
19
     be prevented by adopting an alternative procedure to remove the risks in their procedures
20
     violates the Fifth, Eighth, and Fourteenth Amendments to the United States Constitution.
21
     //
22

23 / /

24

25

26

27

28
                                              - 149 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 150 of 162


 1                                           CLAIM TWO

 2           THE ALTERNATIVE-METHOD AND METHOD SELECTION
          REQUIREMENTS VIOLATE PLAINTIFFS’ RELIGIOUS LIBERTY AND
 3
                   EQUAL PROTECTION RIGHTS UNDER THE
 4                    FIRST, FIFTH, AND FOURTEENTH
             AMENDMENTS TO THE UNITED STATES CONSTITUTION
 5                             (42 U.S.C. § 1983)
 6 445.        Plaintiffs reallege and incorporate by reference herein each and every allegation
 7
     set forth in this complaint.
 8
     A.        The Alternative-Method Execution.
 9
     446.      Notwithstanding any allegation of an alternative execution method asserted in this
10

11 Fifth Amended Complaint, Plaintiffs cannot be required to plead or prove an alternative

12 method of execution, because such a requirement is a substantial burden on their

13 sincerely held religious beliefs, does not further a compelling governmental interest, and

14 is not the least restrictive means for the government to accomplish its stated interest.

15
     447.      In Holt v. Hobbs, 135 S. Ct. 853, 859 (2015), the Supreme Court held that the
16
     religious liberty protections in the Religious Freedom Restoration Act of 1993 (RFRA),
17
     42 U.S.C. § 2000bb-1 et seq., apply to prisoners through its “sister statute,” the Religious
18

19 Land Use and Institutionalized Persons Act of 2000 (RLUIPA), 42 U.S.C. § 2000cc et

20 seq.

21 448.        The provisions of RLUIPA governing religious exercise by institutionalized
22
     persons “mirrors RFRA,” such that RLUIPA “allows prisoners ‘to seek religious
23
     accommodations pursuant to the same standard as set forth in RFRA.’” Holt, 135 S. Ct.
24
     at 860.
25
     449.      RFRA/RLUIPA’s protections and provisions apply to all federal law, and the
26

27 implementation of that law, whether statutory or otherwise. See 42 U.S.C. § 2000bb-

28 3(a).
                                               - 150 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 151 of 162


 1 450.        A requirement may exist that Plaintiffs must plead or prove an alternative

 2 execution method or manner in order to state a claim that the implementation of

 3
     Defendants’ execution Regulations is cruel and unusual in violation of the Eighth
 4
     Amendment. See Glossip v. Gross, 135 S. Ct. 2726 (2015); Baze v. Rees, 553 U.S. 35
 5
     (2008).
 6

 7 451.        Plaintiffs have “sincerely held religious beliefs” and “religious objections” to

 8 participating in decisions and planning events that “facilitate” suicide. Burwell v. Hobby

 9 Lobby Stores, Inc., 134 S. Ct. 2751, 2759 (2014). 11 These sincerely held religious beliefs
10 and religious practices pre-date the Court’s decisions in Baze and Glossip.

11
     452.      Defendants are aware of these beliefs and sponsor faith-based programs at San
12
     Quentin State Prison to facilitate Plaintiffs’ genuine religious practices. Defendants’
13
     2018 Regulations expressly acknowledge Plaintiffs’ sincerely held religious beliefs and
14

15 make “religious accommodations” for Plaintiffs and their spiritual advisors “to perform

16 their spiritual functions at [Plaintiff’s] cell front” during the implementation of the

17 execution protocol. Cal. Code Regs. tit. 15, § 3349.1(t) & § 3349.6 (b) (6) & (A)(B).

18
     453.      The alternative-method requirement – imposing on Plaintiffs the requirement to
19
     participate in orchestrating their own deaths – burdens Plaintiffs’ exercise of religion. 12
20

21

22

23
     11
      For example, certain Plaintiffs are, inter alia, Christians and have committed to
24
   “honoring the Lord in all they do” and acting “in a manner consistent with Biblical
25 principles.” Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2766 (2014).
     12
26    The Federal Government is prohibited “from taking any action that substantially
   burdens the exercise of religion unless that action constitutes the least restrictive means
27 of serving a compelling government interest.” Burwell v. Hobby Lobby Stores, Inc., 134
   S. Ct. 2751, 2759 (2014).
28
                                                - 151 -
                                   FIFTH AMENDED COMPLAINT
                                 Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 152 of 162


 1 454.      Pleading and proving an alternative execution method would make Plaintiffs

 2 complicit in their own death in a way that is akin to suicide or assisting suicide, which is

 3
     contrary to and violates their sincerely held religious beliefs. 13
 4
     455.    Assuming arguendo that the act of pleading or proving an alternative method of
 5
     execution might, itself, be an “innocent” action, it is certainly an act that has the effect of
 6
     enabling or facilitating the commission of their deaths and is thus a sinful and immoral
 7

 8 act that presents a significant burden on Plaintiffs’ honest convictions. See Burwell, 134

 9 S. Ct. at 2778.
10 456.      Thus, being required to choose, or plead, or prove, the manner or method of their
11
     deaths or otherwise assist Defendants to kill them violates Plaintiffs’ sincerely held
12
     religious beliefs, and they cannot be compelled to do so.
13
     457.    The alternative-method requirement does not further a compelling governmental
14

15 interest.

16

17

18   13  While Plaintiffs’ individual sincerely held religious beliefs vary, there is a uniform
     belief amongst them all that prohibits participating in the assistance of suicide. This is a
19   widely accepted and fundamentally normal liturgical belief. For example, assisting in
     suicide and suicide is forbidden by Jewish law, viewed as a sin, may result burial in a
20   separate part of a Jewish cemetery, and may bar certain mourning rites. Assisting in
21   suicide and suicide is objectively a sin in the Roman Catholic Church, which violates the
     commandment “You shall not commit murder.” Christian Protestants (including
22   Evangelicals, Charismatics, Pentecostals, and other denominations) believe that suicide is
     self-murder, and so anyone who commits it is sinning, which may result in the
23   unpardonable sin of the refusal of the gift of salvation. The Orthodox Church normally
     denies a Christian burial to a person who has committed suicide. The Church of Jesus
24
     Christ of Latter-day Saints (LDS Church) view suicide as wrong. Virtually all Muslim
25   scholars and clerics consider suicide forbidden, as the Quran instructs: “And do not kill
     yourselves, surely God is most Merciful to you.” To break out of samsara, Buddhism
26   advocates the Noble Eightfold Path, which is contrary to participating in suicide. In
     Hinduism, suicide is spiritually unacceptable. Taking one’s own life is considered a
27   violation of the code of ahimsa (non-violence) and therefore equally sinful as murdering
     another.
28
                                              - 152 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 153 of 162


 1 458.     Because Baze and/or Glossip may add a pleading requirement to a claim raised

 2 under a federal statute, it is the federal government’s interest, not states’ interests, which

 3
     must be examined.
 4
     459.   The federal government has no interest in allowing a state to carry out an
 5
     execution in a manner that violates the Eighth Amendment.
 6

 7 460.     The only role that the federal government can legitimately have with respect to a

 8 state judgment is determining whether that judgment and the method of carrying out that

 9 judgment comports with the Constitution.
10 461.     There is no compelling federal governmental interest in states carrying out
11
     executions other than requiring that they do so within the limits of the Constitution.
12
     462.   The pleading requirement, added to § 1983 actions asserting a certain type of
13
     Eighth Amendment claim and requiring plaintiffs challenging a method of execution to
14

15 propose a feasible alternative method, does not further that governmental interest.

16 463.     Therefore, applying that standard to Plaintiffs violates their rights under

17 RFRA/RLUIPA.

18
     464.   Even if the relevant governmental interest is California’s interest in carrying out
19
     executions, that interest is not classified under the law as a compelling one permitting the
20
     infringement of Plaintiffs’ constitutional rights to religious freedom. See Morales, 415
21
     F.Supp.2d at 1046 (noting that the State has only a “‘strong interest in proceeding with its
22

23 judgment’” (quoting Gomez v. U.S. Dist. Ct. N.D. Cal., 503 U.S. 653, 654 (1992))).

24 465.     The alternative-method requirement is not the least restrictive means of furthering

25 the governmental interest in question here.

26
     466.   Even if the federal government has a compelling governmental interest in the
27
     states’ ability to carry out an execution, or even if the relevant governmental interest is
28
                                              - 153 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 154 of 162


 1 California’s interest in seeing criminal sentences and judgments finalized, the method

 2 used here – requiring an inmate to choose the manner or method of his death and to assist

 3
     the State by demonstrating that manner or method is available and readily implemented –
 4
     is not the least restrictive method to achieve those interests.
 5
     467.   In creating the new pleading requirement for certain § 1983 challenges under the
 6

 7 Eighth Amendment to a state’s method of execution, the Supreme Court’s justification

 8 was that capital punishment is legal and there must be a way to carry it out. Requiring

 9 Plaintiffs to violate the fundamental tenets of their religions, however, and tell the State
10 how to kill them, is not the least restrictive means to accomplish the goal of executions

11
     that comply with the Eighth Amendment.
12
     468.   There is no logical connection between the burden to prove that a method of
13
     execution is unconstitutional and the imposition of a requirement that it is up to the
14

15 inmate, not the Defendants, to come up with a constitutionally sound method of

16 execution.

17 469.     There is no logic in requiring inmates and their attorneys to propose alternative
18
     methods of execution. They do not have the expertise to do so. They do not have access
19
     to all of the information about executions to be able to do so. See ECF No. 317-1 at 14
20
     (Defendants distributed a survey “to [] 37 states and the federal government that utilize
21
     lethal injection as a method of execution. The CDCR received responses from 15
22

23 jurisdictions. The responses were reviewed, analyzed, and recorded”; “physical site visits

24 were made [by Defendants] to other jurisdictions to examine both the implementation of

25 the existing lethal injection protocols and the facilities in which executions were

26
     conducted”); ECF No. 534 at 2 (discovery stay order, Apr. 5, 2012, pre-Glossip and 2018
27
     Regulations).
28
                                              - 154 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 155 of 162


 1 470.      The least restrictive means to accomplish the goal of a constitutional execution

 2 also is the most logical means; i.e., requiring Defendants to follow the Constitution and

 3
     not use methods of execution that violate the Eighth Amendment by causing a substantial
 4
     risk of severe pain.
 5
     471.    Requiring the Defendants to propose to use an alternative execution method is
 6

 7 also a less restrictive means of carrying out the relevant governmental interests.

 8 472.      Plaintiffs have alleged that the alternative pleading requirement of Baze and/or

 9 Glossip burdens their exercise of religion by violating their sincerely held religious
10 beliefs, does not further a compelling governmental interest, and even if it did further that

11
     interest, it is not the least restrictive method of furthering that interest.
12
     473.    Applying the alternative-method requirement to Plaintiffs therefore violates
13
     RFRA/RLUIPA, and cannot be enforced here.
14

15 474.      Consequently, under the religious freedom protection statutes, Plaintiffs can

16 sufficiently allege an Eighth Amendment challenge without needing to plead or prove an

17 alternative execution method or manner.

18
     475.    Any allegations of an alternative execution method presented in this Fifth
19
     Amended Complaint are presented only in the alternative and without waiving any of
20
     Plaintiffs’ arguments alleged herein.
21
     B.      California’s Method-Selection.
22

23 476.      Plaintiffs incorporate by reference each and every allegation set forth herein as

24 though fully set forth in this claim.

25 477.      California Penal Code section 3604(b) requires Plaintiffs to participate in
26
     selecting the way they may be killed by the State – between lethal injection and lethal gas
27
     (both of which violate their rights to avoid cruel and unusual punishment under the
28
                                               - 155 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 156 of 162


 1 Eighth Amendment). The fact that Penal Code section 3604(b) provides that the inmate

 2 shall be executed by lethal injection rather than by lethal gas if the inmate fails or refuses

 3
     to participate in this decision does not remove the element of selection of method from
 4
     the process; an inmate who does not actively select a method is aware that he or she is
 5
     thereby choosing lethal injection by default.
 6

 7 478.      Being forced to select affirmatively or by statutory default also makes Plaintiffs

 8 complicit in their own death in a way that is akin to suicide or assisting suicide, which is

 9 contrary to and violates their sincerely held religious beliefs.
10 479.      Assuming arguendo that the act of selecting and execution method might, itself,
11
     be an “innocent” action, it is certainly an act that has the effect of enabling or facilitating
12
     the commission of their deaths and is thus a sinful and immoral act that presents a
13
     significant burden on Plaintiffs’ honest convictions. See Burwell, 134 S. Ct. at 2778.
14

15 480.      Thus, being required to choose the manner or method of their deaths or otherwise

16 assist Defendants to kill them substantially burdens Plaintiffs’ sincerely held religious

17 beliefs, and they cannot be compelled to do so. May v. Baldwin, 109 F.3d 557, 563 (9th

18
     Cir. 1997) (noting that a state prison policy “‘putting substantial pressure on an adherent
19
     to modify his behavior and to violate his beliefs’ infringes on the free exercise of
20
     religion”) (quoting Thomas v. Review Bd. Of the Ind. Employment Sec. Div., 450 U.S.
21
     707, 718 (1981)).
22

23 481.      The selection method or default requirement does not further a compelling

24 governmental interest.

25 482.      Therefore, applying that choice or default requirement to Plaintiffs violates their
26
     rights under RFRA/RLUIPA.
27

28
                                              - 156 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 157 of 162


 1 483.      The choice or choice by default execution method requirement is not the least

 2 restrictive means of furthering the governmental interest in question here.

 3
     484.    Even if California has an interest in seeing criminal sentences and judgments
 4
     finalized, the method used here – requiring an inmate to choose the manner or method of
 5
     his death to assist the State – is not the least restrictive method to achieve those interests.
 6

 7 485.      Requiring Plaintiffs to violate the fundamental tenets of their religions and tell the

 8 State how to kill them affirmatively or by default is not the least restrictive means to

 9 accomplish the goal of executions that comply with the Eighth Amendment. Warsoldier
10 v. Woodford, 418 F.3d 989, 999 (9th Cir. 2005) (holding that the CDCR’s inmate hair

11
     grooming policy that required Muslim prisoners to violate their beliefs by cutting their
12
     hair was not least restrictive means to maintain prison security when other prison systems
13
     meet their penological goals without such a policy).
14

15 486.      There is no logic in requiring inmates to select amongst unconstitutional methods

16 of execution. They do not have the expertise to do so. They do not have access to all of

17 the information about executions to be able to do so. See ECF No. 317-1 at 14

18
     (Defendants distributed a survey “to [] 37 states and the federal government that utilize
19
     lethal injection as a method of execution. The CDCR received responses from 15
20
     jurisdictions. The responses were reviewed, analyzed, and recorded”; “physical site visits
21
     were made [by Defendants] to other jurisdictions to examine both the implementation of
22

23 the existing lethal injection protocols and the facilities in which executions were

24 conducted”); ECF No. 534 at 2 (discovery stay order, Apr. 5, 2012, pre-Glossip and 2018

25 Regulations).

26
     487.    The least restrictive means to accomplish the goal of a constitutional execution
27
     also is the most logical means; i.e., requiring Defendants to follow the Constitution and
28
                                              - 157 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 158 of 162


 1 not use methods of execution that violate the Eighth Amendment by causing a substantial

 2 risk of severe pain.

 3
     488.    Requiring the Defendants to propose to use a constitutional execution method is
 4
     also a less restrictive means of carrying out the relevant governmental interests.
 5
     Warsoldier, 418 F.3d at 999 (“CDC[R] cannot meet its burden to prove least restrictive
 6

 7 means unless it demonstrates that it has actually considered and rejected the efficacy of

 8 less restrictive measures before adopting the challenged practice.”).

 9 489.      Plaintiffs have alleged the choice of method of execution requirement of Penal
10 Code section 3604(b) burdens their exercise of religion by violating their sincerely held

11
     religious beliefs, does not further a compelling governmental interest, and even if it did
12
     further that interest, it is not the least restrictive method of furthering that interest.
13
     490.    Applying the choice of method of execution requirement to Plaintiffs therefore
14

15 violates RFRA/RLUIPA and cannot be enforced here.

16                                      PRAYER FOR RELIEF

17 WHEREFORE, Plaintiffs pray for the following relief:

18
     1.      Temporary, preliminary, and permanent injunctive relief to enjoin the Defendants,
19
     their officers, agents, servants, employees, and all persons acting in concert with them
20
     from executing Plaintiffs by lethal injection using 2018 Regulations or any progeny of
21
     OP 770, or any similar practices or protocol;
22

23 2.        In the event that 2018 Regulations or any progeny of OP 770, or any similar

24 protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth

25 Amendments, temporary, preliminary, and permanent injunctive relief to enjoin

26
     Defendants, their officers, agents, servants, employees, and all persons acting in concert
27
     with them from using unqualified, untrained, uncredentialed, uncertified, or
28
                                               - 158 -
                                  FIFTH AMENDED COMPLAINT
                                Case Nos. 06-cv-219 RS; 06-cv-926 RS
     Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 159 of 162


 1 inexperienced persons to participate in the selection, hiring, employment, or retention of

 2 persons who participate in conducting California’s executions;

 3
     3.     In the event that 2018 Regulations or any progeny of OP 770, or any similar
 4
     protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth
 5
     Amendments, temporary, preliminary, and permanent injunctive relief to enjoin
 6

 7 Defendants, their officers, agents, servants, employees, and all persons acting in concert

 8 with them from allowing persons who lack sufficient understanding, qualifications,

 9 training, credentials, certification, experience, or proficiency to participate in or conduct
10 an execution;

11
     4.     In the event that 2018 Regulations or any progeny of OP 770, or any similar
12
     protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth
13
     Amendments, temporary, preliminary, and permanent injunctive relief to enjoin
14

15 Defendants, their officers, agents, servants, employees, and all persons acting in concert

16 with them from failing to provide training for persons tasked with participating in

17 executions, to assess their proficiency and performance with assigned tasks, and to

18
     prohibit persons who do not demonstrate competence from participating in or conducting
19
     an execution;
20
     5.     In the event that 2018 Regulations or any progeny of OP 770, or any similar
21
     protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth
22

23 Amendments, temporary, preliminary, and permanent injunctive relief to enjoin

24 Defendants, their officers, agents, servants, employees, and all persons acting in concert

25 with them from administering chemicals or toxins that cause excruciating and prolonged

26
     pain or irreversible brain damage but not death during the execution process;
27

28
                                              - 159 -
                                 FIFTH AMENDED COMPLAINT
                               Case Nos. 06-cv-219 RS; 06-cv-926 RS
                                                                                               Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 160 of 162


                                                                                           1 6.       In the event that 2018 Regulations or any progeny of OP 770, or any similar

                                                                                           2 protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth

                                                                                           3
                                                                                               Amendments, temporary, preliminary, and permanent injunctive relief to enjoin
                                                                                           4
                                                                                               Defendants, their officers, agents, servants, employees, and all persons acting in concert
                                                                                           5
                                                                                               with them from utilizing facilities that contain inadequate lighting, overcrowded
                                                                                           6

                                                                                           7 conditions, and inadequate ability for communication and observation during the

                                                                                           8 execution process;

                                                                                           9 7.       In the event that 2018 Regulations or any progeny of OP 770, or any similar
                   1900 Avenue of the Stars, 11th Floor




                                                                                          10 protocol, is not enjoined in its entirety as violating the First, Fifth, Eighth, and Fourteenth
                                                          Los Angeles, California 90067
                                                           Telephone: (310) 552-5300
MCBREEN & SENIOR




                                                                                          11
                                                                                               Amendments, temporary, preliminary, and permanent injunctive relief to enjoin
                                                                                          12
                                                                                               Defendants, their officers, agents, servants, employees, and all persons acting in concert
                                                                                          13
                                                                                               with them from deviating from the protocol during the execution process.
                                                                                          14

                                                                                          15 8.       That the Court conduct appropriate and necessary evidentiary hearings and

                                                                                          16 discovery to permit Plaintiffs to prove their constitutional claims;

                                                                                          17 9.       Reasonable attorneys’ fees pursuant to 42 U.S.C. § 1983 and the laws of the
                                                                                          18
                                                                                               United States;
                                                                                          19
                                                                                               10.    Costs of suit; and
                                                                                          20
                                                                                               11.    Any such other relief as the Court deems just and proper.
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                          - 160 -
                                                                                                                             FIFTH AMENDED COMPLAINT
                                                                                                                           Case Nos. 06-cv-219 RS; 06-cv-926 RS
                                                                                               Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 161 of 162


                                                                                           1                                 MCBREEN & SENIOR

                                                                                           2

                                                                                           3 DATED: February 27, 2019        By:           /s/
                                                                                           4                                       DAVID A. SENIOR
                                                                                                                                   SARA M. COHBRA
                                                                                           5                                       ANN K. TRIA

                                                                                           6                                       Richard P. Steinken
                                                                                                                                   JENNER & BLOCK
                                                                                           7
                                                                                                                                   John R. Grele
                                                                                           8                                       LAW OFFICE OF JOHN R. GRELE

                                                                                           9                                       Attorneys for Plaintiffs
                   1900 Avenue of the Stars, 11th Floor




                                                                                                                                   HECTOR AYALA, RONALDO AYALA,
                                                                                          10
                                                          Los Angeles, California 90067




                                                                                                                                   ALBERT BROWN, RICHARD BOYER,
                                                           Telephone: (310) 552-5300
MCBREEN & SENIOR




                                                                                          11                                       TIEQUON COX, ALBERT CUNNINGHAM,
                                                                                                                                   RONALD DEERE, HARVEY HEISHMAN,
                                                                                          12                                       DOUGLAS MICKEY, MICHAEL MORALES,
                                                                                                                                   DAVID RALEY, GUY ROWLAND,
                                                                                          13                                       RICHARD SAMAYOA, RICARDO
                                                                                                                                   SANDERS, ANTHONY SULLY, AND
                                                                                          14
                                                                                                                                   CONRAD ZAPIEN
                                                                                          15

                                                                                          16 DATED: February 27, 2019        By:              /s/
                                                                                                                                   Susan Elizabeth Garvey
                                                                                          17                                       HABEAS CORPUS RESOURCE CENTER
                                                                                                                                   Attorneys for Plaintiff
                                                                                          18                                       MITCHELL SIMS
                                                                                          19

                                                                                          20 DATED: February 27, 2019        By:              /s/
                                                                                                                                   Margo Ann Rocconi
                                                                                          21                                       DEPUTY FEDERAL PUBLIC DEFENDER
                                                                                                                                   Attorneys for Plaintiffs
                                                                                          22                                       TRACY CAIN, RAYNARD CUMMINGS,
                                                                                          23                                       ROBERT FAIRBANK, WILLIAM PAYTON,
                                                                                                                                   SCOTT PINHOLSTER, AND JOHN
                                                                                          24                                       VISCIOTTI

                                                                                          25 DATED: February 27, 2019        By:              /s/
                                                                                                                                   Norm C. Hile
                                                                                          26                                       ORRICK HERRINGTON & SUTCLIFFE LLP
                                                                                          27                                       Attorneys for Plaintiff
                                                                                                                                   KEVIN COOPER
                                                                                          28
                                                                                                                                 - 161 -
                                                                                                                    FIFTH AMENDED COMPLAINT
                                                                                                                  Case Nos. 06-cv-219 RS; 06-cv-926 RS
                                                                                               Case 3:06-cv-00219-RS Document 710 Filed 02/27/19 Page 162 of 162


                                                                                           1                     CIVIL LOCAL RULE 5-1(i) ATTESTATION

                                                                                           2                 I hereby attest that the concurrence in the filing of this document has been

                                                                                           3 obtained from all signatories.

                                                                                           4
                                                                                               DATED:        February 27, 2019                             /s/
                                                                                           5                                                       Ann K. Tria
                                                                                           6

                                                                                           7

                                                                                           8

                                                                                           9
                   1900 Avenue of the Stars, 11th Floor




                                                                                          10
                                                          Los Angeles, California 90067
                                                           Telephone: (310) 552-5300
MCBREEN & SENIOR




                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                      - 162 -
                                                                                                                         FIFTH AMENDED COMPLAINT
                                                                                                                       Case Nos. 06-cv-219 RS; 06-cv-926 RS
